 
Exhibit 10(i)

--------------------------------------------------------------------------------

 
EXECUTION VERSION
AMENDMENT AND RESTATEMENT AGREEMENT
DATED      JULY 2014
BETWEEN
WESTERN POWER DISTRIBUTION (EAST MIDLANDS) PLC
as the Company
THE MANDATED LEAD ARRANGERS
THE BOOKRUNNER
THE ISSUING BANK
THE LEAD ARRANGER
THE LENDERS
and
THE FACILITY AGENT
RELATING TO A MULTICURRENCY REVOLVING FACILITIES AGREEMENT ORIGINALLY
DATED 4 APRIL 2011
 
 Allen & Overy LLP

--------------------------------------------------------------------------------

CONTENTS
 

              Clause    Page         1.   
Interpretation
     1    2.   
Representations
     2    3.   
Restatement
     3    4.   
Commitments
     3    5.   
Issuing Bank and Arrangers
     3    6.   
Fees
     3    7.   
Confirmations
     3    8.   
Miscellaneous
     3    9.   
Governing Law
     4        Schedules              1.   
Effective Date Lenders
     5    2.   
Conditions Precedent to the Effective Date
     6    3.   
Amended and Restated Revolving Facility Agreement
     7       
Signatories
     133   

--------------------------------------------------------------------------------

THIS AGREEMENT is dated      July 2014 and made
BETWEEN:
 

(1) WESTERN POWER DISTRIBUTION (EAST MIDLANDS) PLC (registered number 02366923)
(the Company);

 

(2) THE MANDATED LEAD ARRANGERS (as defined in the Original Revolving Facility
Agreement);

 

(3) THE BOOKRUNNER (as defined in the Original Revolving Facility Agreement);

 

(4) THE ISSUING BANK (as defined in the Original Revolving Facility Agreement);

 

(5) THE LEAD ARRANGER (as defined in the Original Revolving Facility Agreement);

 

(6) THE LENDERS (as defined in the Original Revolving Facility Agreement); and

 

(7) BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED as facility agent (the
Facility Agent).

IT IS AGREED as follows:
 

1. INTERPRETATION

 

1.1 Definitions

 

(a) In this Agreement:

Amended and Restated Revolving Facility Agreement means the Original Revolving
Facility Agreement as amended and restated by this Agreement.
Arrangement and Participation Fee Letter means the coordination arrangement and
participation fee letter dated on or prior to the Effective Date between the
Company, the Facility Agent and the Arrangers governing the upfront fees payable
by the Company pursuant to clause 25.2 (Arrangement and participation fees) of
the Amended and Restated Revolving Facility Agreement.
Co-ordination Fee Letter means the coordination fee letter dated on or prior to
the Effective Date between the Company and the Joint Co-ordinators governing the
co-ordination fee payable by the Company pursuant to clause 25.3 (Co-ordination
fee) of the Amended and Restated Revolving Facility Agreement.
Effective Date means the date on which the Facility Agent confirms to the
Effective Date Lenders and the Company that it has received each of the
documents and other evidence listed in Schedule 2 (Conditions Precedent to the
Effective Date) in form and substance satisfactory to the Facility Agent acting
on the instructions of the Effective Date Lenders (acting reasonably).
Effective Date Commitments means, in relation to each Effective Date Lender, the
Commitments set out opposite its name in schedule 1 (The Original Parties) to
the Amended and Restated Revolving Facility Agreement.
Effective Date Lenders means each entity listed in Schedule 1 (Effective Date
Lenders) being the Lenders, under the Original Revolving Facility Agreement as
at the Effective Date.
 
1

--------------------------------------------------------------------------------

Original Revolving Facility Agreement means the revolving facility agreement
originally dated 4 April 2011 between, among others, the Company and the
Facility Agent.
Party means a party to this Agreement.
 

(b) Capitalised terms defined in the Amended and Restated Revolving Facility
Agreement have, unless expressly defined in this Agreement, the same meaning in
this Agreement.

 

1.2 Construction

The provisions of clause 1.2 (Construction) of the Amended and Restated
Revolving Facility Agreement apply to this Agreement as though they were set out
in full in this Agreement except that references to the Amended and Restated
Revolving Facility Agreement are to be construed as references to this
Agreement.
 

1.3 Third party rights

 

(a) A person who is not a Party has no right under the Contracts (Rights of
Third Parties) Act 1999 to enforce or enjoy the benefit of any term of this
Agreement.

 

(b) Notwithstanding any term of this Agreement, the consent of any person who is
not a Party is not required to rescind or vary this Agreement at any time.

 

1.4 Finance Document

This Agreement is a Finance Document under and as defined in the Original
Revolving Facility Agreement and the Amended and Restated Revolving Facility
Agreement.
 

2. REPRESENTATIONS

 

(a) On the date of this Agreement, by reference to the facts and circumstances
then existing:

 

  (i) the Repeating Representations (as defined in the Original Revolving
Facility Agreement) are deemed to be made by the Company as if references to
“this Agreement” in or incorporated in the Repeating Representations are
construed as references to this Agreement and to the Original Revolving Facility
Agreement;

 

  (ii) the Company represents and warrants that no Default is continuing or is
reasonably likely to result from the making of any Loan or the entry into, the
performance of, or any transaction contemplated by, any Finance Document; and

 

  (iii) the Company makes each of the representations and warranties to be made
by it set out in clause 18.16 (No misleading information) of the Amended and
Restated Revolving Facility Agreement, as if those representations and
warranties were set out in full in this Agreement.

 

(b) The representations and warranties made pursuant to paragraph (a) above are
made to each Party (other than the Company).

 

(c) On the Effective Date, the Company makes each of the representations and
warranties to be made by it set out in clause 18 (Representations) of the
Amended and Restated Revolving Facility Agreement to each Finance Party under
the Amended and Restated Revolving Facility Agreement.

 
2

--------------------------------------------------------------------------------

3. RESTATEMENT

 

(a) The Original Revolving Facility Agreement will be amended and restated with
effect from the Effective Date so that it reads and is construed for all
purposes as set out in Schedule 3 (Amended and Restated Revolving Facility
Agreement).

 

(b) The Original Revolving Facility Agreement will not be amended and restated
in the manner contemplated by this Agreement unless and until the Effective Date
occurs.

 

4. COMMITMENTS

On the Effective Date the Commitments of each Effective Date Lender will be its
Effective Date Commitments.
 

5. ISSUING BANK AND ARRANGERS

 

(a) With effect from the Effective Date HSBC Bank plc and Mizuho Bank, Ltd.,
will act as joint coordinators.

 

(b) The Issuing Bank and Lead Arranger will not be a party to the Amended and
Restated Revolving Facility Agreement

 

6. FEES

The Company must pay to the Arrangers, the Joint Co-ordinators and the Facility
Agent fees in the amounts and at the times set out in the relevant Fee Letters.
 

7. CONFIRMATIONS

On the Effective Date the Company:
 

  (i) confirms its acceptance of the Amended and Restated Revolving Facility
Agreement; and

 

  (ii) agrees that it is bound by the terms of the Amended and Restated
Revolving Facility Agreement.

 

8. MISCELLANEOUS

 

8.1 Continuing obligations

 

(a) The provisions of the Original Revolving Facility Agreement and the other
Finance Documents shall, save as amended by this Agreement, continue in full
force and effect.

 

(b) No waiver is given by this Agreement, and the Lenders expressly reserve all
their rights and remedies in respect of any breach of, or other Default under
and as defined in, the Original Revolving Facility Agreement, the Amended and
Restated Facility Agreement or any other Finance Document.

 
3

--------------------------------------------------------------------------------

8.2 Further assurance

The Company shall at the request of the Facility Agent and at its own expense do
all such acts and things reasonably necessary or desirable to give effect to the
amendments effected or to be effected pursuant to this Agreement.
 

8.3 Incorporation of terms

The provisions of clause 36 (Notices), clause 34 (Severability), clause 28.7
(Waivers and remedies cumulative) and clause 39 (Enforcement) of the Amended and
Restated Revolving Facility Agreement shall be incorporated into this Agreement
as if set out in full in this Agreement and as if references in those clauses to
“this Agreement” or “the Finance Documents” were references to this Agreement.
 

8.4 Counterparts

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
 

9. GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.
 
4

--------------------------------------------------------------------------------

SCHEDULE 1
EFFECTIVE DATE LENDERS
 
Abbey National Treasury Services plc (trading as Santander Global Banking &
Markets)
Bank of America Merrill Lynch International Limited
Barclays Bank PLC
HSBC Bank plc
Lloyds Bank plc
Mizuho Bank, Ltd.
Royal Bank of Canada
The Royal Bank of Scotland plc
 
5

--------------------------------------------------------------------------------

SCHEDULE 2
CONDITIONS PRECEDENT TO THE EFFECTIVE DATE
Corporate documents
 

(a) A certified copy of the constitutional documents of the Company.

 

(b) A certified copy of a resolution of the board of directors or a committee of
the board of directors of the Company approving the terms of, and the
transactions contemplated by, the Finance Documents.

 

(c) A specimen of the signature of each person authorised on behalf of the
Company to execute or witness the execution of any Finance Document or to sign
or send any document or notice in connection with any Finance Document.

 

(d) A certificate of the Company (signed by a director) confirming that
borrowing the Total Commitments would not cause any borrowing limit binding on
the Company to be exceeded.

 

(e) A certificate of an authorised signatory of the Company certifying that each
copy document relating to it specified in this Schedule 2 is correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement.

Finance documents
 

(a) This Agreement executed by the Company.

 

(b) The Arrangement and Participation Fee Letter executed by the Company.

 

(c) The Co-ordination Fee Letter executed by the Company.

Legal opinions
A legal opinion of Clifford Chance LLP, legal advisers to the Arranger and the
Facility Agent addressed to the Finance Parties.
Other documents and evidence
 

(a) Evidence that all fees and expenses then due and payable from the Company
under the Finance Documents have been or will be paid no later than the
Effective Date.

 

(b) The Original Financial Statements.

 
6

--------------------------------------------------------------------------------

SCHEDULE 3
AMENDED AND RESTATED REVOLVING FACILITY AGREEMENT
Dated 4 April 2011
WESTERN POWER DISTRIBUTION (EAST MIDLANDS) PLC
as the Company
HSBC BANK PLC
AND
MIZUHO BANK, LTD.
as Joint Coordinators
ABBEY NATIONAL TREASURY SERVICES PLC (TRADING AS SANTANDER GLOBAL BANKING &
MARKETS)
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED
BARCLAYS BANK PLC
HSBC BANK PLC
LLOYDS BANK PLC
MIZUHO BANK, LTD.
ROYAL BANK OF CANADA
THE ROYAL BANK OF SCOTLAND PLC
as Bookrunners and Mandated Lead Arrangers
and
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED
as Facility Agent
 
£300,000,000 MULTICURRENCY REVOLVING FACILITY
AGREEMENT
 
 
7

--------------------------------------------------------------------------------

CONTENTS
 

              Clause        Page         1.  
Interpretation
     9    2.  
The Facility
     32    3.  
Purpose
     34    4.  
Conditions Precedent
     34    5.  
Utilisation
     35    6.  
Extension option
     36    7.  
Optional Currencies
     37    8.  
Ancillary Facilities
     38    9.  
Repayment
     42    10.  
Prepayment and Cancellation
     43    11.  
Interest
     46    12.  
Terms
     47    13.  
Market Disruption
     48    14.  
Tax gross-up and indemnities
     49    15.  
Increased Costs
     57    16.  
Mitigation
     58    17.  
Payments
     60    18.  
Representations
     63    19.  
Information Covenants
     67    20.  
Financial Covenants
     70    21.  
General Covenants
     73    22.  
Default
     80    23.  
The Administrative Parties
     84    24.  
Evidence and Calculations
     90    25.  
Fees
     91    26.  
Indemnities and Break Costs
     92    27.  
Expenses
     93    28.  
Amendments and Waivers
     93    29.  
Changes to the Parties
     96    30.  
Confidentiality and Disclosure of Information
     100    31.  
Confidentiality of Funding Rates and Reference Bank Quotations
     103    32.  
Set-off
     105    33.  
Pro rata sharing
     105    34.  
Severability
     107    35.  
Counterparts
     107    36.  
Notices
     107    37.  
Language
     109    38.  
Governing law
     109    39.  
Enforcement
     109   
Schedule 1 Original Parties
     110   
Schedule 2 Conditions Precedent Documents
     111   
Schedule 3 Requests
     112   
Schedule 4 Form of Transfer Certificate
     113   
Schedule 5 Form of Compliance Certificate
     116   
Schedule 6 Form of Increase Confirmation
     117   
Schedule 7 Timetables
     120   
Schedule 8 Form of Subordination Deed
     121   

 
8

--------------------------------------------------------------------------------

THIS AGREEMENT is dated 4 April 2011 and has been amended and restated by an
amendment and restatement agreement dated July 2014.
BETWEEN:
 

(1) WESTERN POWER DISTRIBUTION (EAST MIDLANDS) PLC (registered number 02366923)
(the “Company”);

 

(2) HSBC BANK PLC and MIZUHO BANK, LTD. as joint coordinators (the “Joint
Coordinators”);

 

(3) ABBEY NATIONAL TREASURY SERVICES PLC (TRADING AS SANTANDER GLOBAL BANKING &
MARKETS), BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED, BARCLAYS BANK
PLC, HSBC BANK PLC, LLOYDS BANK PLC, MIZUHO BANK, LTD., ROYAL BANK OF CANADA and
THE ROYAL BANK OF SCOTLAND PLC as bookrunners and mandated lead arrangers (the
“Arrangers”);

 

(4) THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Original Parties) as
original lenders (the “Original Lenders”); and

 

(5) BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED as facility agent (the
“Facility Agent”).

IT IS AGREED as follows:
 

1. INTERPRETATION

 

1.1 Definitions

In this Agreement:
“Acceptable Bank” means:
 

  (a) an Effective Date Lender (as defined in the Amendment Agreement);

 

  (b) a bank or financial institution which has a rating for its long-term
unsecured and non credit-enhanced debt obligations of A- or higher by Standard &
Poor’s Rating Services or A- or higher by Fitch Ratings Ltd or A3 or higher by
Moody’s Investor Services Limited or a comparable rating from an internationally
recognised credit rating agency; or

 

  (c) any other bank or financial institution approved by the Facility Agent
(acting reasonably).

“Acceptable Jurisdiction” means:
 

  (a) the United States of America;

 
9

--------------------------------------------------------------------------------

  (b) the United Kingdom; or

 

  (c) any other member state of the European Union or any Participating Member
State where such country has long term sovereign credit rating of A- or higher
by Standard & Poor’s Rating Services or A3 or higher from Moody’s Investor
Services Limited or A- or higher from Fitch Ratings Ltd.

“Act” means the Electricity Act 1989 and, unless the context otherwise requires,
all subordinate legislation made pursuant thereto.
“Administrative Party” means an Arranger or the Facility Agent.
“Affiliate” means a Subsidiary or a Holding Company of a person or any other
Subsidiary of that Holding Company. Notwithstanding the foregoing and in so far
as it relates to The Royal Bank of Scotland plc as a Lender, the term
“Affiliate” shall not include (i) the UK government or any member or
instrumentality thereof, including Her Majesty’s Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (ii) any persons or entities controlled by or under common control with the
UK government or any member or instrumentality thereof (including Her Majesty’s
Treasury and UK Financial Investments Limited) and which are not part of The
Royal Bank of Scotland Group plc and its subsidiary or subsidiary undertakings.
“Agent’s Spot Rate of Exchange” means the Facility Agent’s spot rate of exchange
for the purchase of the relevant currency in the London foreign exchange market
with Sterling at or about 11.00 a.m. on a particular day.
“Amendment Agreement” means the amendment and restatement agreement dated
29 July 2014 between the parties to this Agreement at such time.
“Ancillary Commencement Date” means, in relation to an Ancillary Facility, the
date on which that Ancillary Facility is first made available, which date shall
be a Business Day within the Availability Period.
“Ancillary Commitment” means, in relation to an Ancillary Lender and an
Ancillary Facility, the maximum Base Currency Amount which that Ancillary Lender
has agreed (whether or not subject to satisfaction of conditions precedent) to
make available from time to time under an Ancillary Facility and which has been
authorised as such under Clause 8 (Ancillary Facilities), to the extent that
amount is not cancelled or reduced under this Agreement or the Ancillary
Documents relating to that Ancillary Facility.
“Ancillary Document” means each document relating to or evidencing the terms of
an Ancillary Facility.
“Ancillary Facility” means any ancillary facility made available by an Ancillary
Lender in accordance with Clause 8 (Ancillary Facilities).
“Ancillary Lender” means each Lender (or Affiliate of a Lender) which makes
available an Ancillary Facility in accordance with Clause 8 (Ancillary
Facilities).
“Ancillary Outstandings” means, at any time, in relation to an Ancillary Lender
and an Ancillary Facility then in force the aggregate of the equivalents (as
calculated by that Ancillary Lender) in the Base Currency of the following
amounts outstanding under that Ancillary Facility:
 

  (a) the principal amount under each overdraft facility and on-demand short
term loan facility (net of any Available Credit Balance);

 
10

--------------------------------------------------------------------------------

  (b) the face amount of each guarantee, bond and letter of credit under that
Ancillary Facility; and

 

  (c) the amount fairly representing the aggregate exposure (excluding interest
and similar charges) of that Ancillary Lender under each other type of
accommodation provided under that Ancillary Facility,

in each case as determined by such Ancillary Lender, acting reasonably in
accordance with its normal banking practice and in accordance with the relevant
Ancillary Document.
“Applicable Accounting Principles” means those accounting principles, standards
and practices generally accepted in the United Kingdom and the accounting and
reporting requirements of the Companies Act 2006, in each case as used in the
Original Financial Statements.
“Authority” means The Gas and Electricity Markets Authority established under
Section 1 of the Utilities Act 2000.
“Available Commitment” means a Lender’s Commitment minus:
 

  (a) the Base Currency Amount of its participation in any outstanding Loans and
the Base Currency Amount of the aggregate of its (and its Affiliate’s) Ancillary
Commitments; and

 

  (b) in relation to any proposed Loans, the Base Currency Amount of its
participation in any Loans that are due to be made on or before the proposed
Drawdown Date and the Base Currency Amount of its (and its Affiliate’s)
Ancillary Commitment in relation to any new Ancillary Facility that is due to be
made available on or before the proposed Drawdown Date,

other than that Lender’s participation in any Loans that are due to be repaid or
prepaid on or before the proposed Drawdown Date and that Lender’s (and its
Affiliate’s) Ancillary Commitments to the extent that they are due to be reduced
or cancelled on or before the proposed Drawdown Date.
“Available Credit Balance” means, in relation to an Ancillary Facility, credit
balances on any account of the Company with the Ancillary Lender making
available that Ancillary Facility to the extent that those credit balances are
freely available to be set off by that Ancillary Lender against liabilities owed
to it by the Company under that Ancillary Facility.
“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.
“Availability Period” means the period from and including the date of this
Agreement to and including the date falling one month prior to the Final
Maturity Date.
 
11

--------------------------------------------------------------------------------

“Balancing and Settlement Code” means the document, as modified from time to
time, setting out the electricity balancing and settlement arrangements
designated by the Secretary of State and adopted by The National Grid Company
plc (Registered No. 2366977) or its successor pursuant to its transmission
licence.
“Balancing and Settlement Code Framework Agreement” means the agreement of that
title, in the form approved by the Secretary of State, as amended from time to
time, to which the Company is a party and by which the Balancing and Settlement
Code is made binding upon the Company.
“Base Currency” means Sterling.
“Base Currency Amount” means:
 

  (a) in relation to a Loan, the amount specified in the Request delivered by
the Company for that Loan (or, if the amount requested is not denominated in the
Base Currency, that amount converted into the Base Currency at the Agent’s Spot
Rate of Exchange on the date which is three Business Days before the Drawdown
Date or, if later, on the date the Facility Agent receives the Request adjusted
to reflect any repayment, prepayment, consolidation or division of the Loan, or
as the case may be, cancellation or reduction of an Ancillary Facility; and

 

  (b) in relation to an Ancillary Commitment, the amount specified as such in
the notice delivered to the Facility Agent by the Company pursuant to Clause 8.2
(Availability) (or, if the amount specified is not denominated in the Base
Currency, that amount converted into the Base Currency at the Agent’s Spot Rate
of Exchange on the date which is three Business Days before the Ancillary
Commencement Date for that Ancillary Facility or, if later, the date the
Facility Agent receives the notice of the Ancillary Commitment in accordance
with the terms of this Agreement).

“Basel III” means:
 

  (a) the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III: A global regulatory framework for more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;

 

  (b) the rules for global systematically important banks contained in “Global
systematically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

  (c) any further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”.

“Break Costs” means the amount (if any), calculated in accordance with Clause
26.3 (Break Costs), which a Lender is entitled to receive under this Agreement
as compensation if any part of a Loan or overdue amount is prepaid.
 
12

--------------------------------------------------------------------------------

“Business Day” means a day (other than a Saturday or a Sunday) on which
commercial banks are open in London and:
 

  (a) if on that day a payment in or a purchase of a currency (other than euro)
is to be made, the principal financial centre of the country of that currency;
or

 

  (b) if on that day a payment in or purchase of euro is to be made, which is
also a TARGET Day.

“Code” means the US Internal Revenue Code of 1986.
“Commitment” means:
 

  (a) in relation to an Original Lender, the amount in the Base Currency set
opposite its name under the heading “Commitment” in Schedule 1 (Original
Parties) and the amount of any other Commitment transferred to it under this
Agreement or assumed by it in accordance with Clause 2.2 (Increase); and 

 

  (b) in relation to any other Lender, the amount in the Base Currency of any
Commitment transferred to it under this Agreement or assumed by it in accordance
with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Schedule 5 (Form of Compliance Certificate) setting out, among other things,
calculations of the financial covenants.
“Confidential Information” means all information relating to the Company, the
Group, the Finance Documents or the Facility of which a Finance Party becomes
aware in its capacity as, or for the purpose of becoming, a Finance Party or
which is received by a Finance Party in relation to, or for the purpose of
becoming a Finance Party under, the Finance Documents or the Facility from
either:
 

  (a) any member of the Group or any of its advisers; or

 

  (b) another Finance Party, if the information was obtained by that Finance
Party directly or indirectly from any member of the Group or any of its
advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
 

  (i) is or becomes public information other than as a direct or indirect result
of any breach by that Finance Party of Clause 30 (Confidentiality and disclosure
of information); or

 

  (ii) is identified in writing at the time of delivery as non-confidential by
any member of the Group or any of its advisers; or

 

  (iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by

 
13

--------------------------------------------------------------------------------

  that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality.

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the Company
and the Facility Agent.
“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.
“CRD IV” means:
 

  (a) Regulation (EU) No. 575/2013 of the European Parliament and of the Council
of 26 June 2013 on prudential requirements for credit institutions and
investment firms; and

 

  (b) Directive 2013/36/EU of the European Parliament and of the Council of
26 June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

“CTA” means the Corporation Tax Act 2009.
“Debt Purchase Transaction” means, in relation to a person, a transaction where
such person:
 

  (a) purchases by way of assignment or transfer;

 

  (b) enters into any sub-participation in respect of; or

 

  (c) enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

any Commitment or amount outstanding under this Agreement.
“Default” means:
 

  (a) an Event of Default; or

 

  (b) an event which would be (with the lapse of time, the expiry of a grace
period, the giving of notice or the making of any determination under the
Finance Documents or any combination of them) an Event of Default.

“Defaulting Lender” means any Lender:
 

  (a) which has failed to make its participation in a Loan available or has
notified the Facility Agent that it will not make its participation in a Loan
available by the Drawdown Date of that Loan in accordance with Clause 5.4
(Advance of Loan);

 

  (b) which has otherwise rescinded or repudiated a Finance Document; or

 
14

--------------------------------------------------------------------------------

  (c) with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph (a) above:
 

  (i) its failure to pay is caused by:

 

  (A) administrative or technical error; or

 

  (B) a Disruption Event,

and payment is made within 5 Business Days of its due date; or
 

  (ii) the Lender is disputing in good faith whether it is contractually obliged
to make the payment in question.

“Designated Gross Amount” means the amount notified by the Company to the
Facility Agent upon the establishment of a Multi-account Overdraft as being the
maximum amount of Gross Outstandings that will, at any time, be outstanding
under that Multi-account Overdraft.
“Designated Net Amount” means the amount notified by the Company to the Facility
Agent upon the establishment of a Multi-account Overdraft as being the maximum
amount of Net Outstandings that will, at any time, be outstanding under that
Multi-account Overdraft.
“Disruption Event” means either or both of:
 

  (a) a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Finance Documents (or otherwise
in order for the transactions contemplated by the Finance Documents to be
carried out) which disruption is not caused by, and is beyond the control of,
any of the Parties; or

 

  (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

  (i) from performing its payment obligations under the Finance Documents; or

 

  (ii) from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
“Dodd-Frank” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act, Pub. L. No. 111-203, 124 stat. 1376 (2010) and all requests, rules,
guidelines or directives in connection therewith.
“Drawdown Date” means each date on which a Loan is made.
 
15

--------------------------------------------------------------------------------

“Environment” means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:
 

  (a) air (including, without limitation, air within natural or man-made
structures, whether above or below ground);

 

  (b) water (including, without limitation, territorial, coastal and inland
waters, water under or within land and water in drains and sewers); and

 

  (c) land (including, without limitation, land under water).

“Environmental Claim” means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.
“Environmental Law” means any applicable law or regulation which relates to:
 

  (a) the pollution or protection of the Environment;

 

  (b) the conditions of the workplace; or

 

  (c) the generation, handling, storage, use, release or spillage of any
substance which, alone or in combination with any other, is capable of causing
harm to the Environment, including, without limitation, any waste.

“euro or euros or ?“ means the single currency of the Participating Member
States.
“EURIBOR” means in relation to any Loan in euro:
 

  (a) the applicable Screen Rate;

 

  (b) (if no Screen Rate is available for the Term of that Loan) the
Interpolated Screen Rate for that Loan; or

 

  (c) if:

 

  (i) no Screen Rate is available for the Term of that Loan; and

 

  (ii) it is not possible to calculate an Interpolated Screen Rate for that
Loan,

the Reference Bank Rate,
as of, in the case of paragraphs (a) and (c) above, the Specified Time on the
Quotation Day for the offering of deposits in euro and for a period equal in
length to the Term for that Loan.
“Event of Default” means an event specified as such in this Agreement.
“Facility” means the revolving credit facility made available under this
Agreement as described in sub-clause 2.1 of Clause 2 (The Facility).
“Facility Office” means the office(s) notified by a Lender to the Facility
Agent:
 

  (a) on or before the date it becomes a Lender; or

 
16

--------------------------------------------------------------------------------

  (b) by not less than five Business Days’ notice,

as the office(s) through which it will perform its obligations under this
Agreement.
“FATCA” means:
 

  (a) sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

 

  (b) any treaty, law, regulation or other official guidance enacted in any
other jurisdiction, or relating to an intergovernmental agreement between the US
and any other jurisdiction, which (in either case) facilitates the
implementation of paragraph (a) above; or

 

  (c) any agreement pursuant to the implementation of paragraphs (a) or
(b) above with the US Internal Revenue Service, the US government or any
governmental or taxation authority in any other jurisdiction.

“FATCA Application Date” means:
 

  (a) in relation to a “withholdable payment” described in section 1473(1)(A)(i)
of the Code (which relates to payments of interest and certain other payments
from sources within the US), 1 July 2014;

 

  (b) in relation to a “withholdable payment” described in section
1473(1)(A)(ii) of the Code (which relates to “gross proceeds” from the
disposition of property of a type that can produce interest from sources within
the US), 1 January 2017; or

 

  (c) in relation to a “passthru payment” described in section 1471(d)(7) of the
Code not falling within paragraphs (a) or (b) above, 1 January 2017,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.
“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.
“Fee Letter” means:
 

  (a) any letter entered into by reference to the Facility between one or more
Administrative Parties and the Company setting out the amount of certain fees
referred to in the Agreement; and

 

  (b) any agreement setting out fees payable to a Finance Party referred to in
Clause 25 (Fees) of this Agreement or under any other Finance Document.

“Final Maturity Date” means, subject to Clause 6 (Extension Option), the fifth
anniversary of the date of this Agreement.
 
17

--------------------------------------------------------------------------------

“Finance Document” means:
 

  (a) this Agreement;

 

  (b) any Ancillary Document;

 

  (c) a Fee Letter;

 

  (d) a Transfer Certificate; or

 

  (e) any other document designated as such by the Facility Agent and the
Company.

“Finance Party” means a Lender, an Ancillary Lender or an Administrative Party.
“Financial Indebtedness” means any indebtedness for or in respect of:
 

  (a) moneys borrowed;

 

  (b) any acceptance credit;

 

  (c) any bond, note, debenture, loan stock or other similar instrument;

 

  (d) any redeemable preference share;

 

  (e) any finance or capital lease;

 

  (f) receivables sold or discounted (otherwise than on a non-recourse basis);

 

  (g) the acquisition cost of any asset to the extent payable after its
acquisition or possession by the party liable where the deferred payment is
arranged primarily as a method of raising finance or financing the acquisition
of that asset;

 

  (h) any derivative transaction protecting against or benefiting from
fluctuations in any rate or price (and, except for non-payment of an amount, the
then mark to market value of the derivative transaction will be used to
calculate its amount);

 

  (i) any other transaction (including any forward sale or purchase agreement)
which has the commercial effect of a borrowing;

 

  (j) any counter-indemnity obligation in respect of any guarantee, indemnity,
bond, letter of credit or any other instrument issued by a bank or financial
institution; or

 

  (k) any guarantee, indemnity or similar assurance against financial loss of
any person in respect of any item referred to in paragraphs (a) to (j) above.

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under section 43 of the Pensions Act 2004.
“Funding Rate” means any rate notified by a Lender to the Facility Agent
pursuant to Clause 13 (Market Disruption).
“Gross Outstandings” means, in relation to a Multi-account Overdraft, the
Ancillary Outstandings of that Multi-account Overdraft but calculated on the
basis that the words “(net of any Available Credit Balance)” in paragraph (a) of
the definition of “Ancillary Outstandings” were deleted.
 
18

--------------------------------------------------------------------------------

“Group” means the Company and its Subsidiaries.
“Holding Company” means in relation to a person, any other person in respect of
which it is a Subsidiary.
“Impaired Agent” means the Facility Agent at any time when:
 

  (a) it has failed to make (or has notified a Party that it will not make) a
payment required to be made by it under the Finance Documents by the due date
for payment;

 

  (b) the Facility Agent otherwise rescinds or repudiates a Finance Document;

 

  (c) (if the Facility Agent is also a Lender) it is a Defaulting Lender under
paragraph (a) or (b) of the definition of “Defaulting Lender”; or

 

  (d) an Insolvency Event has occurred and is continuing with respect to the
Facility Agent;

unless, in the case of paragraph (a) above:
 

  (i) its failure to pay is caused by:

 

  (A) administrative or technical error; or

 

  (B) a Disruption Event,

and payment is made within 5 Business Days of its due date; or
 

  (ii) the Facility Agent is disputing in good faith whether it is contractually
obliged to make the payment in question.

“Increase Confirmation” means a confirmation substantially in the form set out
in Schedule 6 (Form of Increase Confirmation).
“Increase Lender” has the meaning given to that term in Clause 2.2.1 (Increase).
“Increased Cost” means:
 

  (a) an additional or increased cost;

 

  (b) a reduction in the rate of return under a Finance Document or on a Finance
Party’s (or its Affiliate’s) overall capital; or

 

  (c) a reduction of an amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent attributable to that Finance Party having entered into any
Finance Document or funding or performing its obligations under any Finance
Document.
“Insolvency Event” in relation to a Finance Party means that the Finance Party:
 

  (a) is dissolved (other than pursuant to a consolidation, amalgamation or
merger);

 
19

--------------------------------------------------------------------------------

  (b) becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due;

 

  (c) makes a general assignment, arrangement or composition with or for the
benefit of its creditors;

 

  (d) institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding up or liquidation by it or such regulator, supervisor or similar
official;

 

  (e) has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

 

  (i) results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding up or liquidation; or

 

  (ii) is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof;

 

  (f) has a resolution passed for its winding up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);

 

  (g) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets;

 

  (h) has a secured party take possession of all or substantially all its assets
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 

  (i) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in paragraphs (a) to (h) above; or

 

  (j) takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the foregoing acts.

 
20

--------------------------------------------------------------------------------

“Interpolated Screen Rate” means, in relation to LIBOR or EURIBOR for any Loan,
the rate (rounded to the same number of decimal places as the two relevant
Screen Rates) which results from interpolating on a linear basis between:
 

  (a) the applicable Screen Rate for the longest period (for which that Screen
Rate is available) which is less than the Term of that Loan; and

 

  (b) the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Term of that Loan,

each as of the Specified Time on the Quotation Day for the currency of that
Loan.
“ITA” means the Income Tax Act 2007.
“Legal Reservations” means:
 

  (a) the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

  (b) the time barring of claims under the Limitation Act 1980 and the Foreign
Limitation Periods Act 1984, the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of UK stamp duty may be
void and defences of set-off or counterclaim;

 

  (c) similar principles, rights and defences under the laws of any jurisdiction
in which a member of the Group or a Holding Company of the Company is
incorporated; and

 

  (d) any other matters which are set out as qualifications or reservations as
to matters of law of general application in any legal opinion provided under
Schedule 2 (Conditions Precedent Documents).

“Lender” means:
 

  (a) an Original Lender; or

 

  (b) any person which becomes a Lender after the date of this Agreement in
accordance with Clause 2.2 (Increase) or Clause 29 (Changes to the Parties),

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.
“LIBOR” means, in relation to any Loan:
 

  (a) the applicable Screen Rate;

 

  (b) (if no Screen Rate is available for the Term of that Loan) the
Interpolated Screen Rate for that Loan; or

 

  (c) if:

 

  (i) no Screen Rate is available for the currency of that Loan; or

 

  (ii) no Screen Rate is available for the Term of that Loan and it is not
possible to calculate an Interpolated Screen Rate for that Loan,

the Reference Bank Rate,
 
21

--------------------------------------------------------------------------------

as of, in the case of paragraphs (a) and (c) above, the Specified Time on the
Quotation Day for the currency of that Loan and for a period equal in length to
the Term of that Loan.
“Licence” means:
 

  (a) the electricity distribution licence made and treated as granted to the
Company under Section 6(1)(c) of the Act pursuant to a licensing scheme made by
the Secretary of State under Part II of Schedule 7 to the Utilities Act 2000 on
28 September, 2001; or

 

  (b) any statutory amendment or replacement licence or licences granted
pursuant to the Utilities Act 2000 which permit the Company to distribute
electricity in the area it is certified to operate in.

“LMA” means the Loan Market Association.
“Loan” means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under this Agreement or the principal amount outstanding of that
borrowing.
“Majority Lenders” means, at any time, Lenders:
 

  (a) whose share in the outstanding Loans and whose undrawn Commitments then
aggregate 66 2⁄3 per cent. or more of the aggregate of all the outstanding Loans
and the undrawn Commitments of all the Lenders;

 

  (b) if there are no Loans then outstanding, whose undrawn Commitments then
aggregate 66 2⁄3 per cent. or more of the Total Commitments; or

 

  (c) if there are no Loans then outstanding and the Total Commitments have been
reduced to zero, whose Commitments aggregated 66 2⁄3 per cent. or more of the
Total Commitments immediately before the reduction.

“Margin” means, provided that:
 

  (a) at least one of Moody’s Investor Services Limited (“Moody’s”) and
Standard & Poor’s Ratings Services (“Standard & Poor’s”) has provided a current
rating in respect of the long-term, unsecured and non credit-enhanced debt
obligations of the Company; and

 

  (b) no Event of Default is outstanding,

prior to but excluding the Effective Date (as defined in the Amendment
Agreement) (and for the avoidance of doubt, for the purpose of calculating
interest on an overnight basis, from the date immediately preceding the
Effective Date to the Effective Date) the rate set out in the table below:
 

              Rating (Moody’s)    Rating (Standard & Poor’s)   
Margin (per annum)        
Less than Baa3
   Less than BBB-      1.15 %       
Baa3
   BBB-      0.95 %       
Baa2
   BBB      0.85 %       
Baa1
   BBB+      0.75 %       
A3 or higher
   A- or higher      0.65 % 

 
22

--------------------------------------------------------------------------------

from (and including) the Effective Date (as defined in the Amendment Agreement)
the rate set out in the table below, provided that on the Effective Date the
Margin shall be 0.50%:
 

              Rating (Moody’s)    Rating (Standard & Poor’s)   
Margin (per annum)  
Less than Baa3
   Less than BBB-      0.90 % 
Baa3
   BBB-      0.70 % 
Baa2
   BBB      0.55 % 
Baa1
   BBB+      0.45 % 
A3 or higher
   A- or higher      0.35 % 

If the current Moody’s and Standard & Poor’s ratings in respect of the Company
imply different Margin rates, the Margin shall be the average of the two Margin
rates implied. If only one of Moody’s and Standard & Poor’s provides a rating in
respect of the long-term, unsecured and non credit-enhanced debt obligations of
the Company, that rating alone shall be used to determine the applicable Margin.
If neither Moody’s nor Standard & Poor’s provides a rating in respect of the
long-term, unsecured and non credit-enhanced debt obligations of the Company, or
if an Event of Default is outstanding, the applicable Margin shall be 0.90% per
annum. Any increase or decrease in the Margin shall take effect on (i) the date
on which the Moody’s and/or Standard & Poor’s rating in respect of the
long-term, unsecured and non credit-enhanced debt obligations of the Company is
published or, as the case may be, changed or (ii) where the Facility Agent
receives notice from the Company or otherwise becomes aware that an Event of
Default has occurred or has ceased to be outstanding, with effect from the date
on which such Event of Default occurs or ceases to be outstanding.
For the purposes of this definition, an Event of Default being “outstanding”
means that it has not been remedied (as evidenced by the Company to the Facility
Agent (acting reasonably)) or waived.
“Material Adverse Effect” means a material adverse effect on:
 

  (a) the business, assets or financial condition of the Group taken as a whole;

 

  (b) the ability of the Company to perform its payment obligations under the
Finance Documents or its obligations under Clauses 20.3 (Interest Cover) or 20.4
(Asset Cover) of this Agreement; or

 

  (c) the validity or enforceability of the Finance Documents or the rights or
remedies of any Finance Party under any of the Finance Documents.

 
23

--------------------------------------------------------------------------------

“Material Subsidiary” means, at any time, a Subsidiary of the Company whose
gross assets or gross revenues (on a consolidated basis and excluding
intra-Group items) then equal or exceed 10 per cent. of the gross assets or
gross revenues of the Group.
For this purpose:
 

  (a) the gross assets or gross revenues of a Subsidiary of the Company will be
determined from its financial statements (consolidated if it has Subsidiaries)
upon which the latest audited financial statements of the Group have been based;

 

  (b) if a Subsidiary of the Company becomes a member of the Group after the
date on which the latest audited financial statements of the Group have been
prepared, the gross assets or gross revenues of that Subsidiary will be
determined from its latest financial statements;

 

  (c) the gross assets or gross revenues of the Group will be determined from
the Company’s latest audited financial statements, adjusted (where appropriate)
to reflect the gross assets or gross revenues of any company or business
subsequently acquired or disposed of; and

 

  (d) if a Material Subsidiary disposes of all or substantially all of its
assets to another Subsidiary of the Company, it will immediately cease to be a
Material Subsidiary and the other Subsidiary (if it is not already) will
immediately become a Material Subsidiary; the subsequent financial statements of
those Subsidiaries and the Group will be used to determine whether those
Subsidiaries are Material Subsidiaries or not.

If there is a dispute as to whether or not a company is a Material Subsidiary, a
certificate of the auditors of the Company will be, in the absence of manifest
error, conclusive.
“Maturity Date” means the last day of the Term of a Loan.
“Multi-account Overdraft” means an Ancillary Facility which is an overdraft
facility comprising more than one account.
“Net Outstandings” means, in relation to a Multi-account Overdraft, the
Ancillary Outstandings of that Multi-account Overdraft.
“New Lender” has the meaning given to that term in Clause 29 (Changes to the
Parties).
“Non-Consenting Lender” means any Lender who does not and continues not to
consent or agree to the Company’s or the Facility Agent’s (at the request of the
Company) request to give a consent in relation to, or agree to a waiver or
amendment of, any provisions of the Finance Documents where Lenders whose
Commitments aggregate either:
 

  (a) in the case the consent, waiver or amendment in question requires the
approval of all the Lenders, Lenders whose Commitments aggregate more than 85%
of the Total Commitments (or, if the Total Commitments have been reduced to
zero, aggregated more than 85% of the Total Commitments prior to that
reduction); or

 

  (b) in the case the consent, waiver or amendment in question requires the
approval of the Majority Lenders, Lenders whose Commitments aggregate more than
60% of the Total Commitments (or, if the Total Commitments have been reduced to
zero, aggregated more than 60% of the Total Commitments prior to that
reduction),

 
24

--------------------------------------------------------------------------------

have consented or agreed to such waiver or amendment.
“OFGEM” means the Office of Gas and Electricity Markets.
“Optional Currency” means any currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).
“Original Financial Statements” means the audited consolidated financial
statements of the Company for the year ended 31 March 2014.
“Participating Member State” means a member state of the European Union that has
the euro as its lawful currency under the legislation of the European Union
relating to Economic and Monetary Union.
“Party” means a party to this Agreement.
“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
“PPL” means PPL Corporation, a company incorporated in Pennsylvania, U.S.A.
whose head office is in Two North Ninth Street, Allentown, PA18101,
Pennsylvania, U.S.A., registered number 2570936.
“Pre-approved Currency” means U.S.$ and euro.
“Pro Rata Share” means:
 

  (a) for the purpose of determining a Lender’s share in a Loan, the proportion
which its Available Commitment bears to the Available Facility immediately prior
to making the Loan; and

 

  (b) for any other purpose on a particular date:

 

  (i) the proportion which its Commitment bears to the Total Commitments on that
date; or

 

  (ii) if the Total Commitments have been cancelled, the proportion which its
Commitments bore to the Total Commitments immediately before being cancelled.

“PUHCA” means the Public Utility Holding Company Act of 2005, as amended, of the
United States of America.
“Qualifying Lender” has the meaning given to such term in Clause 14.1
(Definitions)).
“Quasi-Security Interest” has the meaning given to such term in Clause 21.5
(Negative Pledge).
 
25

--------------------------------------------------------------------------------

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:
 

  (a) (if the currency is Sterling) the first day of that period;

 

  (b) (if the currency is euro) two TARGET Days before the first day of that
period; or

 

  (c) (for any other currency) two Business Days before the first day of that
period,

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Facility Agent in accordance with market practice in the Relevant Interbank
Market (and if quotations would normally be given by leading banks in the
Relevant Interbank Market on more than one day, the Quotation Day will be the
last of those days).
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Facility Agent at its request by the
Reference Banks:
 

  (a) in relation to LIBOR, as the rate at which the relevant Reference Bank
could borrow funds in the London interbank market; or

 

  (b) in relation to EURIBOR, as the rate at which the relevant Reference Bank
could borrow funds in the European interbank market,

in the relevant currency and for the relevant period, were it to do so by asking
for and then accepting interbank offers for deposits in reasonable market size
in that currency and for that period.
“Reference Bank Quotation” means any quotation supplied to the Facility Agent by
a Reference Bank.
“Reference Banks” means the principal London offices of such banks as may be
appointed by the Facility Agent in consultation with the Company and with the
consent of the bank so appointed.
“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
“Relevant Interbank Market” means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.
“Repeating Representations” means each of the representations and warranties set
out in Clause 18.2 (Status) to Clause 18.8 (Financial Statements) (inclusive),
Clause 18.10 (Litigation), Clause 18.12 (Non-Violation of other Agreements) and
Clause 18.13 (Governing law and enforcement).
“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
 
26

--------------------------------------------------------------------------------

“Request” means a request for a Loan, substantially in the relevant form set out
in Schedule 3 (Requests).
“Rollover Loan” means one or more Loans:
 

  (a) made or to be made on the same day that a maturing Loan is due to be
repaid;

 

  (b) the aggregate amount of which is equal to or less than the amount of the
maturing Loan;

 

  (c) in the same currency as the maturing Loan (unless it arose as a result of
the operation of Clause 7.2 (Revocation of a currency); and

 

  (d) made or to be made to the Company for the purpose of refinancing that
maturing Loan.

“Screen Rate” means:
 

  (a) in relation to LIBOR, the London interbank offered rate administered by
ICE Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement Reuters page
which displays that rate); and

 

  (b) in relation to EURIBOR, the euro interbank offered rate administered by
the Banking Federation of the European Union (or any other person which takes
over the administration of that rate) for the relevant period displayed on page
EURIBOR01 of the Reuters screen (or any replacement Reuters page which displays
that rate),

or, in each case, on the appropriate page of such other information service
which publishes that rate from time to time in place of Reuters. If such page or
service ceases to be available, the Facility Agent may specify another page or
service displaying the relevant rate after consultation with the Company.
“Secretary of State” means the Secretary of State for Business, Innovation and
Skills.
“Security Interest” means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.
“Specified Time” means a time determined in accordance with Schedule 7
(Timetables).
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subordination Deed” means a document in the form set out in Schedule 8 (Form of
Subordination Deed) duly completed and executed by the parties thereto.
“Subsidiary” means:
 

  (a) a subsidiary within the meaning of section 1159 of the Companies Act 2006;
and

 

  (b) unless the context otherwise requires, a subsidiary undertaking within the
meaning of section 1162 of the Companies Act 2006.

 
27

--------------------------------------------------------------------------------

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single platform and which was launched
on 19 November 2007.
“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in euro.
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty, addition to tax or any interest payable
in connection with any failure to pay or any delay in paying any of the same).
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
“Tax Payment” means either an increase in a payment made by the Company to a
Finance Party under Clause 14.2 (Tax gross-up) or a payment under Clause 14.3
(Tax indemnity).
“Term” means, in respect of a Loan, each period determined under this Agreement
by reference to which interest on a Loan or an overdue amount is calculated.
“Total Commitments” means the aggregate of the Commitments being £300,000,000 at
the date of this Agreement.
“Transfer Certificate” means a certificate, substantially in the form of
Schedule 4 (Form of Transfer Certificate), with such amendments as the Facility
Agent may approve or reasonably require or any other form agreed between the
Facility Agent and the Company.
“Transfer Date” means, in relation to a transfer, the later of:
 

  (a) the proposed Transfer Date specified in the relevant Transfer Certificate;
and

 

  (b) the date on which the Facility Agent executes the relevant Transfer
Certificate.

“U.K. “ means the United Kingdom.
“Unpaid Sum” means any sum due and payable but unpaid by the Company under the
Finance Documents.
“US” means the United States of America.
“U.S. Dollars” and “U.S.$” means the lawful currency for the time being of the
United States of America.
“VAT” means:
 

  (a) any tax imposed in compliance with the Council Directive of 28 November
2006 on the common system of value added tax (EC Directive 2006/112; and

 

  (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.

 
28

--------------------------------------------------------------------------------

1.2 Construction

 

  1.2.1 The following definitions have the meanings given to them in Clause 20
(Financial Covenants):

 

  (a) Cash;

 

  (b) Cash Equivalent Investments;

 

  (c) Consolidated EBITDA;

 

  (d) Interest Payable;

 

  (e) Measurement Period;

 

  (f) Regulatory Asset Base; and

 

  (g) Total Net Debt.

 

  1.2.2 In this Agreement, unless the contrary intention appears, a reference
to:

 

  (a) an amendment includes a supplement, novation, restatement or re-enactment
and amended will be construed accordingly;

 

  (b) assets includes present and future properties, revenues and rights of
every description;

 

  (c) an authorisation includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation;

 

  (d) disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;

 

  (e) indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;

 

  (f) know your customer requirements are the identification checks that a
Finance Party requests in order to meet its obligations under any applicable law
or regulation to identify a person who is (or is to become) its customer;

 

  (g) a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

 

  (h) a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any person to which it applies is accustomed
to comply) of any governmental, inter-governmental or supranational body,
agency, department or regulatory, self-regulatory or other authority or
organisation;

 
29

--------------------------------------------------------------------------------

  (i) the winding-up of a person includes the administration, dissolution or
liquidation or other like process of that person, any composition or arrangement
with the creditors, amalgamation, reconstruction, reorganisation or
consolidation pursuant to Part XXVI of the Companies Act 2006 proposed or
carried out in respect of that person or a company voluntary arrangement
pursuant to the Insolvency Act 1986 carried out or proposed in respect of that
person;

 

  (j) a currency is a reference to the lawful currency for the time being of the
relevant country;

 

  (k) save as set out in the definition of Margin in Clause 1.1 (Definitions), a
Default (other than an Event of Default) being outstanding means that it has not
been remedied or waived and an Event of Default being outstanding means that it
has not been waived;

 

  (l) a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

 

  (m) a Clause, a Subclause or a Schedule is a reference to a clause or
subclause of, or a schedule to, this Agreement;

 

  (n) a person includes its successors in title, permitted assigns and permitted
transferees;

 

  (o) a Finance Document or another document is a reference to that Finance
Document or other document as amended; and

 

  (p) a time of day is a reference to London time.

 

  1.2.3 Unless the contrary intention appears, a reference to a month or months
is a reference to a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month or the calendar
month in which it is to end, except that:

 

  (a) if the numerically corresponding day is not a Business Day, the period
will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);

 

  (b) if there is no numerically corresponding day in that month, that period
will end on the last Business Day in that month; and

 

  (c) notwithstanding sub-clause 1.2.3(a) above, a period which commences on the
last Business Day of a month will end on the last Business Day in the next month
or the calendar month in which it is to end, as appropriate.

 

  1.2.4 Unless expressly provided to the contrary in a Finance Document, a
person who is not a party to a Finance Document may not enforce any of its terms
under the Contracts (Rights of Third Parties) Act 1999 and notwithstanding any
term of any Finance Document, the consent of any third party is not required for
any variation (including any release or compromise of any liability) or
termination of that Finance Document.

 
30

--------------------------------------------------------------------------------

  1.2.5 Unless the contrary intention appears:

 

  (a) a reference to a Party will not include that Party if it has ceased to be
a Party under this Agreement;

 

  (b) a word or expression used in any other Finance Document or in any notice
given in connection with any Finance Document has the same meaning in that
Finance Document or notice as in this Agreement; and

 

  (c) any obligation of the Company under the Finance Documents which is not a
payment obligation remains in force for so long as any payment obligation of the
Company is or may be outstanding under the Finance Documents.

 

  1.2.6 The headings in this Agreement do not affect its interpretation.

 

  1.2.7 The Company providing cash cover for an Ancillary Facility means the
Company paying an amount in the currency of the Ancillary Facility to an
interest-bearing account in the name of the Company and the following conditions
being met:

 

  (a) the account is with the Ancillary Lender for which that cash cover is to
be provided;

 

  (b) until no amount is or may be outstanding under that Ancillary Facility,
withdrawals from the account may only be made to pay the relevant Finance Party
amounts due and payable to it under this Agreement in respect of that Ancillary
Facility; and

 

  (c) the Company has executed a security document over that account, in form
and substance satisfactory to the Ancillary Lender with which that account is
held, creating a first ranking security interest over that account.

 

  1.2.8 The Company repaying or prepaying any Ancillary Outstandings means:

 

  (a) the Company providing cash cover in respect of the Ancillary Outstandings;

 

  (b) the maximum amount payable under the Ancillary Facility being reduced or
cancelled in accordance with its terms; or

 

  (c) the Ancillary Lender being satisfied (acting reasonably) that it has no
further liability under that Ancillary Facility,

and the amount by which Ancillary Outstandings are repaid or prepaid under
paragraphs (a) and (b) above is the amount of the relevant cash cover or
reduction or cancellation.
 

  1.2.9 An amount borrowed includes any amount utilised under an Ancillary
Facility.

 
31

--------------------------------------------------------------------------------

2. THE FACILITY

 

2.1 The Facility

 

  2.1.1 Subject to the terms of this Agreement, the Lenders make available to
the Company a multicurrency revolving credit facility in an aggregate amount the
Base Currency Amount of which is equal to the Total Commitments.

 

  2.1.2 Subject to the terms of this Agreement and the Ancillary Documents, an
Ancillary Lender may make all or part of its Commitment available to the Company
as an Ancillary Facility.

 

2.2 Increase

 

  2.2.1 The Company may by giving prior notice to the Facility Agent by no later
than the date falling 10 Business Days after the effective date of a
cancellation of:

 

  (a) the Available Commitments of a Defaulting Lender in accordance with
sub-clause 10.6.4 of Clause 10.6 (Involuntary prepayment and cancellation); or

 

  (b) the Commitments of a Lender in accordance with:

 

  (i) Clause 10.1 (Mandatory prepayment – illegality); or

 

  (ii) sub-clause 10.6.2 of Clause 10.6 (Involuntary prepayment and
cancellation),

request that the Total Commitments be increased (and the Total Commitments shall
be so increased) in an aggregate amount in the Base Currency of up to the amount
of the Available Commitments or Commitments so cancelled as follows:
 

  (c) the increased Commitments will be assumed by one or more Lenders or other
banks, financial institutions, trusts, funds or other entities (each an
“Increase Lender”) selected by the Company (each of which shall not be a member
of the Group and which is further acceptable to the Facility Agent (acting
reasonably)) and each of which confirms its willingness to assume and does
assume all the obligations of a Lender corresponding to that part of the
increased Commitments which it is to assume, as if it had been an Original
Lender;

 

  (d) the Company and any Increase Lender shall assume obligations towards one
another and/or acquire rights against one another as the Company and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;

 

  (e) each Increase Lender shall become a Party as a “Lender” and any Increase
Lender and each of the other Finance Parties shall assume obligations towards
one another and acquire rights against one another as that Increase Lender and
those Finance Parties would have assumed and/or acquired had the Increase Lender
been an Original Lender;

 

  (f) the Commitments of the other Lenders shall continue in full force and
effect; and

 

  (g) any increase in the Total Commitments shall take effect on the date
specified by the Company in the notice referred to above or any later date on
which the conditions set out in sub-clause 2.2.2 below are satisfied.

 
32

--------------------------------------------------------------------------------

  2.2.2 An increase in the Total Commitments will only be effective on:

 

  (a) the execution by the Facility Agent of an Increase Confirmation from the
relevant Increase Lender; and

 

  (b) in relation to an Increase Lender which is not a Lender immediately prior
to the relevant increase the performance by the Facility Agent of all necessary
“know your customer” or other similar checks under all applicable laws and
regulations in relation to the assumption of the increased Commitments by that
Increase Lender, the completion of which the Facility Agent shall promptly
notify to the Company and the Increase Lender.

 

  2.2.3 Each Increase Lender, by executing the Increase Confirmation, confirms
(for the avoidance of doubt) that the Facility Agent has authority to execute on
its behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

 

  2.2.4 Unless the Facility Agent otherwise agrees or the increased Commitment
is assumed by an existing Lender, the Company shall, on the date upon which the
increase takes effect, pay to the Facility Agent (for its own account) a fee of
£1,750 and the Company shall promptly on demand pay the Facility Agent the
amount of all costs and expenses (including legal fees) reasonably incurred by
it in connection with any increase in Commitments under this Clause 2.2.

 

  2.2.5 The Company may pay to the Increase Lender a fee in the amount and at
the times agreed between the Company and the Increase Lender in a letter between
the Company and the Increase Lender setting out that fee. A reference in this
Agreement to a Fee Letter shall include any letter referred to in this
paragraph.

 

  2.2.6 Clause 29.4 (Limitation of responsibility of Existing Lender) shall
apply mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as
if references in that Clause to:

 

  (a) an “Existing Lender” were references to all the Lenders immediately prior
to the relevant increase;

 

  (b) the “New Lender” were references to that “Increase Lender”; and

 

  (c) a “re-transfer” and “re-assignment” were references to respectively a
“transfer” and “assignment”.”

 

  2.2.7 Each Party (other than the Increase Lender) irrevocably authorises the
Facility Agent to execute any duly completed Increase Confirmation on its
behalf.

 

2.3 Nature of a Finance Party’s rights and obligations

Unless otherwise agreed by all the Finance Parties:
 

  2.3.1 the obligations of a Finance Party under the Finance Documents are
several;

 
33

--------------------------------------------------------------------------------

  2.3.2 failure by a Finance Party to perform its obligations does not affect
the obligations of any other Party under the Finance Documents;

 

  2.3.3 no Finance Party is responsible for the obligations of any other Finance
Party under the Finance Documents;

 

  2.3.4 the rights of a Finance Party under the Finance Documents are separate
and independent rights;

 

  2.3.5 a debt arising under the Finance Documents to a Finance Party is a
separate and independent debt; and

 

  2.3.6 a Finance Party may, except as otherwise stated in the Finance
Documents, separately enforce those rights.

 

3. PURPOSE

 

3.1 Purpose

The Company shall apply all amounts borrowed by it under the Facility towards
the general corporate purposes of the Group and in compliance with the Licence,
but not in the case of any utilisation of any Ancillary Facility towards any
prepayment of any Loan.
 

3.2 No obligation to monitor

No Finance Party is bound to monitor or verify any amount borrowed pursuant to
this Agreement.
 

4. CONDITIONS PRECEDENT

 

4.1 Conditions precedent documents

A Request may not be given until the Facility Agent has notified the Company and
the Lenders that it has received (or, subject to all Lender consent, waived
receipt of) all of the documents and evidence set out in Schedule 2 (Conditions
Precedent Documents) in form and substance satisfactory to the Facility Agent.
The Facility Agent shall give this notification to the Company and the Lenders
upon being so satisfied.
 

4.2 Further conditions precedent

The obligations of each Lender to participate in any Loan are subject to the
further conditions precedent that on both the date of the Request and the
Drawdown Date for that Loan:
 

  4.2.1 the Repeating Representations are correct in all material respects; and

 

  4.2.2 no Default or, in the case of a Rollover Loan, no Event of Default is
outstanding or would result from the Loan.

 
34

--------------------------------------------------------------------------------

4.3 Conditions relating to Optional Currencies

 

  4.3.1 A currency will constitute an Optional Currency in relation to a Loan
if:

 

  (a) it is readily available in the amount required and freely convertible into
the Base Currency in the Relevant Interbank Market on the Quotation Day and the
Drawdown Date for that Loan; and

 

  (b) it is euros or U.S. Dollars or has been approved by the Facility Agent
(acting on the instructions of all the Lenders) on or prior to receipt by the
Facility Agent of the relevant Request for that Loan.

 

  4.3.2 If the Facility Agent has received a written request from the Company
for a currency to be approved under paragraph (b) of sub-clause 4.3.1 above, the
Facility Agent will confirm to the Company by the Specified Time:

 

  (a) whether or not the Lenders have granted their approval; and

 

  (b) if approval has been granted, the minimum amount (and, if required,
integral multiples) for any subsequent Loan in that currency.

 

4.4 Maximum number

Unless the Facility Agent agrees, a Request may not be given if, as a result,
there would be more than 20 Loans outstanding.
 

5. UTILISATION

 

5.1 Giving of Requests

 

  5.1.1 The Company may borrow a Loan by giving to the Facility Agent a duly
completed Request not later than the Specified Time.

 

  5.1.2 Each Request is irrevocable.

 

5.2 Completion of Requests

 

  5.2.1 A Request for a Loan will not be regarded as having been duly completed
unless:

 

  (a) the Drawdown Date is a Business Day falling within the Availability
Period;

 

  (b) the currency and amount of the Loan comply with Clause 5.3 (Currency and
amount); and

 

  (c) the proposed Term complies with this Agreement.

 

  5.2.2 Only one Loan may be requested in a Request.

 

5.3 Currency and amount

 

  5.3.1 The currency specified in a Request must be either the Base Currency or
an Optional Currency.

 
35

--------------------------------------------------------------------------------

  5.3.2 The amount of the proposed Loan must be:

 

  (a) if the currency selected is the Base Currency, a minimum of £5,000,000 and
an integral multiple of £1,000,000 or, if less, the Available Facility (or such
other amount as the Facility Agent may agree); or

 

  (b) if the currency selected is an Optional Currency, the minimum amount (and
if required, integral multiple) specified by the Facility Agent pursuant to
paragraph (b) of sub-clause 4.3.2 of Clause 4.3 (Conditions relating to Optional
Currencies) or, if less, the Available Facility.

 

5.4 Advance of Loan

 

  5.4.1 The Facility Agent must promptly notify each Lender of the details of
the requested Loan and the amount of its share in that Loan.

 

  5.4.2 If the conditions set out in this Agreement have been met, and subject
to Clause 9.2 (Cashless Rollover), each Lender shall make its participation in
each Loan available no later than 2.00 pm on the Drawdown Date through its
Facility Office.

 

  5.4.3 Save as set out in sub-clause 5.4.4 below, the amount of each Lender’s
share of the Loan will be its Pro Rata Share on the proposed Drawdown Date.

 

  5.4.4 If a Loan is made to repay Ancillary Outstandings, each Lender’s
participation in that Loan will be in an amount (as determined by the Facility
Agent) which will result as nearly as possible in the aggregate amount of its
participation in the Loans then outstanding bearing the same proportion to the
aggregate amount of the Loans then outstanding as its Commitment bears to the
Total Commitments.

 

  5.4.5 No Lender is obliged to participate in a Loan if as a result:

 

  (a) the Base Currency Amount of its share in the aggregate amount of the Loans
would exceed its Commitment; or

 

  (b) the Base Currency Amount of the Loans would exceed the Total Commitments.

 

  5.4.6 The Facility Agent shall determine the Base Currency Amount of each Loan
which is to be made in an Optional Currency and shall notify each Lender of the
amount, currency and the Base Currency Amount of each Loan, the amount of its
participation in that Loan and, if different, the amount of that participation
to be made available in accordance with Clause 17 (Payments), in each case by
the Specified Time.

 

6. EXTENSION OPTION

 

6.1 The Company may by notice to the Facility Agent (the Initial Extension
Request) not more than 60 days and not less than 30 days before the first
anniversary of the date of the Amendment Agreement (the First Anniversary),
request that the Final Maturity Date be extended for a further period of one
year.

 

6.2 The Company may by notice to the Facility Agent (the Second Extension
Request) no more than 60 days and not less than 30 days before the second
anniversary of the date of the Amendment Agreement (the Second Anniversary),
request that the Final Maturity Date:

 

  (a) with respect to Lenders who have agreed to the Initial Extension Request,
be extended for a further period of one year; and/or

 
36

--------------------------------------------------------------------------------

  (b) if no Initial Extension Request has been made, or with respect to Lenders
who refused the Initial Extension Request:

 

  (i) be extended for a period of one year; or

 

  (ii) be extended for a period of two years,

as selected by the Company in the notice to the Facility Agent.
 

6.3 The Facility Agent must promptly notify the Lenders of any Initial Extension
Request or Second Extension Request (an Extension Request).

 

6.4 Each Lender may, in its sole discretion, agree to any Extension Request.
Each Lender that agrees to an Extension Request by the date falling 15 days
before, the relevant anniversary of the date of this Agreement, will extend its
Commitment for a further period of one year or two years, as set out in the
relevant Extension Request, from the then current Final Maturity Date and the
Final Maturity Date of that Lender will be extended accordingly.

 

6.5 If any Lender fails to reply to an Extension Request on or before the date
falling 15 days before the relevant anniversary of the date of this Agreement,
it will be deemed to have refused that Extension Request and its Commitment will
not be extended.

 

6.6 Subject to Clause 6.8 below, each Extension Request is irrevocable.

 

6.7 If one or more (but not all) of the Lenders agree to an Extension Request,
then the Facility Agent must notify the Company and the Lenders which have
agreed to the extension, identifying in that notification which Lenders have not
agreed to the Extension Request.

 

6.8 The Company may, on the basis that one or more of the Lenders have not
agreed to the Extension Request and no later than the date falling 5 days before
the relevant anniversary of the date of this Agreement, withdraw the request by
notice to the Facility Agent which will promptly notify the Lenders.

 

7. OPTIONAL CURRENCIES

 

7.1 Selection

 

  7.1.1 The Company must select the currency of a Loan in its Request. The
Company may select the Base Currency or an Optional Currency for a Loan.

 

  7.1.2 Unless the Facility Agent otherwise agrees, the Loans may not be
denominated at any one time in more than three currencies.

 
37

--------------------------------------------------------------------------------

7.2 Revocation of currency

 

  7.2.1 Notwithstanding any other term of this Agreement, if before the
Specified Time on any Quotation Day the Facility Agent receives notice from a
Lender that:

 

  (a) the Optional Currency requested is not readily available to it in the
relevant interbank market in the amount and for the period required; or

 

  (b) participating in a Loan in the proposed Optional Currency might contravene
any law or regulation applicable to it,

the Facility Agent must give notice to the Company to that effect promptly and
in any event before the Specified Time on that day.
 

  7.2.2 In this event:

 

  (a) that Lender must participate in the Loan in the Base Currency (in an
amount equal to that Lender’s proportion of the Base Currency Amount or, in
respect of a Rollover Loan, an amount equal to that Lender’s proportion of the
Base Currency Amount of the Rollover Loan that is due to be made); and

 

  (b) the share of that Lender in the Loan and any other similarly affected
Lender(s) will be treated as a separate Loan denominated in the Base Currency
during that Term.

 

  7.2.3 Any part of a Loan treated as a separate Loan under this sub-clause will
not be taken into account for the purposes of any limit on the number of Loans
or currencies outstanding at any one time.

 

  7.2.4 A Loan will still be treated as a Rollover Loan if it is not denominated
in the same currency as the maturing Loan by reason only of the operation of
this sub-clause.

 

7.3 Optional Currency equivalents

Except as expressly provided in this Agreement, the equivalent in the Base
Currency of a Loan or part of a Loan in an Optional Currency for the purposes of
calculating:
 

  7.3.1 whether any limit under this Agreement has been exceeded;

 

  7.3.2 the amount of a Loan;

 

  7.3.3 the share of a Lender in a Loan;

 

  7.3.4 the amount of any repayment of a Loan; or

 

  7.3.5 the undrawn amount of a Lender’s Commitment,

is its Base Currency Amount.
 

8. ANCILLARY FACILITIES

 

8.1 Type of Facility

An Ancillary Facility may be by way of:
 

  8.1.1 a multicurrency overdraft facility;

 

  8.1.2 a multicurrency guarantee, bonding, documentary or stand-by letter of
credit facility;

 
38

--------------------------------------------------------------------------------

  8.1.3 a short term multicurrency loan facility;

 

  8.1.4 a derivatives facility;

 

  8.1.5 a foreign exchange facility; or

 

  8.1.6 any other multicurrency facility or accommodation required in connection
with the business of the Group and which is agreed by the Company with an
Ancillary Lender.

 

8.2 Availability

 

  8.2.1 If the Company and a Lender agree and except as otherwise provided in
this Agreement, the Lender may provide all or part of its Commitment as an
Ancillary Facility.

 

  8.2.2 An Ancillary Facility shall not be made available unless, not later than
three Business Days prior to the Ancillary Commencement Date for an Ancillary
Facility, the Facility Agent has received from the Company:

 

  (a) a notice in writing of the establishment of an Ancillary Facility and
specifying:

 

  (i) the proposed Ancillary Commencement Date and expiry date of the Ancillary
Facility;

 

  (ii) the proposed type of Ancillary Facility to be provided;

 

  (iii) the proposed Ancillary Lender;

 

  (iv) the proposed Ancillary Commitment, the maximum amount of the Ancillary
Facility and, in the case of a Multi-account Overdraft, its Designated Gross
Amount and its Designated Net Amount;

 

  (v) the proposed currency of the Ancillary Facility (if not denominated in the
Base Currency); and

 

  (b) any other information which the Facility Agent may reasonably request in
connection with the Ancillary Facility.

 

  8.2.3 The Facility Agent shall promptly notify the Ancillary Lender and the
other Lenders of the establishment of an Ancillary Facility.

 

  8.2.4 Subject to compliance with sub-clause 8.2.2 above:

 

  (a) the Lender concerned will become an Ancillary Lender; and

 

  (b) the Ancillary Facility will be available,

with effect from the date agreed by the Company and the Ancillary Lender.
 
39

--------------------------------------------------------------------------------

8.3 Terms of Ancillary Facilities

 

  8.3.1 Except as provided below, the terms of any Ancillary Facility will be
those agreed by the Ancillary Lender and the Company.

 

  8.3.2 Those terms:

 

  (a) must be based upon normal commercial terms at that time (except as varied
by this Agreement);

 

  (b) may only allow the Company to use the Ancillary Facility;

 

  (c) may not allow the Ancillary Outstandings to exceed the Ancillary
Commitment;

 

  (d) may not allow the Ancillary Commitment of a Lender to exceed the Available
Commitment of that Lender (before taking into account the effect of the
Ancillary Facility on that Available Commitment); and

 

  (e) must require that the Ancillary Commitment is reduced to nil, and that all
Ancillary Outstandings are repaid not later than the Final Maturity Date (or
such earlier date as the Commitment of the relevant Ancillary Lender (or its
Affiliate) is reduced to zero).

 

  8.3.3 If there is any inconsistency between any term of an Ancillary Facility
and any term of this Agreement, this Agreement shall prevail except for
(i) Clause 24.3 (Calculations) which shall not prevail for the purposes of
calculating fees, interest or commission relating to an Ancillary Facility;
(ii) an Ancillary Facility comprising more than one account where the terms of
the Ancillary Documents shall prevail to the extent required to permit the
netting of balances on those accounts; and (iii) where the relevant term of this
Agreement would be contrary to, or inconsistent with, the law governing the
relevant Ancillary Document, in which case that term of this Agreement shall not
prevail.

 

  8.3.4 Interest, commission and fees on Ancillary Facilities are dealt with in
Clause 25.6 (Interest, commission and fees on Ancillary Facilities).

 

8.4 Repayment of Ancillary Facility

 

  8.4.1 An Ancillary Facility shall cease to be available on the Final Maturity
Date or such earlier date on which its expiry date occurs or on which it is
cancelled in accordance with the terms of this Agreement.

 

  8.4.2 If an Ancillary Facility expires or is cancelled in accordance with its
terms the Ancillary Commitment of the Ancillary Lender shall be reduced to zero.

 

  8.4.3 No Ancillary Lender may demand repayment or prepayment of any Ancillary
Outstandings prior to the expiry date of the relevant Ancillary Facility unless:

 

  (a) required to reduce the Permitted Gross Outstandings of a Multi-account
Overdraft to or towards an amount equal to its Designated Net Amount;

 
40

--------------------------------------------------------------------------------

  (b) the Total Commitments have been cancelled in full, or all outstanding
Loans have become due and payable in accordance with the terms of this
Agreement;

 

  (c) it becomes unlawful in any applicable jurisdiction for the Ancillary
Lender to perform any of its obligations as contemplated by this Agreement or to
fund, issue or maintain its participation in its Ancillary Facility (or it
becomes unlawful for any Affiliate of the Ancillary Lender for the Ancillary
Lender to do so); or

 

  (d) both:

 

  (i) the Available Commitments; and

 

  (ii) the notice of the demand given by the Ancillary Lender,

would not prevent the Company funding the repayment of those Ancillary
Outstandings in full by way of Loan.
 

  8.4.4 If a Loan is made to repay Ancillary Outstandings in full, the relevant
Ancillary Commitment shall be reduced to zero.

 

8.5 Limitations on Ancillary Outstandings

The Company shall procure that:
 

  8.5.1 the Ancillary Outstandings under any Ancillary Facility shall not exceed
the Ancillary Commitment applicable to that Ancillary Facility; and

 

  8.5.2 in relation to a Multi-account Overdraft:

 

  (a) the Ancillary Outstandings shall not exceed the Designated Net Amount
applicable to that Multi-account Overdraft; and

 

  (b) the Gross Outstandings shall not exceed the Designated Gross Amount
applicable to that Multi-account Overdraft.

 

8.6 Information

The Company and each Ancillary Lender shall, promptly upon request by the
Facility Agent, supply the Facility Agent with any information relating to the
operation of an Ancillary Facility (including the Ancillary Outstandings) as the
Facility Agent may reasonably request from time to time. The Company consents to
all such information being released to the Facility Agent and the other Finance
Parties.
 

8.7 Affiliates of Lenders as Ancillary Lenders

 

  8.7.1 Subject to the terms of this Agreement, an Affiliate of a Lender may
become an Ancillary Lender. In such case, the Lender and its Affiliate shall be
treated as a single Lender whose Commitment is the amount set out opposite the
relevant Lender’s name in Schedule 1 (Original Parties) and/or the amount of any
Commitment transferred to or assumed by that Lender under this Agreement, to the
extent (in each case) not cancelled, reduced or transferred by it under this
Agreement.

 
41

--------------------------------------------------------------------------------

  8.7.2 The Company shall specify any relevant Affiliate of a Lender in any
notice delivered by the Company to the Facility Agent pursuant to paragraph
8.2.2(a) of Clause 8.2 (Availability).

 

  8.7.3 If a Lender assigns all of its rights and benefits or transfers all of
its rights and obligations to a New Lender, its Affiliate shall cease to have
any obligations under this Agreement or any Ancillary Document.

 

  8.7.4 Where this Agreement or any other Finance Document imposes an obligation
on an Ancillary Lender and the relevant Ancillary Lender is an Affiliate of a
Lender which is not a party to that document, the relevant Lender shall ensure
that the obligation is performed by its Affiliate.

 

8.8 Commitment amounts

Notwithstanding any other term of this Agreement, each Lender shall ensure that
at all times its Commitment is not less than its Ancillary Commitment or the
Ancillary Commitment of its Affiliate.
 

8.9 Amendments and Waivers – Ancillary Facilities

No amendment or waiver of a term of any Ancillary Facility shall require the
consent of any Finance Party other than the relevant Ancillary Lender unless
such amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Clause). In such a case, the provisions of this Agreement with
regard to amendments and waivers will apply.
 

9. REPAYMENT

 

9.1 Repayment of Loans

 

  9.1.1 The Company must repay each Loan in full on its Maturity Date. No Loan
may be outstanding after the Final Maturity Date.

 

  9.1.2 Subject to the other terms of this Agreement, any amounts repaid under
sub-clause 9.1.1 above may be re-borrowed.

 

9.2 Cashless Rollover

 

  9.2.1 Without prejudice to the Company’s obligation under Clause 9.1 above, if
one or more Loans are to be made available to the Company:

 

  (a) on the same day that a maturing Loan is due to be repaid by the Company;

 

  (b) in the same currency as the maturing Loan (unless it arose as a result of
the operation of Clause 7.2 (Revocation of currency); and

 

  (c) in whole or in part for the purpose of refinancing the maturing Loan,

 
42

--------------------------------------------------------------------------------

the aggregate amount of the new Loans shall be treated as if applied in or
towards repayment of the maturing Loan so that:
 

  (i) if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

 

  (A) the Company will only be required to pay an amount in cash in the relevant
currency equal to that excess; and

 

  (B) each Lender’s participation (if any) in the new Loans shall be treated as
having been made available and applied by the Company in or towards repayment of
that Lender’s participation (if any) in the maturing Loan and that Lender will
not be required to make its participation in the new Loans available in cash;
and

 

  (ii) if the amount of the maturing Loan is equal to or less than the aggregate
amount of the new Loans:

 

  (A) the Company will not be required to make any payment in cash; and

 

  (B) each Lender will be required to make its participation in the new Loans
available in cash only to the extent that its participation (if any) in the new
Loans exceeds that Lender’s participation (if any) in the maturing Loan and the
remainder of that Lender’s participation in the new Loans shall be treated as
having been made available and applied by the Company in or towards repayment of
that Lender’s participation in the maturing Loan.

 

10. PREPAYMENT AND CANCELLATION

 

10.1 Mandatory prepayment - illegality

 

  10.1.1 A Lender must notify the Company promptly if it becomes aware that it
is unlawful in any jurisdiction for that Lender to perform any of its
obligations under a Finance Document or to fund or maintain its share in any
Loan.

 

  10.1.2 After notification under clause 10.1.1 above:

 

  (a) the Company must repay or prepay the share of that Lender in each Loan
made to it on the date specified in clause 10.1.3 below; and

 

  (b) the Commitments of that Lender will be immediately cancelled.

 

  10.1.3 The date for repayment or prepayment of a Lender’s share in a Loan will
be:

 

  (a) the Business Day following receipt by the Company of notice from the
Lender under sub-clause 10.1.1 above; or

 

  (b) if later, the latest date allowed by the relevant law.

 
43

--------------------------------------------------------------------------------

10.2 Mandatory prepayment - change of control

If, except in the context of a group reorganisation where the Company continues
to be controlled directly or indirectly by PPL, the Company becomes aware of any
person (whether alone or together with any associated person or persons) gaining
control of the Company (for these purposes “associated person” means, in
relation to any person, a person who is (i) “acting in concert” (as defined in
the City Code on Takeovers and Mergers) with that person or (ii) a “connected
person” (as defined in section 839 of the Taxes Act) of that person and
“control” means the relevant person satisfies any of the criteria set out in
paragraphs (1)(a) to (c) of Section 1159 of the Companies Act 2006):
 

  10.2.1 within five days of such date, the Company shall give notice of such
change of control to the Facility Agent;

 

  10.2.2 the Lenders and the Company shall immediately enter into negotiations
for a period of not more than 45 days from the date of the change of control
with a view to agreeing whether the Facility shall continue to be made available
and on what terms;

 

  10.2.3 if no such agreement is reached within the said period of 45 days then:

 

  (a) any Lender may on 10 days’ notice to the Facility Agent and to the Company
require the repayment of its share in each Loan and the repayment of its
Ancillary Outstandings and cancel its Commitment; and

 

  (b) the Majority Lenders may on 10 days’ notice to the Company require
repayment in full of all outstanding Loans and Ancillary Outstandings and cancel
the Total Commitments; and

 

  10.2.4 a Lender shall not be obliged to fund any further loans under the
Facility (except for a Rollover Loan) during the negotiation period set out in
sub-clause 10.2.2, and if no agreement is reached within such negotiation
period, during the 10 day notice period set out in sub-clause 10.2.3.

 

10.3 Voluntary prepayment

 

  10.3.1 The Company may, by giving not less than five Business Days’ prior
written notice to the Facility Agent, prepay any Loan at any time in whole or in
part.

 

  10.3.2 A prepayment of part of a Loan drawn in US Dollars must be in a minimum
amount of $5,000,000 and an integral multiple of U.S. $1,000,000.

 

  10.3.3 A prepayment of part of a Loan drawn in Sterling must be in a minimum
amount of £5,000,000 and an integral multiple of £1,000,000.

 

  10.3.4 A prepayment of part of a Loan drawn in euros must be in a minimum
amount of ?5,000,000 and an integral multiple of ?1,000,000.

 

10.4 Automatic cancellation

The Commitments of each Lender will be automatically cancelled at the close of
business on the last day of the Availability Period.
 
44

--------------------------------------------------------------------------------

10.5 Voluntary cancellation

 

  10.5.1 The Company may, by giving not less than three Business Days’ prior
written notice to the Facility Agent, cancel the unutilised amount of the Total
Commitments in whole or in part.

 

  10.5.2 Partial cancellation of the Total Commitments must be in a minimum
amount of £5,000,000 and an integral multiple of £1,000,000.

 

  10.5.3 Any cancellation in part shall be applied against the Commitment of
each Lender pro rata.

 

10.6 Involuntary prepayment and cancellation

 

  10.6.1 If the Company is, or will be, required to pay to a Lender a Tax
Payment or an Increased Cost, the Company may, while the requirement continues,
give notice to the Facility Agent requesting prepayment and cancellation in
respect of that Lender.

 

  10.6.2 After notification under sub-clause 10.6.1 above:

 

  (a) the Company must repay or prepay that Lender’s share in each Loan made to
it on the date specified in sub-clause 10.6.3 below; and

 

  (b) the Commitments of that Lender will be immediately cancelled.

 

  10.6.3 The date for repayment or prepayment of a Lender’s share in a Loan will
be the last day of the current Term for that Loan or, if earlier, the date
specified by the Company in its notification.

 

  10.6.4     

 

  (a) If any Lender becomes a Defaulting Lender, the Company may, at any time
whilst the Lender continues to be a Defaulting Lender, give the Facility Agent 5
Business Days’ notice of cancellation of the Available Commitment of that
Lender.

 

  (b) On the notice referred to in paragraph (a) above becoming effective, the
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

 

  (c) The Facility Agent shall as soon as practicable after receipt of a notice
referred to in paragraph (a) above, notify all the Lenders.

 

10.7 Re-borrowing of Loans

Any voluntary prepayment of a Loan may be re-borrowed on the terms of this
Agreement. Any mandatory or involuntary prepayment of a Loan may not be
re-borrowed.
 
45

--------------------------------------------------------------------------------

10.8 Miscellaneous provisions

 

  10.8.1 Any notice of prepayment and/or cancellation under this Agreement is
irrevocable and must specify the relevant date(s) and the affected Loans and
Commitments. The Facility Agent must notify the Lenders promptly of receipt of
any such notice.

 

  10.8.2 All prepayments made under Clause 10.2 (Mandatory prepayment - change
of control) shall be applied pro rata to each Lender’s participation in such
Loan.

 

  10.8.3 All prepayments under this Agreement must be made with accrued interest
on the amount prepaid. No premium or penalty is payable in respect of any
prepayment except for Break Costs.

 

  10.8.4 The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

 

  10.8.5 No prepayment or cancellation is allowed except in accordance with the
express terms of this Agreement.

 

  10.8.6 Subject to Clause 2.2 (Increase), no amount of the Total Commitments
cancelled under this Agreement may subsequently be reinstated.

 

11. INTEREST

 

11.1 Calculation of interest

The rate of interest on each Loan for each Term is the percentage rate per annum
equal to the aggregate of the applicable:
 

  11.1.1 Margin; and

 

  11.1.2 LIBOR or, in relation to any Loan in euro, EURIBOR.

 

11.2 Payment of interest

Except where it is provided to the contrary in this Agreement, the Company must
pay accrued interest on each Loan made to it on the last day of each Term and
also, if the Term is longer than six months, on the dates falling at six-monthly
intervals after the first day of that Term.
 

11.3 Interest on overdue amounts

 

  11.3.1 If the Company fails to pay any amount payable by it under the Finance
Documents, it must immediately on demand by the Facility Agent pay interest on
the overdue amount from its due date up to the date of actual payment, both
before, on and after judgment.

 

  11.3.2 Interest on an overdue amount is payable at a rate determined by the
Facility Agent to be one per cent. per annum above the rate which would have
been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount. For this purpose, the
Facility Agent may (acting reasonably):

 

  (a) select successive Terms of any duration of up to three months; and

 

  (b) determine the appropriate Quotation Day for that Term.

 
46

--------------------------------------------------------------------------------

  11.3.3 Notwithstanding sub-clause 11.3.2 above, if the overdue amount is a
principal amount of a Loan and becomes due and payable prior to the last day of
its current Term, then:

 

  (a) the first Term for that overdue amount will be the unexpired portion of
that Term; and

 

  (b) the rate of interest on the overdue amount for that first Term will be one
per cent. per annum above the rate then payable on that Loan.

After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with sub-clause 11.3.2 above.
 

  11.3.4 Interest (if unpaid) on an overdue amount will be compounded with that
overdue amount at the end of each of its Terms but will remain immediately due
and payable.

 

11.4 Notification of rates of interest

The Facility Agent must promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.
 

12. TERMS

 

12.1 Selection

 

  12.1.1 Each Loan has one Term only.

 

  12.1.2 The Company must select the Term for a Loan in the relevant Request.

 

  12.1.3 Subject to the following provisions of this Clause, each Term for a
Loan will be one, two, three or six months or for a period of one to thirty days
or any other period agreed between the Company and the Lenders.

 

  12.1.4 The Company shall not use its right under paragraph 12.1.3 above to
select for a Loan a Term of less than one month’s duration more than six times
in any calendar year.

 

  12.1.5 A Term for a Loan shall start on the Drawdown Date for that Loan.

 

12.2 No overrunning the Final Maturity Date

If a Term would otherwise overrun the Final Maturity Date, it will be shortened
so that it ends on the Final Maturity Date.
 

12.3 Other adjustments

 

  12.3.1 The Facility Agent and the Company may enter into such other
arrangements as they may agree for the adjustment of Terms and the consolidation
and/or splitting of Loans.

 
47

--------------------------------------------------------------------------------

  12.3.2 Subject to Clause 12.3.3 below, if two or more Terms end on the same
date, those Loans will, unless the Company specifies to the contrary in the
Request for the next Term, be consolidated into, and treated as, a single Loan
on the last day of the Term.

 

  12.3.3 Subject to Clause 4.4 (Maximum Number) and Clause 5.2 (Completion of
Requests) if the Company requests in a Request that a Loan be divided into two
or more Loans, that Loan will, on the last day of its Term, be so divided into
the Base Currency Amounts specified in that Request, having an aggregate Base
Currency Amount equal to the Base Currency Amount of the Loan immediately before
its division.

 

12.4 Notification

The Facility Agent must notify the Company and the Lenders of the duration of
each Term promptly after ascertaining its duration.
 

13. MARKET DISRUPTION

 

13.1 Failure of a Reference Bank to supply a rate

Subject to the other provisions of this Clause, if LIBOR or, if applicable,
EURIBOR is to be determined by reference to the Reference Banks but a Reference
Bank does not supply a quotation by the Specified Time on the Quotation Day, the
applicable LIBOR or EURIBOR will be determined on the basis of the quotations of
the remaining Reference Banks.
 

13.2 Market disruption

 

  13.2.1 In this Clause, each of the following events is a market disruption
event:

 

  (a) at or about noon on the Quotation Day for the relevant Term, LIBOR or if
applicable EURIBOR is to be determined by reference to the Reference Banks and
none or only one of the Reference Banks supplies a rate to the Facility Agent to
determine LIBOR or, if applicable, EURIBOR for the relevant currency and Term;
or

 

  (b) before close of business in London on the Quotation Day for the relevant
Term, the Facility Agent receives notification from a Lender or Lenders whose
participations in the relevant Loan exceed 50% of that Loan that the cost to it
(or them) of funding its participation in that Loan from whatever source it may
reasonably select would be in excess of LIBOR or, if applicable, EURIBOR for the
relevant Term.

 

  13.2.2 The Facility Agent must promptly notify the Company and the Lenders of
a market disruption event.

 

  13.2.3 After notification under sub-clause 13.2.1(a) above, the rate of
interest on each Lender’s share in the affected Loan for the relevant Term will
be the aggregate of the applicable:

 

  (a) Margin; and

 

  (b) rate notified to the Facility Agent by that Lender as soon as practicable,
and in any event before interest is due to be paid in respect of that Term, to
be that which expresses as a percentage rate per annum the cost to that Lender
of funding its share in that Loan from whatever source it may reasonably select.

 
48

--------------------------------------------------------------------------------

13.3 Alternative basis of interest or funding

 

  13.3.1 If a market disruption event occurs and the Facility Agent or the
Company so requires, the Company and the Facility Agent must enter into
negotiations for a period of not more than 30 days with a view to agreeing an
alternative basis for determining the rate of interest and/or funding for the
affected Loan and any future Loan.

 

  13.3.2 Any alternative basis agreed will be, with the prior consent of all the
Lenders, binding on all the Parties.

 

14. TAX GROSS-UP AND INDEMNITIES

 

14.1 Definitions

 

  14.1.1 In this Agreement:

“Qualifying Lender” means:
 

  (a) a Lender (other than a Lender within paragraph (b) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document and is:

 

  (i) a Lender:

 

  (A) which is a bank (as defined for the purpose of section 879 of ITA) making
an advance under a Finance Document; or

 

  (B) in respect of an advance made under a Finance Document by a person that
was a bank (as defined for the purpose of section 879 of ITA) at the time that
that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or
 

  (ii) a Lender which is:

 

  (A) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (B) a partnership each member of which is:

 

  (1) a company so resident in the United Kingdom; or

 

  (2) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 
49

--------------------------------------------------------------------------------

  (C) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

 

  (iii) a Treaty Lender; or

 

  (b) a Lender which is a building society (as defined for the purpose of
section 880 of ITA) making an advance under a Finance Document.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:
 

  (a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

  (c) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.
“Treaty Lender” means a Lender which:
 

  (a) is treated as a resident of a Treaty State for the purposes of the Treaty;

 

  (b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

 
50

--------------------------------------------------------------------------------

  (c) meets all other conditions which must be met under the Treaty for
residents of such Treaty State to obtain full exemption from tax on interest
imposed by the United Kingdom, except that for this purpose it shall be assumed
that the following are satisfied:

 

  (i) any condition which relates (expressly or by implication) to the amounts
or terms of any Loan or the Finance Documents or any condition which relates
(expressly or by implication) to there not being a special relationship between
the Company and the Finance Party or between them both and another person; and

 

  (ii) any necessary procedural formality.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“UK Non-Bank Lender” means where a Lender becomes a Party after the day on which
this Agreement is entered into, a Lender which gives a Tax Confirmation in the
assignment agreement or Transfer Certificate which it executes on becoming a
Party.
 

  14.1.2 Unless a contrary indication appears, in this Clause 14 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

14.2 Tax gross-up

 

  14.2.1 The Company shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

  14.2.2 The Company shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly. Similarly, a Lender shall
notify the Facility Agent on becoming so aware in respect of a payment payable
to that Lender. If the Facility Agent receives such notification from a Lender
it shall notify the Company.

 

  14.2.3 If a Tax Deduction is required by law to be made by the Company, the
amount of the payment due from the Company shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

 

  14.2.4 A payment shall not be increased under sub-clause 14.2.3 above by
reason of a Tax Deduction on account of Tax imposed by the United Kingdom, if on
the date on which the payment falls due:

 

  (a) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or

 
51

--------------------------------------------------------------------------------

  (b) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(a)(ii) of the definition of Qualifying Lender and:

 

  (i) an officer of HM Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the ITA which relates to the payment and
that Lender has received from the Company a certified copy of that Direction;
and

 

  (ii) the payment could have been made to the Lender without any Tax Deduction
if that Direction had not been made; or

 

  (c) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(a)(ii) of the definition of Qualifying Lender and:

 

  (i) the relevant Lender has not given a Tax Confirmation to the Company; and

 

  (ii) the payment could have been made to the Lender without any Tax Deduction
if the Lender had given a Tax Confirmation to the Company on the basis that the
Tax Confirmation would have enabled the Company to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the ITA; or

 

  (d) the relevant Lender is a Treaty Lender and the Company making the payment
is able to demonstrate that the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
sub-clause 14.2.7 below.

 

  14.2.5 If the Company is required to make a Tax Deduction, the Company shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  14.2.6 Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Company making that Tax
Deduction shall deliver to the Facility Agent for the Finance Party entitled to
the payment a statement under Section 975 of the ITA, or other evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

 

  14.2.7     

 

  (a) Subject to paragraph (b) below, a Treaty Lender and the Company which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Company to obtain
authorisation to make that payment without a Tax Deduction.

 

  (b) Nothing in paragraph (a) above shall require a Treaty Lender to:

 

  (i) register under the HMRC DT Treaty Passport scheme;

 

  (ii) apply the HMRC DT Treaty Passport scheme to any Loan if it has so
registered; or

 
52

--------------------------------------------------------------------------------

  (iii) file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with paragraph 14.2.10 below or paragraph 14.6.1 of Clause 14.6 (HMRC
DT Treaty Passport scheme confirmation) and the Company making that payment has
not complied with its obligations under paragraph 14.2.11 below or paragraph
14.6.2 of Clause 14.6 (HMRC DT Treaty Passport scheme confirmation).

 

  14.2.8 A UK Non-Bank Lender which becomes a Party on the day on which this
Agreement is entered into gives a Tax Confirmation to the Company by entering
into this Agreement.

 

  14.2.9 A UK Non-Bank Lender shall promptly notify the Company and the Facility
Agent if there is any change in the position from that set out in the Tax
Confirmation.

 

  14.2.10 A Treaty Lender which becomes a Party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Facility Agent and
without liability to the Company) by including its scheme reference number and
its jurisdiction of tax residence opposite its name in Schedule 1 (Original
Parties).

 

  14.2.11 Where a Lender includes the indication described in paragraph 14.2.10
above in Schedule 1 (Original Parties), the Company shall file a duly completed
form DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of
the date of this Agreement and shall promptly provide the Lender with a copy of
that filing provided that the Company shall not be liable in respect of any
non-compliance with its obligations under this Clause 14.2.11 where such
non-compliance is due to circumstances beyond the control of the Company
(including, without limitation, any delay, failure or omission on the part of
the relevant Lender or the Facility Agent to comply with any obligation owed to
the Company, or to any inaccuracy in any information provided by the relevant
Lender or the Facility Agent in connection with the DT Treaty Passport scheme).

 

  14.2.12 Any Lender which has confirmed that it is entitled to use its DT
Treaty Passport in accordance with Clause 14.2.10 or Clause 14.6.1 will
reasonably promptly notify the Facility Agent and the Company if at any time it
ceases to holds a passport under the HMRC DT Treaty Passport scheme or if it
ceases to be able to use such passport as a Lender.

 

  14.2.13 If a Lender has not included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with sub-clause 14.2.10 above or sub-clause 14.6.1 of Clause 14.6
(HMRC DT Treaty Passport scheme confirmation), the Company shall not file any
form relating to the HMRC DT Treaty Passport scheme in respect of that Lender’s
Commitment or its participation in any Loan.

 
53

--------------------------------------------------------------------------------

14.3 Tax indemnity

 

  14.3.1 Except as provided below, the Company must, within three Business Days
of demand, indemnify a Finance Party against any loss or liability which that
Finance Party (in its absolute discretion) determines will be or has been
suffered (directly or indirectly) by that Finance Party for or on account of Tax
in relation to a payment received or receivable (or any payment deemed to be
received or receivable) under a Finance Document.

 

  14.3.2 Sub-clause 14.3.1 above does not apply to any Tax assessed on a Finance
Party under the laws of the jurisdiction in which:

 

  (a) that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

 

  (b) that Finance Party’s Facility Office is located in respect of amounts
received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Finance Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose.
 

  14.3.3 Sub-clause 14.3.1 above does not apply to any Tax assessed on a Finance
Party to the extent the loss or liability:

 

  (a) is compensated for by an increased payment under Clause 14.2 (Tax
gross-up);

 

  (b) would have been compensated for by an increased payment under Clause 14.2
(Tax gross-up) but was not so compensated solely because one of the exclusions
in Clause 14.2 (Tax gross-up) applied; or

 

  (c) relates to a FATCA Deduction required to be made by a Party.

 

  14.3.4 A Finance Party making, or intending to make, a claim under sub-clause
14.3.1 above must promptly notify the Company of the event which will give, or
has given, rise to the claim.

 

14.4 Tax Credit

If the Company makes a Tax Payment and the relevant Finance Party has obtained,
used and retained any Tax Credit that is attributable to that Tax Payment, then,
if in its discretion (acting reasonably) it can do so without any further
adverse consequences for it, that Finance Party must pay an amount to the
Company which that Finance Party determines (in its discretion, acting
reasonably) will leave it (after that payment) in the same after-tax position as
it would have been in if the Tax Payment had not been required to be made by the
Company. The relevant Finance Party shall take those steps it considers in its
opinion reasonable to seek and claim any tax credit.
 
54

--------------------------------------------------------------------------------

14.5 Lender Status Confirmation

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate, assignment agreement or
Increase Confirmation which it executes on becoming a Party, and for the benefit
of the Facility Agent and without liability to the Company, which of the
following categories it falls in:
 

  14.5.1 not a Qualifying Lender;

 

  14.5.2 a Qualifying Lender (other than a Treaty Lender); or

 

  14.5.3 a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this Clause 14.5
then such New Lender shall be treated for the purposes of this Agreement as if
it is not a Qualifying Lender until such time as it notifies the Facility Agent
which category applies (and the Facility Agent, upon receipt of such
notification, shall inform the Company). For the avoidance of doubt, a Transfer
Certificate or assignment agreement shall not be invalidated by any failure of a
Lender to comply with this Clause 14.5.
 

14.6 HMRC DT Treaty Passport scheme confirmation

 

  14.6.1 A New Lender that is a Treaty Lender that holds a passport under the
HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall include an indication to that effect (for the benefit of the
Facility Agent and without liability to the Company) in the Transfer Certificate
or Increase Confirmation which it executes by including its scheme reference
number and its jurisdiction of tax residence in that Transfer Certificate or
Increase Confirmation.

 

  14.6.2 Where a New Lender includes the indication described in sub-clause
14.6.1 above in the relevant Transfer Certificate or Increase Confirmation the
Company shall file a duly completed form DTTP2 in respect of such Lender with HM
Revenue & Customs within 30 days of the relevant Transfer Date and shall
promptly provide the Lender with a copy of that filing.

 

14.7 Stamp taxes

The Company shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document, except for any such Tax payable in respect of a
Transfer Certificate or other transfer or disposal of a Lender’s rights or
obligations under a Finance Document.
 

14.8 VAT

 

  14.8.1 All amounts set out, or expressed in a Finance Document to be payable
by any Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to sub-clause 14.8.2 below, if VAT is or becomes chargeable
on any supply made by any Finance Party to any Party under a Finance Document,
that Party shall pay to the Finance Party (in addition to and at the same time
as paying any other consideration for such supply) an amount equal to the amount
of such VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such Party).

 
55

--------------------------------------------------------------------------------

  14.8.2 If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party other than the Recipient (the “Subject Party”) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT. The Recipient will promptly pay to
the Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.

 

  14.8.3 Where a Finance Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

  14.8.4 Any reference in this Clause 14.8 to any Party shall, at any time when
such Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994).

 

14.9 FATCA Information

 

  14.9.1 Subject to sub-clause 14.9.3 below, each Party shall, within ten
Business Days of a reasonable request by another Party:

 

  (a) confirm to that other Party whether it is:

 

  (i) a FATCA Exempt Party; or

 

  (ii) not a FATCA Exempt Party; and

 

  (b) supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA;

 

  (c) supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

 

  14.9.2 If a Party confirms to another Party pursuant to paragraph (a) of
sub-clause 14.9.1 above that it is a FATCA Exempt Party and it subsequently
becomes aware that it is not, or has ceased to be a FATCA Exempt Party, that
Party shall notify that other Party reasonably promptly.

 

  14.9.3 Sub-clause 14.9.1 above shall not oblige any Finance Party to do
anything, and paragraph (c) of sub-clause 14.91. above shall not oblige any
other Party to do anything, which would or might in its reasonable opinion
constitute a breach of:

 

  (a) any law or regulation;

 
56

--------------------------------------------------------------------------------

  (b) any fiduciary duty; or

 

  (c) any duty of confidentiality.

 

  14.9.4 If a Party fails to confirm whether or not it is a FATCA Exempt Party
or to supply forms, documentation or other information requested in accordance
with paragraph (a) or (b) of sub-clause 14.9.1 above (including, for the
avoidance of doubt, where sub-clause 14.9.3 above applies), then such Party
shall be treated for the purposes of the Finance Documents (and payments under
them) as if it is not a FATCA Exempt Party until such time as the Party in
question provides the requested confirmation, forms, documentation or other
information.

 

14.10 FATCA Deduction

 

  14.10.1 Each Party may make any FATCA Deduction it is required to make by
FATCA, and any payment required in connection with that FATCA Deduction, and no
Party shall be required to increase any payment in respect of which it makes
such a FATCA Deduction, or otherwise compensate the recipient of the payment for
that FATCA Deduction.

 

  14.10.2 Each Party shall promptly, upon becoming aware that it must make a
FATCA Deduction (or that there is any change in the rate or the basis of such
FATCA Deduction), notify the Party to whom it is making the payment and, in
addition, shall notify the Company, the Facility Agent and the other Finance
Parties.

 

15. INCREASED COSTS

 

15.1 Increased Costs

Except as provided below in this Clause, the Company must pay to a Finance Party
the amount of any Increased Cost incurred by that Finance Party or any of its
Affiliates as a result of:
 

  15.1.1 the introduction of, or any change in, or any change in the
interpretation or application of, any law or regulation;

 

  15.1.2 compliance with any law or regulation made after the date of this
Agreement provided that for the purposes of this Agreement and any other Finance
Document, Dodd-Frank shall be deemed to be a law or regulation made after the
date of this Agreement; or

 

  15.1.3 the implementation or application of, or compliance with, Basel III or
CRD IV or any law or regulation that implements or applies Basel III or CRD IV.

 

15.2 Exceptions

The Company need not make any payment for an Increased Cost to the extent that
the Increased Cost is:
 

  15.2.1 compensated for under another Clause or would have been but for an
exception to that Clause;

 
57

--------------------------------------------------------------------------------

  15.2.2 a Tax on the overall net income of a Finance Party or any of its
Affiliates;

 

  15.2.3 attributable to a FATCA Deduction required to be made by a Party;

 

  15.2.4 attributable to a Finance Party or its Affiliate wilfully failing to
comply with any law or regulation;

 

  15.2.5 attributable to the implementation or application of or compliance with
the “International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee in June 2004 in the form
existing on the date of this Agreement (but excluding any amendment arising out
of Basel III) (Basel II) or any other law or regulation which implements Basel
II (whether such implementation, application or compliance is by a government,
regulator, Finance Party or any of its Affiliates); or

 

  15.2.6 not notified by the relevant Finance Party to the Facility Agent and
the Company within three Months of that Finance Party becoming aware of such
Increased Cost.

 

15.3 Claims

A Finance Party intending to make a claim for an Increased Cost must notify the
Company promptly of the circumstances giving rise to, and the amount of, the
claim.
 

16. MITIGATION

 

16.1 Mitigation

 

  16.1.1 Each Finance Party must, in consultation with the Company (other than
upon the occurrence of an event referred to at paragraph (d) below where no such
consultation is required), take all reasonable steps to mitigate any
circumstances which arise and which result or would result in the Facility
ceasing to be available or:

 

  (a) any Tax Payment or Increased Cost being payable to that Finance Party;

 

  (b) that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality;

 

  (c) that Finance Party incurring any cost of complying with the minimum
reserve requirements of the European Central Bank; or

 

  (d) the occurrence of any market disruption event,

including transferring its rights and obligations under the Finance Documents to
an Affiliate or changing its Facility Office.
 

  16.1.2 A Finance Party is not obliged to take any step under this Clause 16
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 
58

--------------------------------------------------------------------------------

  16.1.3 Each Finance Party must promptly notify the Company of any
circumstances as described in paragraphs (a) to (d) of sub-clause 16.1.1 of this
Clause 16.1.

 

  16.1.4 The Company must indemnify each Finance Party for all costs and
expenses reasonably incurred by it as a result of any step taken under this
Clause 16.1.

 

  16.1.5 This Clause does not in any way limit the obligations of the Company
under the Finance Documents.

 

16.2 Substitution

Notwithstanding Clause 16.1 (Mitigation), if any circumstances arise which
result in:
 

  16.2.1 any Tax Payment or Increased Cost being payable to that Finance Party;

 

  16.2.2 that Finance Party being able to exercise any right of prepayment
and/or cancellation under this Agreement by reason of any illegality;

 

  16.2.3 that Finance Party incurring any cost of complying with the minimum
reserve requirements of the European Central Bank;

 

  16.2.4 the occurrence of any market disruption event; or

 

  16.2.5 any Lender becoming a Non-Consenting Lender,

then the Company, at its expense, at any time within 180 days after the
occurrence of the relevant event or circumstance, so long as no Default is
outstanding, may by notice to the Facility Agent and such Finance Party require
it (and, if applicable, its Affiliate) to (and to the extent permitted by law
such Finance Party or, if applicable, its Affiliate shall) novate pursuant to
Clause 29 (Changes to the Parties) all (and not part only) of its rights and
obligations under this Agreement to a bank, financial institution, trust, fund
or other entity (a “Replacement Finance Party”) selected by the Company, and
which is acceptable to the Facility Agent (acting reasonably) (unless the
Facility Agent is an Impaired Agent), which confirms its willingness to assume
and does assume all the obligations of the transferring Finance Party (including
the assumption of the transferring Finance Party’s participations or unfunded
participations (as the case may be) on the same basis as the transferring
Finance Party) for a purchase price in cash payable at the time of transfer
equal to the outstanding principal amount of such Finance Party’s participation
in the outstanding Loans and all accrued interest (to the extent that the
Facility Agent has not given a notification under Clause 29.9 (Pro rata interest
settlement)), Break Costs and other amounts payable to such Finance Party under
the Finance Documents provided that:
 

  16.2.6 the Company shall have no right to replace the Facility Agent;

 

  16.2.7 neither the Facility Agent nor such Finance Party shall have any
obligation to the Company to find a Replacement Finance Party;

 

  16.2.8 the transfer must take place no later than 14 days after the notice
referred to above;

 

  16.2.9 in no event shall such Finance Party be required to pay or surrender to
the Replacement Finance Party any of the fees received by such Finance Party
pursuant to the Finance Documents; and

 

  16.2.10 the Finance Party shall only be obliged to transfer its rights and
obligations pursuant to this Clause 16.2 once it is satisfied that it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to that transfer to the
Replacement Finance Party.

 
59

--------------------------------------------------------------------------------

16.3 Conduct of business by a Finance Party

No term of this Agreement will:
 

  16.3.1 interfere with the right of any Finance Party to arrange its affairs
(Tax or otherwise) in whatever manner it thinks fit or oblige any Finance Party
to investigate or claim any Tax Credit; or

 

  16.3.2 oblige any Finance Party to disclose any information relating to its
affairs (Tax or otherwise) or any computation in respect of Tax.

 

17. PAYMENTS

 

17.1 Place

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents, excluding a payment under the terms of an Ancillary
Document, must be made to the Facility Agent to its account at such office or
bank:
 

  17.1.1 in the principal financial centre of the country of the relevant
currency; or

 

  17.1.2 in the case of euro, in the principal financial centre of a
Participating Member State or London,

as it may notify to that Party for this purpose by not less than five Business
Days’ prior notice.
 

17.2 Funds

Payments under the Finance Documents to the Facility Agent must be made for
value on the due date at such times and in such funds as the Facility Agent may
specify to the Party concerned as being customary at the time for the settlement
of transactions in the relevant currency in the place of payment.
 

17.3 Distribution

 

  17.3.1 Each payment received by the Facility Agent under the Finance Documents
for another Party must, except as provided below, be made available by the
Facility Agent to that Party by payment (as soon as practicable after receipt)
to its account with such office or bank:

 

  (a) in the principal financial centre of the country of the relevant currency;
or

 

  (b) in the case of euro, in the principal financial centre of a Participating
Member State or London,

 
60

--------------------------------------------------------------------------------

as it may notify to the Facility Agent for this purpose by not less than five
Business Days’ prior notice.
 

  17.3.2 The Facility Agent may apply any amount received by it for the Company
in or towards payment (as soon as practicable after receipt) of any amount due
from the Company under the Finance Documents or in or towards the purchase of
any amount of any currency to be so applied.

 

  17.3.3 Where a sum is paid to the Facility Agent under this Agreement for
another Party, the Facility Agent is not obliged to pay that sum to that Party
until it has established that it has actually received it. However, the Facility
Agent may assume that the sum has been paid to it, and, in reliance on that
assumption, make available to that Party a corresponding amount. If it
transpires that the sum has not been received by the Facility Agent, that Party
must immediately on demand by the Facility Agent refund any corresponding amount
made available to it together with interest on that amount from the date of
payment to the date of receipt by the Facility Agent at a rate calculated by the
Facility Agent to reflect its cost of funds.

 

17.4 Currency of account

 

  17.4.1 Unless a Finance Document specifies that payments under it are to be
made in a different manner, the currency of each amount payable under the
Finance Documents is determined under this Clause.

 

  17.4.2 Interest is payable in the currency in which the relevant amount in
respect of which it is payable is denominated.

 

  17.4.3 A repayment or prepayment of any principal amount (or overdue amount)
is payable in the currency in which that principal amount (or overdue amount) is
denominated on its due date.

 

  17.4.4 Amounts payable in respect of costs and expenses and Taxes are payable
in the currency in which they are incurred.

 

  17.4.5 Each other amount payable under the Finance Documents is payable in
Sterling.

 

  17.4.6 Any amount expressed to be payable in a currency other than Sterling
shall be paid in that other currency.

 

17.5 No set-off or counterclaim

All payments made by the Company under the Finance Documents must be made
without set-off or counterclaim.
 

17.6 Business Days

 

  17.6.1 If a payment under the Finance Documents is due on a day which is not a
Business Day, the due date for that payment will instead be the next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is not) or whatever day the Facility Agent determines is market
practice.

 

  17.6.2 During any extension of the due date for payment of any principal (or
overdue amount) under this Agreement interest is payable on that principal (or
overdue amount) at the rate payable on the original due date.

 
61

--------------------------------------------------------------------------------

17.7 Impaired Agent

 

  17.7.1 If, at any time, the Facility Agent becomes an Impaired Agent, the
Company or a Lender which is required to make a payment under the Finance
Documents to the Facility Agent in accordance with Clause 17.1 (Place) may
instead either pay that amount direct to the required recipient or pay that
amount to an interest bearing account held with an Acceptable Bank and in
relation to which no Insolvency Event has occurred and is continuing, in the
name of the Company or the Lender making the payment and designated as a trust
account for the benefit of the Party or Parties beneficially entitled to that
payment under the Finance Documents. In each case such payments must be made on
the due date for payment under the Finance Documents.

 

  17.7.2 All interest accrued on the amount standing to the credit of the trust
account shall be for the benefit of the beneficiaries of that trust account pro
rata to their respective entitlements.

 

  17.7.3 A Party which has made a payment in accordance with this Clause 17.7
shall be discharged of the relevant payment obligation under the Finance
Documents and shall not take any credit risk with respect to the amounts
standing to the credit of the trust account.

 

  17.7.4 Promptly upon the appointment of a successor Facility Agent in
accordance with Clause 23.14 (Replacement of the Facility Agent), each Party
which has made a payment to a trust account in accordance with this Clause 17.7
shall give all requisite instructions to the bank with whom the trust account is
held to transfer the amount (together with any accrued interest) to the
successor Facility Agent for distribution in accordance with Clause 17.3
(Distribution).

 

  17.7.5 For the purposes of this Clause 17.7 only, an Acceptable Bank shall
include any bank or financial institution approved by the Facility Agent or, if
the Facility Agent is an Impaired Agent, the Majority Lenders.

 

17.8 Partial payments

 

  17.8.1 If any Administrative Party receives a payment insufficient to
discharge all the amounts then due and payable by the Company under the Finance
Documents, the Administrative Party must apply that payment towards the
obligations of the Company under the Finance Documents in the following order:

 

  (a) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Administrative Parties under the Finance Documents;

 

  (b) secondly, in or towards payment pro rata of any accrued interest or fee
due but unpaid under this Agreement;

 

  (c) thirdly, in or towards payment pro rata of any principal amount due but
unpaid under this Agreement; and

 

  (d) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 
62

--------------------------------------------------------------------------------

  17.8.2 The Facility Agent must, if so directed by all the Lenders, vary the
order set out in paragraphs (a) to (d) of sub-clause 17.8.1 of this Clause 17.8.

 

  17.8.3 This Clause will override any appropriation made by the Company.

 

17.9 Timing of payments

If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three Business Days of demand by the relevant
Finance Party.
 

18. REPRESENTATIONS

 

18.1 Representations

The representations set out in this Clause are made by the Company to each
Finance Party on the date of this Agreement.
 

18.2 Status

It is a limited liability company, duly incorporated and validly existing under
the Companies Act 2006 in England and Wales.
 

18.3 Powers and authority

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, the Finance Documents to which
it is or will be a party and the transactions contemplated by those Finance
Documents.
 

18.4 Legal validity

Subject to any general principles of law limiting its obligations and referred
to in any legal opinion required under this Agreement, each Finance Document to
which it is a party is its legally binding, valid and enforceable obligation.
 

18.5 Non-conflict

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not conflict with any borrowing or other power or
restriction granted or imposed by:
 

  18.5.1 any law or regulation applicable to it and violation of which has or is
likely to have a Material Adverse Effect; or

 

  18.5.2 its constitutional documents.

 

18.6 No default

 

  18.6.1 No Event of Default is outstanding or might reasonably be expected to
result from the making of any Loan.

 

  18.6.2 No other event or circumstance is outstanding which constitutes a
default under any other agreement or instrument which is binding on it or any of
its Subsidiaries or to which its (or any of its Subsidiaries’) assets are
subject which might have a Material Adverse Effect.

 
63

--------------------------------------------------------------------------------

18.7 Authorisations

All authorisations required by it (including any authorisations required under
PUHCA or the Act, if any):
 

  18.7.1 in connection with the entry into, performance, validity and
enforceability of, and the transactions contemplated by, the Finance Documents;
and

 

  18.7.2 to make the Finance Documents admissible in evidence in England and
Wales,

have been obtained or effected (as appropriate) and are in full force and
effect.
 

18.8 Financial statements

Its audited consolidated financial statements most recently delivered to the
Facility Agent (which, at the date of this Agreement, are the Original Financial
Statements):
 

  18.8.1 have been prepared in accordance with accounting principles and
practices generally accepted in its jurisdiction of incorporation, consistently
applied; and

 

  18.8.2 fairly represent its consolidated financial condition as at the date to
which they were drawn up,

except, in each case, as disclosed to the contrary in those financial
statements.
 

18.9 No material adverse change

Other than as disclosed in writing to the Arranger prior to the date of this
Agreement there has been no material adverse change in its consolidated
financial condition since the date to which the Original Financial Statements
were drawn up.
 

18.10 Litigation

No litigation, arbitration or administrative proceedings are current or, to its
knowledge, pending or threatened, which, if adversely determined, are reasonably
likely to have a Material Adverse Effect.
 

18.11 Winding Up

No meeting has been convened for its winding-up and, so far as it is aware, no
petition, application or the like is outstanding for its winding-up.
 

18.12 Non-Violation of other Agreements:

Its entry into, exercise of its rights and/or performance of or compliance with
its obligations under this Agreement do not and will not violate, to an extent
or in a manner which has or is likely to have a Material Adverse Effect on it,
any agreement to which it is a party or which is binding on it.
 
64

--------------------------------------------------------------------------------

18.13 Governing Law and Enforcement

 

  18.13.1 The choice of English law as the governing law of the Finance
Documents will be recognised and enforced in its jurisdiction of incorporation.

 

  18.13.2 Any judgement obtained in England in relation to a Finance Document
will be recognised and enforced in its jurisdiction of incorporation.

 

18.14 Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Lender which is:
 

  18.14.1 a Qualifying Lender:

 

  (a) falling within paragraph (a)(i) of the definition of Qualifying Lender; or

 

  (b) except where a Direction has been given under section 931 of the ITA in
relation to the payment concerned, falling within paragraph (a)(ii) of the
definition of Qualifying Lender; or

 

  (c) falling within paragraph (b) of the definition of Qualifying Lender or;

 

  18.14.2 a Treaty Lender and the payment is one specified in a direction given
by the Commissioners of Revenue & Customs under Regulation 2 of the Double
Taxation Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

 

18.15 No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents (which for these purposes does
not include a Transfer Certificate or other transfer or disposal of a Lender’s
rights or obligations under a Finance Document) or the transactions contemplated
by the Finance Documents.
 

18.16 No misleading information

Save as disclosed in writing to the Facility Agent and the Arrangers prior to
the Effective Date (as defined in the Amendment Agreement):
 

  18.16.1 any written factual information provided by any member of the Group or
on its behalf was true and accurate in all material respects as at the date of
the relevant report or document or as at the date (if any) at which it is stated
to be given;

 

  18.16.2 the financial projections provided have been prepared on the basis of
recent historical information and on the basis of reasonable assumptions as at
the date provided; and

 

  18.16.3 no event or circumstance has occurred or arisen and no information has
been given or withheld that results in the information, opinions, intentions,
forecasts or projections contained in such written information being untrue or
misleading in any material respect.

 
65

--------------------------------------------------------------------------------

18.17 Pari Passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
 

18.18 Licence

The Licence is in full force and effect and there is no investigation or
proceeding current, pending or threatened which could, if adversely determined,
result in the termination of the Licence.
 

18.19 Sanctions

No member of the Group or, to the knowledge of the Company, any director,
officer, employee, agent, affiliate or representative of any member of the Group
is an individual or entity (the “Person”) currently the subject of any sanctions
administered or enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control (the “OFAC”), the United Nations Security Council (the “UNSC”),
the European Union, Her Majesty’s Treasury (the “HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor is any member of the Group
located, organized or resident in a country or territory that is the subject of
country-wide or territory-wide Sanctions. The Company represents for itself and
on behalf of other members of the Group that no member of the Group will,
directly or indirectly, use the proceeds of the transaction, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other Person, to fund any activities of or business with any Person,
or in Syria, Cuba, Iran, North Korea, Sudan or in any other country or
territory, that, at the time of such funding, is the subject of country-wide or
territory-wide Sanctions, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.
 

18.20 Anti-Corruption

Each member of the Group has conducted its business in compliance with
applicable anti-corruption laws and has instituted and maintained policies and
procedures designed to promote and achieve compliance by that member of the
Group with such laws.
 

18.21 Times for making representations

 

  18.21.1 The representations set out in this Clause are made by the Company on
the date of this Agreement.

 

  18.21.2 The Repeating Representations are deemed to be repeated by the Company
on the date of each Request and the first day of each Term.

 

  18.21.3 When a representation is repeated, it is applied to the circumstances
existing at the time of repetition.

 
66

--------------------------------------------------------------------------------

19. INFORMATION COVENANTS

 

19.1 Financial statements

 

  19.1.1 The Company must supply to the Facility Agent (in sufficient copies for
all the Lenders if the Facility Agent so requests):

 

  (a) its audited consolidated financial statements for each of its financial
years; and

 

  (b) its interim consolidated financial statements for the first half-year of
each of its financial years.

 

  19.1.2 All financial statements must be supplied as soon as they are available
and:

 

  (a) in the case of the Company’s audited consolidated financial statements,
within 180 days; and

 

  (b) in the case of the Company’s interim financial statements, within 90 days,

of the end of the relevant financial period.
 

19.2 Form of Financial Statement

If any financial statement delivered or to be delivered to the Facility Agent
under Clause 19.1 is not to be or, as the case may be, has not been prepared in
accordance with Applicable Accounting Principles:
 

  19.2.1 the Company and the Facility Agent (on behalf of and after consultation
with all the Lenders) shall, on the request of the Facility Agent or the
Company, negotiate in good faith with a view to agreeing such amendments to the
financial ratios and/or the definitions of the terms used in Clause 20
(Financial covenants) as are necessary to give the Lenders comparable protection
to that contemplated at the date of this Agreement;

 

  19.2.2 if amendments are agreed by the Company and the Majority Lenders within
25 days, those amendments shall take effect in accordance with the terms of that
agreement; and

 

  19.2.3 if such amendments are not so agreed within 25 days, the Company shall:

 

  (a) within 30 days after the end of that 25 day period; and

 

  (b) with all subsequent financial statements to be delivered to the Facility
Agent under Clause 19.1,

deliver to the Facility Agent details of all such adjustments as need to be made
to the relevant financial statements to bring them into line with the Companies
Act 2006 (as in effect on the date of this Agreement) and Applicable Accounting
Principles.
 
67

--------------------------------------------------------------------------------

19.3 Compliance Certificate

 

  19.3.1 The Company must supply to the Facility Agent a Compliance Certificate
with each set of its financial statements sent to the Facility Agent under this
Agreement.

 

  19.3.2 Each Compliance Certificate must be signed by two directors of the
Company.

 

19.4 Information - miscellaneous

The Company must supply to the Facility Agent, in sufficient copies for all the
Lenders if the Facility Agent so requests:
 

  19.4.1 copies of all documents despatched by the Company to its creditors
generally (or any class of them) in each case at the same time as they are
despatched;

 

  19.4.2 promptly upon becoming aware of them, details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group and which might, if adversely
determined, have a Material Adverse Effect;

 

  19.4.3 promptly, details of the loss of the Licence or any communication from
OFGEM or other government agency regarding any potential or threatened loss of
the Licence;

 

  19.4.4 promptly on receiving them, details of any modification of an
Authorisation or other material regulatory notices from OFGEM or other
government agency;

 

  19.4.5 a copy of all material information relating to any matter which is
reasonably likely to have a Material Adverse Effect which the Company supplies
to, or receives from, any applicable regulatory body (including OFGEM) (at the
same time as it is supplied to, or promptly following its receipt from, the
applicable regulatory body);

 

  19.4.6 written notice of the details of any proposed changes to the Licence as
soon as reasonably practicable after becoming aware of the same (other than
changes of a formal, minor or technical nature);

 

  19.4.7 within 5 Business Days of receiving them, details of any change to the
rating by Moody’s or Standard & Poor’s of the long-term, unsecured and non
credit-enhanced debt obligations of the Company;

 

  19.4.8 the Company shall deliver to the Facility Agent at such times as those
reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes or to the Company), actuarial reports in relation to all pension schemes
mentioned in sub-clause 21.15.1 of Clause 21.15 (Pensions). This obligation
shall apply to only those pension schemes (or groups of the Electricity Supply
Pension Scheme) of which the Company is at that time a participating employer
and to those reports which have been provided to the Company;

 

  19.4.9 promptly on request, a list of the then current Material Subsidiaries;
and

 

  19.4.10 promptly on request, such further information regarding the financial
condition, business and operations of the Group as any Finance Party through the
Facility Agent may reasonably request.

 
68

--------------------------------------------------------------------------------

19.5 Notification of Default

 

  19.5.1 The Company must notify the Facility Agent of any Default (and the
steps, if any, being taken to remedy it) promptly upon becoming aware of its
occurrence.

 

  19.5.2 Promptly on request by the Facility Agent, the Company must supply to
the Facility Agent a certificate signed by two of its directors on its behalf,
certifying that no Default is outstanding or, if a Default is outstanding,
specifying the Default and the steps, if any, being taken to remedy it.

 

19.6 Use of websites

 

  19.6.1 Except as provided below, the Company may deliver any information under
this Agreement to a Lender by posting it on to an electronic website if:

 

  (a) the Facility Agent and the Lender agree;

 

  (b) the Company and the Facility Agent designate an electronic website for
this purpose;

 

  (c) the Company notifies the Facility Agent of the address of and password for
the website; and

 

  (d) the information posted is in a format agreed between the Company and the
Facility Agent.

The Facility Agent must supply each relevant Lender with the address of and
password for the website.
 

  19.6.2 Notwithstanding the above, the Company must supply to the Facility
Agent in paper form a copy of any information posted on the website together
with sufficient copies for:

 

  (a) any Lender not agreeing to receive information via the website; and

 

  (b) any other Lender within ten Business Days of request by that Lender.

 

  19.6.3 The Company must promptly upon becoming aware of its occurrence, notify
the Facility Agent if:

 

  (a) the website cannot be accessed;

 

  (b) the website or any information on the website is infected by any
electronic virus or similar software;

 

  (c) the password for the website is changed; or

 

  (d) any information to be supplied under this Agreement is posted on the
website or amended after being posted.

If the circumstances in paragraphs (a) or (b) above occur, the Company must
supply any information required under this Agreement in paper form.
 
69

--------------------------------------------------------------------------------

19.7 Know your customer requirements

 

  19.7.1 If:

 

  (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

  (b) any change in the status of the Company after the date of this Agreement;
or

 

  (c) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Facility Agent or any Lender (or, in the case of paragraph
(c) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Company shall promptly upon the
request of the Facility Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in paragraph (iii) above, on behalf of any
prospective new Lender) in order for the Facility Agent, such Lender or, in the
case of the event described in paragraph (iii) above, any prospective new Lender
to carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.
 

20. FINANCIAL COVENANTS

 

20.1 Definitions

In this Clause:
“Cash” means, at any time, cash denominated in a currency of the United States
of America, the United Kingdom, any member state of the European Union or any
Participating Member State in hand or at bank and (in the latter case) credited
to an account in the name of a member of the Group with an Acceptable Bank and
to which a member of the Group is alone (or together with other members of the
Group) beneficially entitled and for so long as:
 

  (a) that cash is repayable:

 

  (i) if that cash is deposited with a Lender, within 180 days after the
relevant date of calculation; or

 

  (ii) if that cash is deposited with any other lender or financial institution,
within 45 days after the relevant date of calculation;

 

  (b) repayment of that cash is not contingent on the prior discharge of any
other indebtedness of any member of the Group or of any other person whatsoever
or on the satisfaction of any other condition;

 
70

--------------------------------------------------------------------------------

  (c) there is no Security Interest over that cash other than Security Interests
permitted under sub-clause 21.5.3(k) of Clause 21.5 (Negative pledge); and

 

  (d) the cash is freely and (except as mentioned in paragraph (a) above)
immediately available to be applied in repayment or prepayment of the Facility.

“Cash Equivalent Investments” means at any time:
 

  (a) certificates of deposit maturing within one year after the relevant date
of calculation and issued by an Acceptable Bank;

 

  (b) any investment in marketable debt obligations issued or guaranteed by the
government of an Acceptable Jurisdiction or by an instrumentality or agency of
any of them having an equivalent credit rating, maturing within one year after
the relevant date of calculation and not convertible or exchangeable to any
other security;

 

  (c) commercial paper not convertible or exchangeable to any other security:

 

  (i) for which a recognised trading market exists;

 

  (ii) issued by an issuer incorporated in an Acceptable Jurisdiction;

 

  (iii) which matures within one year after the relevant date of calculation;
and

 

  (iv) which has a credit rating of either A-1 or higher by Standard & Poor’s
Rating Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investor Services Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its long-term unsecured
and non-credit enhanced debt obligations, an equivalent rating;

 

  (d) sterling bills of exchange eligible for rediscount at the Bank of England
(or their dematerialised equivalent) and accepted by an Acceptable Bank;

 

  (e) any investment in money market funds which:

 

  (i) have a credit rating of either A-1 or higher by Standard & Poor’s Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investor Services Limited;

 

  (ii) which invest substantially all their assets in securities of the types
described in paragraphs (a) to (d) above; and

 

  (iii) can be turned into cash on not more than 30 days’ notice; or

 

  (f) any other debt security approved by the Majority Lenders,

in each case, denominated in a currency of an Acceptable Jurisdiction and to
which any member of the Group is alone (or together with other members of the
Group beneficially entitled at that time and which is not issued or guaranteed
by any member of the Group or subject to any Security Interest (other than
Security Interests permitted under sub-clauses 21.5.3(l) and (k) of Clause 21.5
(Negative pledge)).
 
71

--------------------------------------------------------------------------------

“Consolidated EBITDA” means the consolidated net pre-taxation profits of the
Group for a Measurement Period as adjusted by:
 

  (a) adding back Interest Payable;

 

  (b) taking no account of any exceptional or extraordinary item;

 

  (c) excluding any amount attributable to minority interests;

 

  (d) adding back depreciation and amortisation; and

 

  (e) taking no account of any revaluation of an asset or any loss or gain over
book value arising on the disposal of an asset (otherwise than in the ordinary
course of trading) by a member of the Group during that Measurement Period.

“Interest Payable” means, in relation to any Measurement Period, all interest
payable and similar charges of the Group expressed in the Base Currency and
determined on a consolidated basis in accordance with Applicable Accounting
Principles but excluding interest payable or similar charges of the Group in
relation to intra-Group items, loans from Affiliates and shareholder loans to
the extent that such intra-Group items, loans from Affiliates and/or shareholder
loans are subordinated on the terms set out in a Subordination Deed.
“Measurement Period” means each period of twelve months ending on 31 March or 30
September.
“Regulatory Asset Base” means at any date, the regulatory asset base of the
Company for such date as last determined and notified to the Company by OFGEM
(interpolated as necessary and adjusted for additions to the regulatory asset
base and adjusted as appropriate for out-turn inflation / regulatory
depreciation).
“Total Net Debt” means, at any time, the consolidated Financial Indebtedness of
the Group which is required to be accounted for as debt in the consolidated
annual financial statements of the Group less the aggregate at such time of all
Cash or Cash Equivalent Investments held by any member of the Group excluding
intra-Group items, loans from Affiliates and shareholder loans to the extent
that such intra-Group items, loans from Affiliates and/or shareholder loans are
subordinated on the terms set out in a Subordination Deed.
 

20.2 Interpretation

 

  20.2.1 Except as provided to the contrary in this Agreement, an accounting
term used in this Clause is to be construed in accordance with the principles
applied in connection with the Original Financial Statements.

 

  20.2.2 Any amount in a currency other than the Base Currency is to be taken
into account at its Base Currency equivalent calculated on the basis of:

 

  (a) the Agent’s Spot Rate of Exchange on the day the relevant amount falls to
be calculated; or

 

  (b) if the amount is to be calculated on the last day of a financial period of
the Company, the relevant rates of exchange used by the Company in, or in
connection with, its financial statements for that period.

 

  20.2.3 No item must be credited or deducted more than once in any calculation
under this Clause.

 
72

--------------------------------------------------------------------------------

20.3 Interest cover

The Company must ensure that the ratio of Consolidated EBITDA to Interest
Payable is not, on the last day of each Measurement Period, less than 3 to 1.
 

20.4 Asset Cover

The Company must ensure that on the last day of each Measurement Period, Total
Net Debt does not exceed 85% of its Regulatory Asset Base.
 

21. GENERAL COVENANTS

 

21.1 General

The Company agrees to be bound by the covenants set out in this Clause relating
to it and, where the covenant is expressed to apply to each Material Subsidiary
or each member of the Group, the Company must ensure that each of its Material
Subsidiaries or each of its Subsidiaries, as the case may be, performs that
covenant.
 

21.2 Authorisations

The Company must promptly obtain, maintain and comply with the terms of any
authorisation required under any law or regulation to enable it to perform its
obligations under, or, subject to the Reservations, for the validity or
enforceability of, any Finance Document.
 

21.3 Compliance with laws

Each member of the Group must comply in all respects with all laws to which it
is subject where failure to do so is reasonably likely to have a Material
Adverse Effect.
 

21.4 Pari passu ranking

The Company must ensure that its payment obligations under the Finance Documents
rank at least pari passu with all its other present and future unsecured payment
obligations, except for obligations mandatorily preferred by law applying to
companies generally.
 

21.5 Negative pledge

In this Clause 21.5, “Quasi-Security Interest” means an arrangement or
transaction described in sub-clause 21.5.2 below.
 

  21.5.1 Except as provided below, neither the Company nor any Material
Subsidiary may create or allow to exist any Security Interest or Quasi-Security
Interest on any of its assets.

 
73

--------------------------------------------------------------------------------

  21.5.2 Except as provided below, neither the Company nor any Material
Subsidiary may:

 

  (a) sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by the Company or any Material
Subsidiary;

 

  (b) sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

  (c) enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

  (d) enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
 

  21.5.3 Sub-clauses 21.5.1 and 21.5.2 do not apply to:

 

  (a) any lien arising by operation of law and in the ordinary course of
trading;

 

  (b) any netting or set-off arrangement entered into by the Company in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances (including a Multi-Account Overdraft) of members of the Group;

 

  (c) any Security Interest or Quasi-Security Interest created under or in
connection with or arising out of the Balancing and Settlement Code or any
transactions or arrangements entered into in connection with the management of
risks relating thereto;

 

  (d) in respect of overdue amounts which have not been overdue for more than 30
days and/or are being contested in good faith, liens arising solely by operation
of law or by order of a court or tribunal (or by an agreement of similar effect)
and/or in the ordinary course of day to day business or operations;

 

  (e) any Security Interest or Quasi-Security Interest arising out of title
retention provisions in a supplier’s standard conditions of supply of goods
acquired in the ordinary course of business or operations;

 

  (f) any Security Interest or Quasi-Security Interest created on any asset
acquired after the date of this Agreement for the sole purpose of financing or
re-financing that acquisition and securing a principal, capital or nominal
amount not exceeding the cost of that acquisition, provided that the Security
Interest or Quasi-Security Interest is removed or discharged within 6 months of
the date of acquisition of such asset;

 

  (g) any Security Interest or Quasi-Security Interest outstanding on or over
any asset acquired after the date of this Agreement and in existence at the date
of such acquisition, provided that the Security Interest or Quasi-Security
Interest is removed or discharged within 6 months of the date of acquisition of
such asset;

 
74

--------------------------------------------------------------------------------

  (h) any Security Interest or Quasi-Security Interest created or outstanding on
or over any asset of any company which becomes a Material Subsidiary of the
Company after the date of this Agreement where such Security Interest or
Quasi-Security Interest is created prior to the date on which such company
becomes a Material Subsidiary of the Company and is not created or increased in
contemplation of such company being acquired and/or becoming a Material
Subsidiary of the Company and the Security Interest or Quasi-Security Interest
is removed or discharged within 6 months of the date of such company becoming a
Material Subsidiary of the Company;

 

  (i) any Quasi-Security Interest arising as a result of a disposal which is a
disposal permitted under sub-clause 21.6.2;

 

  (j) any netting arrangements under any swap or other hedging transaction which
is on standard market terms;

 

  (k) any Security Interest or Quasi-Security Interest over bank accounts of the
Company in favour of the account holding bank with whom it maintains a banking
relationship in the ordinary course of trade and granted as part of that bank’s
standard terms and conditions;

 

  (l) any Security Interest or Quasi-Security Interest created or outstanding
with the prior approval of the Majority Lenders; and

 

  (m) any Security Interest or Quasi-Security Interest created or outstanding on
or over assets of the Company or any of its Material Subsidiaries provided that
the aggregate outstanding principal or nominal amount secured by all Security
Interests and Quasi-Security Interest created or outstanding under this
exception on or over such assets shall not at any time exceed £25,000,000 or its
equivalent.

 

21.6 Disposals

 

  21.6.1 Except as provided below, no member of the Group may, either in a
single transaction or in a series of transactions and whether related or not,
dispose of all or any part of its assets (other than cash) where the higher of
the market value and the net consideration receivable (when aggregated with the
higher of the market value and the net consideration receivable from any
previous disposal by members of the Group) exceeds £5,000,000 (or its
equivalent) in total during the term of this Agreement.

 

  21.6.2 Sub-clause 21.6.1 does not apply to:

 

  (a) any disposal made in the ordinary course of day to day business or
operations of the disposing entity (including, without limitation, disposals of
subsidiaries or lines of business, provided that this shall not include a
disposal of the core electricity distribution business);

 
75

--------------------------------------------------------------------------------

  (b) disposals on normal commercial terms of obsolete assets or assets no
longer required for the purpose of the relevant Person’s business or operations;

 

  (c) any realisation of investments acquired, purchased or made by the
temporary application of funds not immediately required in the relevant Person’s
business or operations;

 

  (d) the exchange of assets for other assets of a similar or superior nature
and value, or the sale of assets on normal commercial terms for cash which is
payable in full on the completion of the sale and is to be, and is, applied in
or towards the purchase of similar assets within 12 months of that disposal (or,
if contractually committed to be used within 12 months, are actually used within
18 months of that disposal);

 

  (e) the disposal of assets by one wholly-owned Subsidiary of the Company to
another or (if the consideration for the disposal does not exceed a normal
commercial consideration) to the Company by one of its Subsidiaries;

 

  (f) disposals in connection with sale-and-leaseback or sale and repurchase
transactions or any other form of “off balance sheet” financing, provided that
the aggregate book value (in the books of the disposing party) of all assets the
subject of all such disposals made during the period commencing on the date of
this Agreement and ending on the date when no amount remains to be lent or
remains payable under this Agreement shall not exceed £50,000,000;

 

  (g) any disposal which the Majority Lenders shall have agreed shall not be
taken into account;

 

  (h) arising as a result of any Security Interest or Quasi-Security Interest
permitted under sub-clause 21.5.3 above;

 

  (i) the application or disposal of cash not otherwise prohibited under the
Finance Documents;

 

  (j) any disposal by a member of Group compulsorily required by law or
regulation having the force of law or any order of any government entity made
thereunder and having the force of law provided that and to the extent permitted
by such law or regulation:

 

  (i) such disposal is made for fair market value; and

 

  (ii) such disposal does not have a Material Adverse Effect.

 
76

--------------------------------------------------------------------------------

21.7 Environmental matters

 

  21.7.1 The Company will and will ensure that its Material Subsidiaries will
comply with all applicable Environmental Law and other regulations, orders or
other law applicable to the conduct of the business of the supply or
distribution of electricity, in each case, where failure to do so would have a
Material Adverse Effect.

 

  21.7.2 The Company will, promptly upon becoming aware of the same, inform the
Facility Agent in writing of:

 

  (a) any Environmental Claim against any member of the Group which is current,
pending or threatened; and

 

  (b) any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the
Group,

where the claim, if determined against that member of the Group, would have a
Material Adverse Effect.
 

21.8 Insurance

Each member of the Group must insure its business and assets with insurance
companies to such an extent and against such risks as that member of the Group
reasonably considers to be appropriate, having regard to the insurance
arrangements of companies engaged in similar business.
 

21.9 Merger

The Company shall not enter into any amalgamation, demerger, merger or corporate
reconstruction.
 

21.10 Change of business

The Company shall procure that no substantial change is made to the general
nature of the business of the Company or the Group from that carried on at the
date of this Agreement.
 

21.11 Acquisitions

 

  21.11.1 Except as provided below, neither the Company nor any Material
Subsidiary may acquire a company or any shares or securities or a business or
undertaking (or, in each case, any interest in any of them).

 

  21.11.2 Provided that no Event of Default is outstanding on the date of the
acquisition or would occur as a result of the acquisition, sub-clause 21.11.1
does not apply to:

 

  (a) an acquisition by a member of the Group of an asset sold, leased,
transferred or otherwise disposed of by another member of the Group as permitted
under sub-clause 21.6.2 of Clause 21.6 (Disposals) above;

 

  (b)
an acquisition where the consideration (including associated costs and expenses)
for the acquisition (when aggregated with the consideration

 
77

--------------------------------------------------------------------------------

  (including associated costs and expenses) for any other acquisition permitted
under this paragraph) during the term of this Agreement does not exceed 2.5% of
the sum of the issued share capital, share premium and consolidated reserves
(including retained earnings) of the Company, as shown by its most recent
audited consolidated financial statements; and

 

  (c) any acquisition which the Majority Lenders shall have consented to in
writing.

 

21.12 Prohibition on the Debt Purchase Transactions of the Group

The Company shall not, and shall procure that each other member of the Group
shall not, enter into any Debt Purchase Transaction or beneficially own all or
any part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in paragraphs (b) and (c) of the
definition of Debt Purchase Transaction.
 

21.13 Prohibition on Subsidiary Financial Indebtedness

The Company shall procure that no member of the Group (other than the Company)
will incur or allow to remain outstanding any Financial Indebtedness unless the
relevant member of the Group is a special purpose vehicle incorporated solely
for the purpose of incurring such Financial Indebtedness and which does not
undertake any other activities.
 

21.14 Arm’s length transactions

The Company shall not (and the Company shall ensure no member of the Group will)
enter into any transaction with any person except on arm’s length terms and for
full market value where to do so would be in contravention of the Licence,
provided that if, at any time, the Licence is not in effect, the Company shall
not (and shall ensure no member of the Group will) enter into any transaction
with any person except on arm’s length terms and for full market value.
 

21.15 Pensions

 

  21.15.1 The Company shall ensure that no action or omission is taken by any
member of the Group in relation to a pension scheme which has or is reasonably
likely to have a Material Adverse Effect (including, without limitation, the
termination or commencement of winding-up proceedings of any such pension
scheme).

 

  21.15.2 Except for in respect of the Electricity Supply Pension Scheme (and in
particular the E.On Group, Networks Group and in the case of merger, the WPD
Group), the Company shall ensure that no member of the Group is an employer (for
the purposes of sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pension Schemes Act 1993) or “connected” with or an “associate” of (as those
terms are used in sections 38 or 43 of the Pensions Act 2004) such an employer.

 

  21.15.3 The Company shall promptly notify the Facility Agent of any material
change in the rate of contributions payable to any of the pension schemes
mentioned in sub-clause 21.15.2 above paid or required (by law or otherwise).

 
78

--------------------------------------------------------------------------------

  21.15.4 The Company shall immediately notify the Facility Agent of any
investigation or proposed investigation by the Pensions Regulator which may lead
to the issue of a Financial Support Direction or a Contribution Notice to any
member of the Group.

 

  21.15.5 The Company shall immediately notify the Facility Agent if it receives
a Financial Support Direction or a Contribution Notice from the Pensions
Regulator.

 

21.16 Licence

The Company will at all times:
 

  21.16.1 comply with the terms of the Licence in all material respects;

 

  21.16.2 without prejudice to the generality of sub-clause 21.16.1 above,
comply with the ring fencing provisions of the Licence in all respects; and

 

  21.16.3 not take any action or make any omission which is reasonably likely to
result in the revocation or termination of the Licence.

 

21.17 Investment Grade Rating

The Company shall procure that the long-term, unsecured and non credit-enhanced
debt obligations of the Company shall be rated Baa3/BBB-, or such higher rating
as required by the Licence, or above, by at least one of Moody’s and Standard
and Poor’s and shall not be rated below Baa3/BBB-, or such higher rating as
required by the Licence, by either of Moody’s or Standard and Poor’s.
 

21.18 Sanctions

 

  21.18.1 Neither the Company, nor any other member of the Group, shall be the
subject of any sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control (the “OFAC”), the United Nations
Security Council (the “UNSC”), the European Union, Her Majesty’s Treasury (the
“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), and
no member of the Group shall be located, organized or resident in a country or
territory that is the subject of country-wide or territory-wide Sanctions.

 

  21.18.2 The Company undertakes that no member of the Group will, directly or
indirectly, use the proceeds of the transaction, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other individual or entity (the “Person”), to fund any activities of or
business with any Person, or in Syria, Cuba, Iran, North Korea, Sudan or in any
other country or territory, that, at the time of such funding, is the subject of
country-wide or territory-wide Sanctions, or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

 

  21.18.3 The Company shall ensure that the source of any funds for discharging
its obligations under this Agreement is not obtained from any designated target
of any Sanctions or any of Syria, Cuba, Iran, North Korea, Sudan or any other
country or territory, that, at the time of such payment, is the subject of
country-wide or territory-wide Sanctions.

 
79

--------------------------------------------------------------------------------

21.19 Anti-Corruption

 

  21.19.1 The Company shall not (and shall ensure that no other member of the
Group will) use the proceeds, or cause or permit the proceeds of any Loan to be
used, directly or indirectly, in any way that would be in breach of applicable
anti-corruption laws.

 

  21.19.2 The Company shall (and shall ensure that each other member of the
Group will):

 

  (a) conduct its businesses in compliance with applicable anti-corruption laws;
and

 

  (b) maintain policies and procedures designed to promote and achieve
compliance with such laws.

 

22. DEFAULT

 

22.1 Events of Default

Each of the events set out in this Clause is an Event of Default.
 

22.2 Non-payment

The Company fails to pay any sum payable under any Finance Document when due
unless its failure to pay is caused by:
 

  (a) administrative or technical error; or

 

  (b) a Disruption Event,

and payment is made within 5 Business Days of its due date.
 

22.3 Breach of other obligations

 

  22.3.1 The Company does not perform or comply with its obligations under
Clause 20 (Financial Covenants), Clause 21.5 (Negative pledge), Clause 21.6
(Disposals) or Clause 21.11 (Acquisitions).

 

  22.3.2 The Company does not perform or comply with any of its other
obligations under any Finance Document in any material respect or any
representation or warranty by the Company in this Agreement or in any document
delivered under it is or proves to have been incorrect when made or deemed
repeated, unless the non-compliance or circumstances giving rise to the
misrepresentation, as the case may be, is capable of remedy and is not remedied
within 20 Business Days of the earlier of the Facility Agent giving notice
requiring the same to be remedied and the Company becoming aware of such
non-compliance or misrepresentation, as the case may be.

 

22.4 Cross-default

 

  22.4.1 Any Financial Indebtedness of any member of the Group is not paid when
due nor within any originally applicable grace period.

 
80

--------------------------------------------------------------------------------

  22.4.2 Any Financial Indebtedness of any member of the Group is declared to be
or otherwise becomes due and payable prior to its specified maturity as a result
of an event of default (however described).

 

  22.4.3 Any commitment for any Financial Indebtedness of any member of the
Group is cancelled or suspended by a creditor of that member of the Group as a
result of an event of default (however described).

 

  22.4.4 Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 

  22.4.5 No Event of Default will occur under this Clause 22.4 unless and until
the aggregate amount of such Financial Indebtedness falling within sub-clauses
22.4.1 to 22.4.4 above is more than £20,000,000 or its equivalent in any other
currency or currencies.

 

22.5 Insolvency

 

  22.5.1 Any of the following occurs in respect of the Company:

 

  (a) it is unable to pay its debts generally as they fall due or it is deemed
by a court of competent jurisdiction to be insolvent;

 

  (b) it suspends making payments on all or any class of its debts or publicly
announces an intention to do so;

 

  (c) by reason of actual or anticipated financial difficulties, it begins
negotiations with all or any class of its creditors for the general rescheduling
of its indebtedness; or

 

  (d) a moratorium is declared in respect of any of its indebtedness.

 

  22.5.2 If a moratorium occurs in respect of the Company, the ending of the
moratorium will not remedy any Event of Default caused by the moratorium.

 

22.6 Insolvency proceedings

 

  22.6.1 Except as provided below, any of the following occurs in respect of the
Company:

 

  (a) a suspension of payments, a moratorium of any indebtedness or a
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise);

 

  (b) any person presents a petition for its winding-up, administration or
dissolution;

 

  (c) an order for its winding-up, administration or dissolution is made;

 

  (d) any liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator or similar officer is
appointed in respect of it or any of its assets;

 
81

--------------------------------------------------------------------------------

  (e) its directors or other officers request the appointment of a liquidator,
trustee in bankruptcy, judicial custodian, compulsory manager, receiver,
administrative receiver, administrator or similar officer;

 

  (f) enforcement of any Security over any of its assets; or

 

  (g) any other analogous step or procedure is taken in any jurisdiction.

 

  22.6.2 Sub-clause 22.6.1 does not apply to:

 

  (a) a petition for winding-up presented by a creditor which is being actively
contested in good faith and with due diligence and with a reasonable prospect of
success; or

 

  (b) a voluntary solvent winding-up, amalgamation, reconstruction or
reorganisation or otherwise part of a solvent scheme of arrangement, in each
case which is on terms approved by the Majority Lenders.

 

22.7 Creditors’ process

A distress, attachment, execution or other legal process material in relation to
the Company’s ability to perform its payment obligations under this Agreement is
levied, enforced or sued out on or against the assets of the Company and is not
discharged or stayed within 30 days.
 

22.8 Licence

Either:
 

  22.8.1 notice is given to revoke or terminate the Licence unless such
termination is being contested in good faith and such notice is revoked or
cancelled within 14 days of notice being given; or

 

  22.8.2 the Licence is revoked,

in either case, other than in circumstances which permit the Company or its
Subsidiaries to carry on the distribution business of the Company either without
a licence as a result of any change in the Act or regulatory regime or with a
new licence, permitting the distribution of electricity in the authorised areas
covered by the Licence, issued under the Act or pursuant to the Utilities Act,
2000.
 

22.9 Balancing and Settlement Code

 

  22.9.1 The Company ceases to be a party to the Balancing and Settlement Code
Framework Agreement other than in circumstances where the Company is able to
carry on its distribution business; or

 

  22.9.2 the Company breaches the Balancing and Settlement Code and such breach
has or is reasonably likely to have a Material Adverse Effect.

 
82

--------------------------------------------------------------------------------

22.10 Unlawfulness and invalidity

 

  22.10.1 It is or becomes unlawful for the Company to perform any of its
obligations under the Finance Documents in any material respect.

 

  22.10.2 Any obligation or obligations of the Company under any Finance
Documents are not (subject to the Legal Reservations) or cease to be legal,
valid, binding or enforceable and the cessation individually or cumulatively
materially and adversely affects the interests of the Lenders under the Finance
Documents.

 

22.11 Cessation of business

The Company suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or a material part of its business except as a result of a
disposal permitted by Clause 21.6 (Disposals).
 

22.12 Repudiation and rescission of agreements

The Company (or any other relevant party other than a Finance Party) rescinds or
purports to rescind or repudiates or purports to repudiate a Finance Document or
evidences an intention to rescind or repudiate a Finance Document.
 

22.13 Ownership of other Group companies

The Company ceases to own (directly or indirectly) 100% of the shares in any of
its Subsidiaries:
 

  (a) which is engaged in the core electricity distribution business; or

 

  (b) in respect of which it has any actual or contingent financial obligations
other than as a result of a solvent liquidation or reorganisation so long as any
payments or assets distributed as a result of such solvent liquidation or
reorganisation are distributed to other members of the Group.

 

22.14 Material Adverse Effect

Any event or circumstance occurs which has or is reasonably likely to have a
Material Adverse Effect.
 

22.15 Acceleration

If an Event of Default is outstanding, the Facility Agent may, and must if so
instructed by the Majority Lenders, by notice to the Company:
 

  22.15.1 cancel the Total Commitments and/or Ancillary Commitments; and/or

 

  22.15.2 declare that all or part of any amounts outstanding under the Finance
Documents are:

 

  (a) immediately due and payable; and/or

 

  (b) payable on demand by the Facility Agent acting on the instructions of the
Majority Lenders; and/or

 
83

--------------------------------------------------------------------------------

  22.15.3 declare that full cash cover in respect of all or part of the amounts
outstanding under the Ancillary Facilities is immediately due and payable
whereupon it shall become immediately due and payable or payable on demand at
which time it shall become payable on demand by the Facility Agent on the
instructions of the Majority Lenders.

Any notice given under this sub-clause will take effect in accordance with its
terms.
 

23. THE ADMINISTRATIVE PARTIES

 

23.1 Appointment and duties of the Facility Agent

 

  23.1.1 Each Finance Party (other than the Facility Agent) irrevocably appoints
the Facility Agent to act as its agent under the Finance Documents.

 

  23.1.2 Each Finance Party irrevocably authorises the Facility Agent to:

 

  (a) perform the duties and to exercise the rights, powers and discretions that
are specifically given to it under the Finance Documents, together with any
other incidental rights, powers and discretions; and

 

  (b) execute each Finance Document expressed to be executed by the Facility
Agent.

 

  23.1.3 The Facility Agent has only those duties which are expressly specified
in the Finance Documents. Those duties are solely of a mechanical and
administrative nature.

 

  23.1.4 The Facility Agent shall provide to the Company within three Business
Days of a request by the Company (but no more frequently than once per calendar
month), a list (which may be in electronic form) setting out the names of the
Lenders as at the date of that request, their respective Commitments, the
address and fax number (and the department or officer, if any, for whose
attention any communication is to be made) of each Lender for any communication
to be made or document to be delivered under or in connection with the Finance
Documents, the electronic mail address and/or any other information required to
enable the sending and receipt of information by electronic mail or other
electronic means to and by each Lender to whom any communication under or in
connection with the Finance Documents may be made by that means and the account
details of each Lender for any payment to be distributed by the Facility Agent
to that Lender under the Finance Documents.

 

23.2 Role of the Arrangers

Except as specifically provided in the Finance Documents, the Arranger does not
have any obligations of any kind to any other Party in connection with any
Finance Document.
 

23.3 No fiduciary duties

Except as specifically provided in a Finance Document, nothing in the Finance
Documents makes an Administrative Party a trustee or fiduciary for any other
Party or any other person. No Administrative Party need hold in trust any moneys
paid to it for a Party or be liable to account for interest on those moneys.
 
84

--------------------------------------------------------------------------------

23.4 Individual position of an Administrative Party

 

  23.4.1 If it is also a Lender, each Administrative Party has the same rights
and powers under the Finance Documents as any other Lender and may exercise
those rights and powers as though it were not an Administrative Party.

 

  23.4.2 Each Administrative Party and each Ancillary Lender may:

 

  (a) carry on any business with the Company or its related entities (including
acting as an agent or a trustee for any other financing); and

 

  (b) retain any profits or remuneration it receives under the Finance Documents
or in relation to any other business it carries on with the Company or its
related entities.

 

23.5 Reliance

The Facility Agent may:
 

  23.5.1 rely on any notice or document believed by it to be genuine and correct
and to have been signed by, or with the authority of, the proper person;

 

  23.5.2 rely on any statement made by any person regarding any matters which
may reasonably be assumed to be within his knowledge or within his power to
verify;

 

  23.5.3 engage, pay for and rely on professional advisers selected by it
(including those representing a Party other than the Facility Agent); and

 

  23.5.4 act under the Finance Documents through its personnel and agents.

 

23.6 Majority Lenders’ instructions

 

  23.6.1 The Facility Agent is fully protected if it acts on the instructions of
the Majority Lenders in the exercise of any right, power or discretion or any
matter not expressly provided for in the Finance Documents. Any such
instructions given by the Majority Lenders will be binding on all the Lenders.
In the absence of instructions, the Facility Agent may act as it considers to be
in the best interests of all the Lenders.

 

  23.6.2 The Facility Agent is not authorised to act on behalf of a Lender
(without first obtaining that Lender’s consent) in any legal or arbitration
proceedings in connection with any Finance Document.

 

  23.6.3 The Facility Agent may require the receipt of security satisfactory to
it, whether by way of payment in advance or otherwise, against any liability or
loss which it may incur in complying with the instructions of the Majority
Lenders.

 

23.7 Responsibility

 

  23.7.1 No Administrative Party and no Ancillary Lender is responsible to any
other Finance Party for the adequacy, accuracy or completeness of:

 

  (a) any Finance Document or any other document; or

 

  (b) any statement or information (whether written or oral) made in or supplied
in connection with any Finance Document.

 
85

--------------------------------------------------------------------------------

  23.7.2 Without affecting the responsibility of the Company for information
supplied by it or on its behalf in connection with any Finance Document, each
Lender and each Ancillary Lender confirms that it:

 

  (a) has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents (including the
financial condition and affairs of the Company and its related entities and the
nature and extent of any recourse against any Party or its assets); and

 

  (b) has not relied exclusively on any information provided to it by any
Administrative Party in connection with any Finance Document.

 

  23.7.3     

 

  (a) Nothing in this Agreement will oblige the Facility Agent to satisfy any
know your customer requirement in relation to the identity of any person on
behalf of any Finance Party.

 

  (b) Each Finance Party confirms to the Facility Agent that it is solely
responsible for any know your customer requirements it is required to carry out
and that it may not rely on any statement in relation to those requirements made
by any other person.

 

23.8 Exclusion of liability

 

  23.8.1 Neither the Facility Agent nor any Ancillary Lender is liable or
responsible to any other Finance Party for any action taken or not taken by it
in connection with any Finance Document, unless directly caused by its gross
negligence or wilful misconduct.

 

  23.8.2 The Facility Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Facility Agent, if the Facility Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Facility Agent for that purpose.

 

  23.8.3 No Party (other than the Facility Agent or the Ancillary Lender) may
take any proceedings against any officer, employee or agent of the Facility
Agent or any Ancillary Lender in respect of any claim it might have against the
Facility Agent or any Ancillary Lender or in respect of any act or omission of
any kind by that officer, employee or agent in connection with any Finance
Document. Any officer, employee or agent of the Facility Agent or any Ancillary
Lender may rely on this sub-clause and enforce its terms under the Contracts
(Rights of Third Parties) Act 1999.

 
86

--------------------------------------------------------------------------------

23.9 Default

 

  23.9.1 The Facility Agent is not obliged to monitor or enquire whether a
Default has occurred. The Facility Agent is not deemed to have knowledge of the
occurrence of a Default.

 

  23.9.2 If the Facility Agent:

 

  (a) receives notice from a Party referring to this Agreement, describing a
Default and stating that the event is a Default; or

 

  (b) is aware of the non-payment of any principal or interest or any fee
payable to a Lender under this Agreement,

it must promptly notify the Lenders.
 

23.10 Information

 

  23.10.1 The Facility Agent must promptly forward to the person concerned the
original or a copy of any document which is delivered to the Facility Agent by a
Party for that person.

 

  23.10.2 Except where a Finance Document specifically provides otherwise, the
Facility Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 

  23.10.3 Except as provided above, the Facility Agent has no duty:

 

  (a) either initially or on a continuing basis to provide any Lender with any
credit or other information concerning the risks arising under or in connection
with the Finance Documents (including any information relating to the financial
condition or affairs of the Company or its related entities or the nature or
extent of recourse against any Party or its assets) whether coming into its
possession before, on or after the date of this Agreement; or

 

  (b) unless specifically requested to do so by a Lender in accordance with a
Finance Document, to request any certificate or other document from the Company.

 

  23.10.4 In acting as the Facility Agent, the agency division of the Facility
Agent is treated as a separate entity from its other divisions and departments.
Any information acquired by the Facility Agent which, in its opinion, is
acquired by it otherwise than in its capacity as the Facility Agent may be
treated as confidential by the Facility Agent and will not be treated as
information possessed by the Facility Agent in its capacity as such.

 

  23.10.5 The Facility Agent is not obliged to disclose to any person any
confidential information supplied to it by a member of the Group solely for the
purpose of evaluating whether any waiver or amendment is required to any term of
the Finance Documents.

 

  23.10.6 The Company irrevocably authorises the Facility Agent to disclose to
the other Finance Parties any information which, in its opinion, is received by
it in its capacity as the Facility Agent.

 

  23.10.7 Without prejudice to the generality of the foregoing, the Facility
Agent may disclose the identity of a Defaulting Lender to the other Finance
Parties and the Company and shall disclose the same upon the written request of
the Company or the Majority Lenders.

 
87

--------------------------------------------------------------------------------

23.11 Indemnities

 

  23.11.1 Without limiting the liability of the Company under the Finance
Documents, each Lender must indemnify the Facility Agent for that Lender’s Pro
Rata Share of any loss or liability incurred by the Facility Agent in acting as
the Facility Agent, except to the extent that the loss or liability is caused by
the Facility Agent’s gross negligence or wilful misconduct or to the extent that
the Facility Agent has been reimbursed in full by the Company for such loss or
liability.

 

  23.11.2 The Facility Agent may deduct from any amount received by it for a
Lender any amount due to the Facility Agent from that Lender under a Finance
Document but unpaid.

 

  23.11.3 The Company must indemnify the Facility Agent against any loss or
liability properly incurred by the Facility Agent as a result of:

 

  (a) investigating any event which the Facility Agent reasonably believes to be
a Default; or

 

  (b) acting or relying on any notice which the Facility Agent reasonably
believes to be genuine, correct and appropriately authorised.

 

23.12 Compliance

The Facility Agent may refrain from doing anything (including disclosing any
information) which might, in its opinion, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation.
 

23.13 Resignation of the Facility Agent

 

  23.13.1 The Facility Agent may resign and appoint any of its Affiliates as
successor Facility Agent by giving notice to the Lenders and the Company.

 

  23.13.2 Alternatively, the Facility Agent may resign by giving notice to the
Lenders and the Company, in which case the Majority Lenders may appoint a
successor Facility Agent.

 

  23.13.3 If no successor Facility Agent has been appointed under sub-clause
23.13.2 above within 30 days after notice of resignation was given, the Facility
Agent may appoint a successor Facility Agent.

 

  23.13.4 The person(s) appointing a successor Facility Agent must, if
practicable, consult with the Company prior to the appointment. Any successor
Facility Agent must have an office in the U.K.

 
88

--------------------------------------------------------------------------------

  23.13.5 The resignation of the Facility Agent and the appointment of any
successor Facility Agent will both become effective only when the successor
Facility Agent notifies all the Parties that it accepts its appointment. On
giving the notification, the successor Facility Agent will succeed to the
position of the Facility Agent and the term “Facility Agent” will mean the
successor Facility Agent.

 

  23.13.6 The retiring Facility Agent must, at its own cost, make available to
the successor Facility Agent such documents and records and provide such
assistance as the successor Facility Agent may reasonably request for the
purposes of performing its functions as the Facility Agent under the Finance
Documents.

 

  23.13.7 Upon its resignation becoming effective, this Clause will continue to
benefit the retiring Facility Agent in respect of any action taken or not taken
by it in connection with the Finance Documents while it was the Facility Agent,
and, subject to sub-clause 23.13.6 above, it will have no further obligations
under any Finance Document.

 

23.14 Replacement of the Facility Agent

 

  23.14.1 After consultation with the Company, the Majority Lenders may, by
giving 30 days’ notice to the Facility Agent (or, at any time the Facility Agent
is an Impaired Agent, by giving any shorter notice determined by the Majority
Lenders) replace the Facility Agent by appointing a successor Facility Agent
(acting through an office in the United Kingdom).

 

  23.14.2 The retiring Facility Agent shall (at its own cost if it is an
Impaired Agent and otherwise at the expense of the Lenders) make available to
the successor Facility Agent such documents and records and provide such
assistance as the successor Facility Agent may reasonably request for the
purposes of performing its functions as Facility Agent under the Finance
Documents.

 

  23.14.3 The replacement of the Facility Agent and the appointment of the
successor Facility Agent shall take effect on the date specified in the notice
from the Majority Lenders to the retiring Facility Agent. As from this date, the
retiring Facility Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 23 (and any agency fees for the account of the retiring Facility
Agent shall cease to accrue from (and shall be payable on) that date).

 

  23.14.4 Any successor Facility Agent and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

 

23.15 Relationship with Lenders

 

  23.15.1 Subject to Clause 29.9 (Pro rata interest settlement), the Facility
Agent may treat each Lender as a Lender, entitled to payments under this
Agreement and as acting through its Facility Office(s) until it has received not
less than five Business Days’ prior notice from that Lender to the contrary.

 
89

--------------------------------------------------------------------------------

  23.15.2 The Facility Agent may at any time, and must if requested to do so by
the Majority Lenders, convene a meeting of the Lenders.

 

  23.15.3 The Facility Agent must keep a register of all the Parties and supply
any other Party with a copy of the register on request. The register will
include each Lender’s Facility Office(s) and contact details for the purposes of
this Agreement.

 

23.16 Facility Agent’s management time

If the Facility Agent requires, any amount payable to the Facility Agent by any
Party under any indemnity or in respect of any costs or expenses incurred by the
Facility Agent under the Finance Documents after the date of this Agreement may
include the cost of using its management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Facility
Agent may notify to the relevant Party. This is in addition to any amount in
respect of fees or expenses paid or payable to the Facility Agent under any
other term of the Finance Documents.
 

23.17 Notice period

Where this Agreement specifies a minimum period of notice to be given to the
Facility Agent, the Facility Agent may, at its discretion, accept a shorter
notice period.
 

23.18 Subordination Deed

The Facility Agent will execute any Subordination Deed within two Business Days
of receipt of a request (which shall include an execution version of such
Subordination Deed) from the Company.
 

24. EVIDENCE AND CALCULATIONS

 

24.1 Accounts

Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.
 

24.2 Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.
 

24.3 Calculations

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
or 365 days or otherwise, depending on what the Facility Agent determines is
market practice.
 
90

--------------------------------------------------------------------------------

25. FEES

 

25.1 Agency fee

The Company must pay to the Facility Agent for its own account an annual agency
fee in the manner agreed between the Facility Agent and the Company.
 

25.2 Arrangement and participation fees

The Company must pay the upfront fees in the manner agreed between the Arrangers
and the Company.
 

25.3 Co-ordination fee

The Company must pay a co-ordination fee in the manner agreed between the Joint
Coordinators and the Company.
 

25.4 Commitment fee

 

  25.4.1 The Company must pay a commitment fee computed at the rate of 35 per
cent. of the applicable Margin on the undrawn, uncancelled amount of each
Lender’s Commitment for the Availability Period calculated from the date of this
Agreement.

 

  25.4.2 The commitment fee is payable quarterly in arrears during the
Availability Period and on the last day of the Availability Period. Accrued
commitment fee is also payable to the Facility Agent for a Lender on the date
its Commitment is cancelled in full.

 

  25.4.3 No commitment fee is payable to the Facility Agent (for the account of
a Lender) on any Available Commitment of that Lender for any day on which that
Lender is a Defaulting Lender.

 

25.5 Utilisation fee

 

  25.5.1 The Company must pay to the Facility Agent for each Lender a
utilisation fee computed at the rate of 0.20 per cent. per annum on the
aggregate principal amount of the Loans for each day on which the aggregate Base
Currency Amount of all Loans exceeds 33.3 per cent. of the Total Commitments.

 

  25.5.2 The Company must pay to the Facility Agent for each Lender a
utilisation fee computed at the rate of 0.40 per cent. per annum on the
aggregate principal amount of the Loans for each day on which the Base Currency
Amount of all Loans exceeds 66.6 per cent. of the Total Commitments. For the
avoidance of doubt, the fee described in sub-clause 25.5.1 above is not payable
in respect of any day for which the fee described in this sub-clause 25.5.2 is
payable.

 

  25.5.3 Utilisation fee is payable on the amount of each Lender’s share in the
Loans.

 

  25.5.4 Accrued utilisation fee is payable quarterly in arrears. Accrued
utilisation fee is also payable to the Facility Agent for a Lender on the date
its Commitment is cancelled in full.

 
91

--------------------------------------------------------------------------------

25.6 Interest, commission and fees on Ancillary Facilities

The rate and time of payment of interest, commission, fees and any other
remuneration in respect of each Ancillary Facility shall be determined by
agreement between the relevant Ancillary Lender and the Company based upon
normal market rates and terms.
 

26. INDEMNITIES AND BREAK COSTS

 

26.1 Currency indemnity

 

  26.1.1 The Company must, as an independent obligation, indemnify each Finance
Party against any loss or liability which that Finance Party incurs as a
consequence of:

 

  (a) that Finance Party receiving an amount in respect of the Company’s
liability under the Finance Documents; or

 

  (b) that liability being converted into a claim, proof, judgment or order,

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.
 

  26.1.2 Unless otherwise required by law, the Company waives any right it may
have in any jurisdiction to pay any amount under the Finance Documents in a
currency other than that in which it is expressed to be payable.

 

26.2 Other indemnities

The Company shall within 15 days of demand indemnify the Facility Agent and each
Lender against any funding or other cost, loss, expense or liability in an
amount certified by it in reasonable detail (together with documentation in
support) sustained or incurred by it as a direct result of:
 

  26.2.1 the occurrence of any Event of Default;

 

  26.2.2 (other than by reason of negligence or default by a Finance Party) a
Loan not being made after a Request has been delivered for that Loan; or

 

  26.2.3 the receipt or recovery by any party (or the Facility Agent on its
behalf) of all or any part of a Loan or overdue sum due from the Company
otherwise than on the Final Maturity Date or Maturity Date of that Loan or, in
the case of an overdue sum, the last day of an interest period relating to that
overdue sum, as the case may be or a Loan or any part thereof not being prepaid
in accordance with a notice of prepayment.

 

26.3 Break Costs

 

  26.3.1 The Company must pay to each Lender its Break Costs within three
Business Days of demand.

 

  26.3.2 Break Costs are the amount (if any) determined by the relevant Lender
by which:

 

  (a) the interest (excluding Margin) which that Lender would have received for
the period from the date of receipt of any part of its share in a Loan or
overdue amount to the last day of the applicable Term for that Loan or overdue
amount if the principal or overdue amount received had been paid on the last day
of that Term;

 
92

--------------------------------------------------------------------------------

exceeds
 

  (b) the amount which that Lender would be able to obtain by placing an amount
equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Term.

 

  26.3.3 Each Lender must supply to the Facility Agent for the Company details
of the amount of any Break Costs claimed by it under this Clause.

 

27. EXPENSES

 

27.1 Initial costs

The Company must pay to each Administrative Party promptly on demand the amount
of all costs and expenses (including legal fees) reasonably incurred by it in
connection with the negotiation, preparation, printing, execution and
syndication of the Finance Documents.
 

27.2 Subsequent costs

The Company must pay to the Facility Agent promptly on demand the amount of all
costs and expenses (including legal fees) reasonably incurred by it in
connection with:
 

  27.2.1 the negotiation, preparation, printing and execution of any Finance
Document (other than a Transfer Certificate or Increase Confirmation) executed
after the date of this Agreement; and

 

  27.2.2 any amendment, waiver or consent requested by or on behalf of the
Company or specifically allowed by this Agreement.

 

27.3 Enforcement costs

The Company must pay to each Finance Party the amount of all costs and expenses
(including legal fees) incurred by it in connection with the enforcement of, or
the preservation of any rights under, any Finance Document.
 

28. AMENDMENTS AND WAIVERS

 

28.1 Procedure

 

  28.1.1 Except as provided in this Clause 28, any term of the Finance Documents
(other than the Fee Letters) may be amended or waived with the agreement of the
Company and the Majority Lenders. The Facility Agent may effect, on behalf of
any Finance Party, an amendment or waiver allowed under this Clause.

 

  28.1.2 The Facility Agent must promptly notify the other Parties of any
amendment or waiver effected by it under sub-clause 28.1.1 above. Any such
amendment or waiver is binding on all the Parties.

 
93

--------------------------------------------------------------------------------

28.2 Exceptions

 

  28.2.1 An amendment or waiver which relates to:

 

  (a) the definition of Majority Lenders in Clause 1.1 (Definitions);

 

  (b) Clause 2.3 (Nature of a Finance Party’s rights and obligations);

 

  (c) an extension of the date of payment of any amount to a Lender under the
Finance Documents;

 

  (d) a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fee or other amount payable to a Lender under the Finance
Documents;

 

  (e) an increase in, or an extension of, a Commitment or the Total Commitments;

 

  (f) a term of a Finance Document which expressly requires the consent of each
Lender;

 

  (g) the right of a Lender to assign or transfer its rights or obligations
under the Finance Documents;

 

  (h) Clause 10.1 (Mandatory prepayment – illegality) or Clause 10.2 (Mandatory
prepayment – change of control); or

 

  (i) this Clause,

may only be made with the consent of all the Lenders.
 

  28.2.2 An amendment or waiver which relates to the rights or obligations of an
Administrative Party or an Ancillary Lender may only be made with the consent of
that Administrative Party or Ancillary Lender.

 

28.3 Disenfranchisement of Defaulting Lenders

 

  28.3.1 For so long as a Defaulting Lender has any Available Commitment, in
ascertaining the Majority Lenders or whether any given percentage (including,
for the avoidance of doubt, unanimity) of the Total Commitments has been
obtained to approve any request for a consent, waiver, amendment or other vote
under the Finance Documents, that Defaulting Lender’s Commitments will be
reduced by the amount of its Available Commitments.

 

  28.3.2 For the purposes of this Clause 28.3, the Facility Agent may assume
that the following Lenders are Defaulting Lenders:

 

  (a) any Lender which has notified the Facility Agent that it has become a
Defaulting Lender;

 

  (b) any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
“Defaulting Lender” has occurred where, in the case of the events or
circumstances referred to in paragraph (a), none of the exceptions to that
paragraph apply,

 
94

--------------------------------------------------------------------------------

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Facility
Agent) or the Facility Agent is otherwise aware that the Lender has ceased to be
a Defaulting Lender.
 

28.4 Replacement of a Defaulting Lender

 

  28.4.1 The Company may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving 10 Business Days’ prior written notice to the
Facility Agent and such Lender:

 

  (a) replace such Lender by requiring such Lender to (and to the extent
permitted by law such Lender shall) transfer pursuant to Clause 29 (Changes to
the Parties) all (and not part only) of its rights and obligations under this
Agreement; or

 

  (b) require such Lender to (and to the extent permitted by law such Lender
shall) transfer pursuant to Clause 29 (Changes to the Parties) all (and not part
only) of the undrawn Commitment of the Lender.

to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the Company, and which is acceptable to the
Facility Agent (acting reasonably) (unless the Facility Agent is an Impaired
Agent), which confirms its willingness to assume and does assume all the
obligations or all the relevant obligations of the transferring Lender
(including the assumption of the transferring Lender’s participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender’s
participation in the outstanding Loans and all accrued interest (to the extent
that the Facility Agent has not given a notification under Clause 29.9 (Pro rata
interest settlement)), Break Costs and other amounts payable in relation thereto
under the Finance Documents.
 

  28.4.2 Any transfer of rights and obligations of a Defaulting Lender pursuant
to this Clause shall be subject to the following conditions:

 

  (a) the Company shall have no right to replace the Facility Agent;

 

  (b) neither the Facility Agent nor the Defaulting Lender shall have any
obligation to the Company to find a Replacement Lender;

 

  (c) the transfer must take place no later than 14 days after the notice
referred to in sub-clause 28.4.1 above;

 

  (d) in no event shall the Defaulting Lender be required to pay or surrender to
the Replacement Lender any of the fees received by the Defaulting Lender
pursuant to the Finance Documents; and

 

  (e)
the Defaulting Lender shall only be obliged to transfer its rights and
obligations pursuant to sub-clause 28.4.1 above once it is satisfied that it has

 
95

--------------------------------------------------------------------------------

  complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the transfer to the
Replacement Lender.

 

28.5 Excluded Commitments

If a Lender does not accept or reject a request for an amendment, waiver or
consent within 15 Business Days of receipt of such request (or such longer
period as the Company and the Facility Agent may agree), or abstains from
accepting or rejecting a request for an amendment, waiver or consent, its
Commitments shall not be included for the purpose of calculating the Total
Commitments or participations under the Facility when ascertaining whether any
relevant percentage (including, for the avoidance of doubt, unanimity) of Total
Commitments and/or participations has been obtained to approve that request.
 

28.6 Change of currency

If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Company)
determines is necessary to reflect the change.
 

28.7 Waivers and remedies cumulative

The rights of each Finance Party under the Finance Documents:
 

  28.7.1 may be exercised as often as necessary;

 

  28.7.2 are cumulative and not exclusive of its rights under the general law;
and

 

  28.7.3 may be waived only in writing and specifically.

Delay in exercising or non-exercise of any right is not a waiver of that right.
 

29. CHANGES TO THE PARTIES

 

29.1 Assignments and transfers by the Company

The Company may not assign or transfer any of its rights and obligations under
the Finance Documents without the prior consent of all the Lenders.
 

29.2 Assignments and transfers by Lenders

 

  29.2.1 A Lender (the Existing Lender) may, subject to the following provisions
of this Clause 29, at any time assign or transfer (including by way of novation)
any of its rights and obligations under this Agreement to any bank, financial
institution or trust, fund or other entity which is regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets (the New Lender).

 

  29.2.2 Unless the Company and the Facility Agent otherwise agree, an
assignment or transfer of part of a Commitment or rights and obligations under
this Agreement by the Existing Lender must be in a minimum amount of £5,000,000.

 
96

--------------------------------------------------------------------------------

  29.2.3 An Existing Lender must consult with the Company for no more than five
Business Days before it may make an assignment or transfer unless the New Lender
is another Lender or an Affiliate of a Lender or an Event of Default has
occurred and is outstanding.

 

  29.2.4 The Facility Agent is not obliged to accept an assignment or execute a
Transfer Certificate until it has completed all know your customer requirements
to its satisfaction. The Facility Agent must promptly notify the Existing Lender
and the New Lender if there are any such requirements.

 

  29.2.5 An assignment of rights or a transfer of rights and obligations will be
effective only if either:

 

  (a) the obligations are novated in accordance with the following provisions of
this Clause 29; or

 

  (b) the New Lender confirms to the Facility Agent and the Company in form and
substance satisfactory to the Facility Agent that it is bound by the terms of
this Agreement as a Lender. On the assignment or transfer becoming effective in
this manner the Existing Lender will be released from its rights and obligations
under this Agreement to the extent that they are assigned or transferred to the
New Lender.

 

  29.2.6 Unless the Facility Agent otherwise agrees, the New Lender must pay to
the Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of £2,000.

 

  29.2.7 Any reference in this Agreement to a Lender includes a New Lender but
excludes a Lender if no amount is or may be owed to or by it under this
Agreement.

 

29.3 Procedure for transfer by way of novations

 

  29.3.1 In this Clause:

Transfer Date means, for a Transfer Certificate, the later of:
 

  (a) the proposed Transfer Date specified in that Transfer Certificate; and

 

  (b) the date on which the Facility Agent executes that Transfer Certificate.

 

  29.3.2 A novation is effected if:

 

  (a) the Existing Lender and the New Lender deliver to the Facility Agent a
duly completed Transfer Certificate; and

 

  (b) the Facility Agent executes it.

Subject to sub-clause 29.2.4 of Clause 29.2 (Assignments and transfers by
Lenders), the Facility Agent must execute as soon as reasonably practicable a
Transfer Certificate delivered to it and which appears on its face to be in
order.
 
97

--------------------------------------------------------------------------------

  29.3.3 Each Party (other than the Existing Lender and the New Lender)
irrevocably authorises the Facility Agent to execute any duly completed Transfer
Certificate on its behalf.

 

  29.3.4 29.3.4 Subject to Clause 29.9 (Pro rata interest settlement), on the
Transfer Date:

 

  (a) the New Lender will assume the rights and obligations of the Existing
Lender expressed to be the subject of the novation in the Transfer Certificate
in substitution for the Existing Lender; and

 

  (b) the Existing Lender will be released from those obligations and cease to
have those rights.

 

29.4 Limitation of responsibility of Existing Lender

 

  29.4.1 Unless expressly agreed to the contrary, an Existing Lender is not
responsible to a New Lender for the legality, validity, adequacy, accuracy,
completeness or performance of:

 

  (a) any Finance Document or any other document; or

 

  (b) any statement or information (whether written or oral) made in or supplied
in connection with any Finance Document,

and any representations or warranties implied by law are excluded.
 

  29.4.2 Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (a) has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents (including the
financial condition and affairs of the Company and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement; and

 

  (b) has not relied exclusively on any information supplied to it by the
Existing Lender in connection with any Finance Document.

 

  29.4.3 Nothing in any Finance Document requires an Existing Lender to:

 

  (a) accept a re-transfer or re-assignment from a New Lender of any of the
rights and obligations assigned or transferred under this Clause; or

 

  (b) support any losses incurred by the New Lender by reason of the
non-performance by the Company of its obligations under any Finance Document or
otherwise.

 
98

--------------------------------------------------------------------------------

29.5 Costs resulting from change of Lender or Facility Office

If:
 

  29.5.1 a Lender assigns or transfers any of its rights and obligations under
the Finance Documents or changes its Facility Office; and

 

  29.5.2 as a result of circumstances existing at the date the assignment,
transfer or change occurs, the Company would be obliged to make a payment to the
New Lender or Lender acting through its new Facility Office under Clause 14 (Tax
gross-up and indemnities) or Clause 15 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred. This Clause 29.5
shall not apply in relation to Clause 14 (Tax gross-up and indemnities), to a
Treaty Lender that has included an indication to the effect that it wishes the
HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
sub-clause 14.6.1 of Clause 14.6 (HMRC DT Treaty Passport scheme confirmation)
if the Company making the payment has not complied with its obligations under
sub-clause 14.1.2 of Clause 14.6 (HMRC DT Treaty Passport scheme confirmation).
 

29.6 Changes to the Reference Banks

 

  29.6.1 If a Reference Bank (or, if a Reference Bank is not a Lender, the
Lender of which it is an Affiliate) ceases to be a Lender, the Facility Agent
must (in consultation with the Company) appoint another Lender or an Affiliate
of a Lender to replace that Reference Bank.

 

  29.6.2 If a Reference Bank ceases to have a London office or novates or
assigns all its rights and obligations under this Agreement or if any
Commitments of any Reference Bank are cancelled or if Loans it has advanced are
prepaid it shall be replaced as a Reference Bank by such other Lender or an
Affiliate of a Lender with an office in London as the Facility Agent (after
consultation with the Company) shall designate by notice to the Company and the
Lenders.

 

29.7 Copy of Transfer Certificate or Increase Confirmation to Company

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate or an Increase Confirmation, send to the Company
a copy of that Transfer Certificate or Increase Confirmation.
 

29.8 Security over Lenders’ rights

In addition to the other rights provided to Lenders under this Clause 29, each
Lender may without consulting with or obtaining consent from the Company, at any
time charge, assign or otherwise create security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:
 

  (a) any charge, assignment or other security to secure obligations to a
federal reserve or central bank; and

 

  (b) in the case of any Lender which is a fund, any charge, assignment or other
security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 
99

--------------------------------------------------------------------------------

except that no such charge, assignment or Security shall:
 

  (i) release a Lender from any of its obligations under the Finance Documents
or substitute the beneficiary of the relevant charge, assignment or other
security for the Lender as a party to any of the Finance Documents; or

 

  (ii) require any payments to be made by the Company or grant to any person any
more extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

 

29.9 Pro rata interest settlement

If the Facility Agent has notified the Lenders that it is able to distribute
interest payments on a “pro rata basis” to Existing Lenders and New Lenders then
(in respect of any transfer pursuant to Clause 29.3 (Procedure for transfer by
way of novations) the Transfer Date of which, in each case, is after the date of
such notification and is not on the last day of a Term):
 

  29.9.1 any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Term (or, if
the Term is longer than six months, on the next of the dates which falls at six
monthly intervals after the first day of that Term); and

 

  29.9.2 the rights assigned or transferred by the Existing Lender will not
include the right to the Accrued Amounts, so that, for the avoidance of doubt:

 

  (i) when the Accrued Amounts become payable, those Accrued Amounts will be
payable for the account of the Existing Lender; and

 

  (ii) the amount payable to the New Lender on that date will be the amount
which would, but for the application of this Clause 29.9, have been payable to
it on that date, but after deduction of the Accrued Amounts.

In this Clause 29.9, references to “Term” shall be construed to include a
reference to any other period for accrual of fees.
 

30. CONFIDENTIALITY AND DISCLOSURE OF INFORMATION

 

30.1 Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 30.2
(Disclosure of Confidential Information) and Clause 30.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
 
100

--------------------------------------------------------------------------------

30.2 Disclosure of Confidential Information

Any Finance Party may disclose:
 

  30.2.1 to any of its Affiliates and Related Funds and any of its or their
officers, directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this sub-clause 30.2.1 is informed in writing of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

  30.2.2 to any person:

 

  (a) to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Facility
Agent and, in each case, to any of that person’s Affiliates, Related Funds,
Representatives and professional advisers;

 

  (b) with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or the Company and to any of
that person’s Affiliates, Related Funds, Representatives and professional
advisers;

 

  (c) appointed by any Finance Party or by a person to whom sub-clause 30.2.2
(a) or (b) above applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf;

 

  (d) who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
sub-clause 30.2.2 (a) or (b) above;

 

  (e) to whom information is required or requested to be disclosed by any court
of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

  (f) to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates security (or may do so) pursuant to Clause 29.8 (Security over
Lenders’ rights);

 

  (g) to whom information is required to be disclosed in connection with, and
for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

  (h) who is a Party; or

 

  (i) with the consent of the Company;

 
101

--------------------------------------------------------------------------------

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
 

  (i) in relation to sub-clause 30.2.2 (a), (b) and (c) above, the person to
whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 

  (ii) in relation to sub-clause 30.2.2 (d) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking or is otherwise bound by requirements of confidentiality in relation
to the Confidential Information they receive and is informed that some or all of
such Confidential Information may be price-sensitive information;

 

  (iii) in relation to sub-clause 30.2.2 (e), (f) and (g) above, the person to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

 

  30.2.3 to any person appointed by that Finance Party or by a person to whom
sub-clause 30.2.2 (a) or (b) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this sub-clause 30.2.3 if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Company and the
relevant Finance Party;

 

  30.2.4 to any rating agency (including its professional advisers) such
Confidential Information as may be required to be disclosed to enable such
rating agency to carry out its normal rating activities in relation to the
Finance Documents and/or the Company if the rating agency to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information.

 

30.3 Disclosure to numbering service providers

 

  30.3.1 Any Finance Party may disclose to any national or international
numbering service provider appointed by that Finance Party to provide
identification numbering services in respect of this Agreement, the Facility
and/or the Company the following information:

 

  (a) name of the Company;

 
102

--------------------------------------------------------------------------------

  (b) country of domicile of the Company;

 

  (c) place of incorporation of the Company;

 

  (d) date of this Agreement;

 

  (e) the names of the Facility Agent and the Arranger;

 

  (f) date of each amendment and restatement of this Agreement;

 

  (g) amount of Total Commitments;

 

  (h) currencies of the Facility;

 

  (i) type of Facility;

 

  (j) ranking of Facility;

 

  (k) Final Maturity Date for the Facility;

 

  (l) changes to any of the information previously supplied pursuant to
paragraphs (a) to (k) above; and

 

  (m) such other information agreed between such Finance Party and the Company,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
 

  30.3.2 The Parties acknowledge and agree that each identification number
assigned to this Agreement, the Facility and/or the Company by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

 

  30.3.3 The Company represents that none of the information set out in
paragraphs (a) to (m) of sub-clause 30.3.1 above is, nor will at any time be,
unpublished price-sensitive information.

 

  30.3.4 The Facility Agent shall notify the Company and the other Finance
Parties of:

 

  (a) the name of any numbering service provider appointed by the Facility Agent
in respect of this Agreement, the Facility and/or the Company; and

 

  (b) the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or the Company by such numbering service provider.

 

31. CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS

 

31.1 Confidentiality and disclosure

 

  31.1.1 The Facility Agent and each Obligor agree to keep each Funding Rate
(and, in the case of the Facility Agent, each Reference Bank Quotation)
confidential and not to disclose it to anyone, save to the extent permitted by
sub-clause 31.1.2, 31.1.3 and 31.1.4 below.

 
103

--------------------------------------------------------------------------------

  31.1.2 The Facility Agent may disclose:

 

  (a) any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the Company pursuant to Clause 11.4 (Notification of rates of
interest); and

 

  (b) any Funding Rate or any Reference Bank Quotation to any person appointed
by it to provide administration services in respect of one or more of the
Finance Documents to the extent necessary to enable such service provider to
provide those services if the service provider to whom that information is to be
given has entered into a Confidentiality Undertaking.

 

  31.1.3 The Facility Agent may disclose any Funding Rate or any Reference Bank
Quotation, and each Obligor may disclose any Funding Rate, to:

 

  (a) any of its Affiliates and any of its or their officers, directors,
employees, professional advisers, auditors and partners if any person to whom
that Funding Rate or Reference Bank Quotation is to be given pursuant to this
paragraph (a) is informed in writing of its confidential nature and that it may
be price-sensitive information except that there shall be no such requirement to
so inform if the recipient is subject to professional obligations to maintain
the confidentiality of that Funding Rate or Reference Bank Quotation or is
otherwise bound by requirements of confidentiality in relation to it;

 

  (b) any person to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation if the person to whom
that Funding Rate or Reference Bank Quotation is to be given is informed in
writing of its confidential nature and that it may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of the Facility Agent or the relevant Obligor, as the case may be, it is
not practicable to do so in the circumstances;

 

  (c) any person to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitration, administrative or
other investigations, proceedings or disputes if the person to whom that Funding
Rate or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Facility
Agent or the relevant Obligor, as the case may be, it is not practicable to do
so in the circumstances; and

 

  (d) any person with the consent of the relevant Lender or Reference Bank, as
the case may be.

 

  31.1.4
The Facility Agent’s obligations in this Clause 31 (Confidentiality of Funding
Rates and Reference Bank Quotations) relating to Reference Bank Quotations are
without

 
104

--------------------------------------------------------------------------------

  prejudice to its obligations to make notifications under Clause 11.4
(Notification of rates of interest) provided that (other than pursuant to
paragraph (a) of sub-clause 31.1.2 above) the Facility Agent shall not include
the details of any individual Reference Bank Quotation as part of any such
notification.

 

31.2 Other obligations

 

  31.2.1 The Facility Agent and each Obligor acknowledge that each Funding Rate
(and, in the case of the Facility Agent, each Reference Bank Quotation) is or
may be price-sensitive information and that its use may be regulated or
prohibited by applicable legislation including securities law relating to
insider dealing and market abuse and the Facility Agent and each Obligor
undertake not to use any Funding Rate or, in the case of the Facility Agent, any
Reference Bank Quotation for any unlawful purpose.

 

  31.2.2 The Facility Agent and each Obligor agree (to the extent permitted by
law and regulation) to inform the relevant Lender or Reference Bank, as the case
may be:

 

  (a) of the circumstances of any disclosure made pursuant to paragraph (b) of
sub-clause 31.1.3 above except where such disclosure is made to any of the
persons referred to in that paragraph during the ordinary course of its
supervisory or regulatory function; and

 

  (b) upon becoming aware that any information has been disclosed in breach of
this Clause 31 (Confidentiality of Funding Rates and Reference Bank Quotations).

 

32. SET-OFF

 

  32.1.1 A Finance Party may set off any matured obligation owed to it by the
Company under the Finance Documents (to the extent beneficially owned by that
Finance Party) against any obligation (whether or not matured) owed by that
Finance Party to the Company, regardless of the place of payment, booking branch
or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 

  32.1.2 Any credit balances taken into account by an Ancillary Lender when
operating a net limit in respect of any overdraft under an Ancillary Facility
shall on enforcement of the Finance Documents be applied first in reduction of
the overdraft provided under that Ancillary Facility in accordance with its
terms.

 

33. PRO RATA SHARING

 

33.1 Redistribution

 

  33.1.1 If any amount owing by the Company under this Agreement to a Lender
(the “recovering Lender”) is discharged by payment, set-off or any other manner
other than through the Facility Agent under this Agreement (a “recovery”), then:

 

  (a) the recovering Lender must, within three Business Days, supply details of
the recovery to the Facility Agent;

 
105

--------------------------------------------------------------------------------

  (b) the Facility Agent must calculate whether the recovery is in excess of the
amount which the recovering Lender would have received if the recovery had been
received by the Facility Agent under this Agreement; and

 

  (c) the recovering Lender must pay to the Facility Agent an amount equal to
the excess (the “redistribution”).

Sub-clause 33.1.1 above shall not apply to any amount received or recovered by
an Ancillary Lender in respect of any cash cover provided for the benefit of
that Ancillary Lender.
 

33.2 Effect of redistribution

 

  33.2.1 The Facility Agent must treat a redistribution as if it were a payment
by the Company under this Agreement and distribute it among the Lenders, other
than the recovering Lender, accordingly.

 

  33.2.2 When the Facility Agent makes a distribution under sub-clause 33.2.1
above, the recovering Lender will be subrogated to the rights of the Finance
Parties which have shared in that redistribution.

 

  33.2.3 If and to the extent that the recovering Lender is not able to rely on
any rights of subrogation under sub-clause 33.2.2 above, the Company will owe
the recovering Lender a debt which is equal to the redistribution, immediately
payable and of the type originally discharged.

 

  33.2.4 If:

 

  (a) a recovering Lender must subsequently return a recovery, or an amount
measured by reference to a recovery, to the Company; and

 

  (b) the recovering Lender has paid a redistribution in relation to that
recovery,

each Finance Party must reimburse the recovering Lender all or the appropriate
portion of the redistribution paid to that Finance Party, together with interest
for the period while it held the re-distribution. In this event, the subrogation
in sub-clause 33.2.2 above will operate in reverse to the extent of the
reimbursement.
 

33.3 Exceptions

Notwithstanding any other term of this Clause 32.1.1, a recovering Lender need
not pay a redistribution to the extent that:
 

  33.3.1 it would not, after the payment, have a valid claim against the Company
in the amount of the redistribution; or

 

  33.3.2 it would be sharing with another Finance Party any amount which the
recovering Lender has received or recovered as a result of legal or arbitration
proceedings, where:

 

  (a) the recovering Lender notified the Facility Agent of those proceedings;
and

 
106

--------------------------------------------------------------------------------

  (b) the other Finance Party had an opportunity to participate in those
proceedings but did not do so or did not take separate legal or arbitration
proceedings as soon as reasonably practicable after receiving notice of them.

 

33.4 Ancillary Lenders

 

  33.4.1 This Clause 32 shall not apply to any receipt or recovery by a Lender
in its capacity as an Ancillary Lender at any time prior to service of notice
under Clause 22.15 (Acceleration).

 

  33.4.2 Following service of notice under Clause 22.15 (Acceleration), this
Clause 32 shall apply to all receipts or recoveries by Ancillary Lenders except
to the extent that the receipt or recovery represents a reduction from the
Permitted Gross Outstandings of a Multi-account Overdraft to or towards an
amount equal to its Designated Net Amount.

 

34. SEVERABILITY

 

34.1 If a term of a Finance Document is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:

 

  34.1.1 the legality, validity or enforceability in that jurisdiction of any
other term of the Finance Documents; or

 

  34.1.2 the legality, validity or enforceability in other jurisdictions of that
or any other term of the Finance Documents.

 

35. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.
 

36. NOTICES

 

36.1 In writing

 

  36.1.1 Any communication in connection with a Finance Document must be in
writing and, unless otherwise stated, may be given:

 

  (a) in person, by post, or fax or any other electronic communication approved
by the Facility Agent; or

 

  (b) if between the Facility Agent and a Lender and the Facility Agent and the
Lender agree, by e-mail or other electronic communication.

 

  36.1.2 For the purpose of the Finance Documents, an electronic communication
will be treated as being in writing.

 

  36.1.3 Unless it is agreed to the contrary, any consent or agreement required
under a Finance Document must be given in writing.

 
107

--------------------------------------------------------------------------------

36.2 Contact details

 

  36.2.1 Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.

 

  36.2.2 The contact details of the Company for this purpose are:

 

      Address:    Avonbank, Feeder Road, Bristol BS2 0TB Fax number:    01179
332 108 Phone number:    01179 332 354 E-mail:    jhunt9@westernpower.co.uk
Attention:    Julie Hunt   The contact details of the Facility Agent for this
purpose are:     Address:    2 King Edward Street, London EC1A 1HQ Fax number:
   +44 208313 2149 E-mail:    emea.7115loansagency@bankofamerica.com Attention:
   Loans Agency

 

  36.2.3 Any Party may change its contact details by giving five Business Days’
notice to the Facility Agent or (in the case of the Facility Agent) to the other
Parties.

 

  36.2.4 Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

 

36.3 Effectiveness

 

  36.3.1 Except as provided below, any communication in connection with a
Finance Document will be deemed to be given as follows:

 

  (a) if delivered in person, at the time of delivery;

 

  (b) if posted, five days after being deposited in the post, postage prepaid,
in a correctly addressed envelope; and

 

  (c) if by fax, when received in legible form.

 

  36.3.2 A communication given under sub-clause 36.3.1 above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.

 

  36.3.3 A communication to the Facility Agent will only be effective on actual
receipt by it.

 

36.4 The Company

All formal communication under the Finance Documents to or from the Company must
be sent through the Facility Agent.
 
108

--------------------------------------------------------------------------------

36.5 Communication when Facility Agent is Impaired Agent

If the Facility Agent is an Impaired Agent the Parties may, instead of
communicating with each other through the Facility Agent, communicate with each
other directly and (while the Facility Agent is an Impaired Agent) all the
provisions of the Finance Documents which require communications to be made or
notices to be given to or by the Facility Agent shall be varied so that
communications may be made and notices given to or by the relevant Parties
directly. This provision shall not operate after a replacement Facility Agent
has been appointed.
 

37. LANGUAGE

 

  37.1.1 Any notice given in connection with a Finance Document must be in
English.

 

  37.1.2 Any other document provided in connection with a Finance Document must
be:

 

  (a) in English; or

 

  (b) (unless the Facility Agent otherwise agrees) accompanied by a certified
English translation. In this case, the English translation prevails unless the
document is a statutory or other official document.

 

38. GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
 

39. ENFORCEMENT

 

39.1 Jurisdiction

 

  39.1.1 The English courts have exclusive jurisdiction to settle any dispute in
connection with any Finance Document including a dispute relating to any
non-contractual obligation arising out of or in connection with this Agreement.

 

  39.1.2 The English courts are the most appropriate and convenient courts to
settle any such dispute and the Company waives objection to those courts on the
grounds of inconvenient forum or otherwise in relation to proceedings in
connection with any Finance Document.

 

  39.1.3 This Clause is for the benefit of the Finance Parties only. To the
extent allowed by law, a Finance Party may take:

 

  (a) proceedings in any other court; and

 

  (b) concurrent proceedings in any number of jurisdictions.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 
109

--------------------------------------------------------------------------------

SCHEDULE 1
ORIGINAL PARTIES
 

              Name of Original Lender    Commitment      Treaty Passport
scheme reference
number and
jurisdiction of tax
residence (if
applicable)
Abbey National Treasury Services plc (trading as Santander Global Banking &
Markets)
   £ 38,571,428.57        
Bank of America Merrill Lynch International Limited
   £ 30,000,000.00        
Barclays Bank PLC
   £ 38,571,428.57        
HSBC Bank plc
   £ 38,571,428.58        
Lloyds Bank plc
   £ 38,571,428.57        
Mizuho Bank, Ltd
   £ 38,571,428.57        
The Royal Bank of Scotland plc
   £ 38,571,428.57        
Royal Bank of Canada
   £ 38,571,428.57        
Total
   £ 300,000,000        

 
110

--------------------------------------------------------------------------------

SCHEDULE 2
CONDITIONS PRECEDENT DOCUMENTS
[SATISFIED]
 
111

--------------------------------------------------------------------------------

SCHEDULE 3
REQUESTS
 

To: Bank of America Merrill Lynch International Limited as Facility Agent

 

From: Western Power Distribution (East Midlands) plc

 

Date: [—]

Western Power Distribution (East Midlands) plc - £300,000,000 Facilities
Agreement dated 4 April
2011 (as amended and restated from time to time) (the “Agreement”)
 

1. We refer to the Agreement. This is a Request. Terms defined in the Agreement
have the same meaning in this Request unless given a different meaning in this
Request.

 

2. We wish to borrow a Loan on the following terms:

 

(a) Drawdown Date: [—]

 

(b) Amount/currency: [—]

 

(c) Term: [—]

 

3. Our payment instructions are: [—]

 

4. We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Request is so satisfied.

 

5. We confirm that as at [relevant testing date] Consolidated EBITDA was [—] and
Interest Payable was [—]; therefore, the ratio of Consolidated EBITDA to
Interest Payable was [—] to 1.

 

6. We confirm that as at [relevant testing date] Regulatory Asset Base was [—]
and Total Net Debt was [—]; therefore, Total Net Debt does not exceed an amount
equal to 85% of the Regulatory Asset Base.

 

7. This Request is irrevocable.

By:
Western Power Distribution (East Midlands) plc
 
112

--------------------------------------------------------------------------------

SCHEDULE 4
FORM OF TRANSFER CERTIFICATE
 

To: Bank of America Merrill Lynch International Limited as Facility Agent

 

From: [THE EXISTING LENDER] (the Existing Lender) and [THE NEW LENDER] (the New
Lender)

 

Date: [—]

Western Power Distribution (East Midlands) plc - £300,000,000 Facilities
Agreement dated 4 April
2011 (as amended and restated from time to time) (the “Agreement”)
We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.
 

1. The Existing Lender and the New Lender agree to the Existing Lender
transferring by novation to the New Lender, and in accordance with Clause 29.3
(Procedure for transfer by way of novation), all of the Existing Lender’s rights
and obligations under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender’s Commitment(s) and participations in
Loans under the Agreement as specified in the Schedule below.

 

2. The proposed Transfer Date is [—].

 

3. The administrative details of the New Lender for the purposes of the
Agreement are set out in the Schedule.

 

4. The New Lender confirms, for the benefit of the Facility Agent and without
liability to the Company, that it is:

 

(a) [a Qualifying Lender falling within paragraph (a)(i) or paragraph (b) of the
definition of Qualifying Lender;]

 

(b) [a Treaty Lender;]

 

(c) [not a Qualifying Lender].*

 

5. [The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or

 

(b) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 
113

--------------------------------------------------------------------------------

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]**

 

6. [The New Lender confirms (for the benefit of the Facility Agent and without
liability to the Company) that it is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme (reference number [—]), and is tax resident
in [—] *** so that interest payable to it by the Company is generally subject to
full exemption from UK withholding tax and notifies the Company that the Company
must make an application to HM Revenue & Customs under form DTTP2 within 30 days
of the Transfer Date.]****

NOTES:
 

* Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.

 

** Include if New Lender comes within paragraph (a)(ii) of the definition of
Qualifying Lender in Clause 14.1 (Definitions).

 

*** Insert jurisdiction of tax residence.

 

**** This confirmation must be included if the New Lender holds a passport under
the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the
Agreement.

 

7. This Transfer Certificate and any non-contractual obligations arising out of
or in connection with it are governed by English law.

 
114

--------------------------------------------------------------------------------

THE SCHEDULE
Rights and obligations to be transferred by novation
[insert relevant details, including applicable Commitment (or part)]
Administrative details of the New Lender
[insert details of Facility Office, address for notices and payment details
etc.]
 

              [EXISTING LENDER]       [NEW LENDER]         By:       By:        
    The Transfer Date is confirmed by the Facility Agent as [—].                
    [—]                     By:            

 
115

--------------------------------------------------------------------------------

SCHEDULE 5
FORM OF COMPLIANCE CERTIFICATE
 

To: Bank of America Merrill Lynch International Limited as Facility Agent

 

From: Western Power Distribution (East Midlands) plc

 

Date: [—]

Western Power Distribution (East Midlands) plc - £300,000,000 Facilities
Agreement dated 4 April
2011 (as amended and restated from time to time) (the “Agreement”)
 

1. We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning in this Compliance Certificate unless given
a different meaning in this Compliance Certificate.

 

2. We confirm that as at [relevant testing date], Consolidated EBITDA was [—]
and Interest Payable was [—], therefore the ratio of Consolidated EBITDA to
Interest Payable was [—] to 1.

 

3. We confirm that as at [relevant testing date], Regulatory Asset Base was [—]
and Total Net Debt was [—]; therefore Total Net Debt does not exceed 85% of the
Regulatory Asset Base.

 

4. We set out below calculations establishing the figures in paragraphs 2 and 3
above:

[—].
 

5. We confirm that the following companies were Material Subsidiaries at
[relevant testing date]:

[—].
 

6. [We confirm that no Default is outstanding as at [relevant testing date].]1

WESTERN POWER DISTRIBUTION (EAST MIDLANDS) PLC
 

  By:   Director   Director

1 If this statement cannot be made, the certificate should identify any Default
that is outstanding and the steps, if any, being taken to remedy it.

 
116

--------------------------------------------------------------------------------

SCHEDULE 6
FORM OF INCREASE CONFIRMATION
 

To: Bank of America Merrill Lynch International Limited as Facility Agent and
Western Power Distribution (East Midlands) plc as Company

From: [the Increase Lender] (the “Increase Lender”)

Dated: [—]

Western Power Distribution (East Midlands) plc - £300,000,000 Facilities
Agreement dated 4 April 2011 (as amended and restated from time to time) (the
“Agreement”)
 

1. We refer to the Agreement. This is an Increase Confirmation. Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

 

2. We refer to Clause 2.2 (Increase) of the Agreement.

 

3. In accordance with the terms of the Agreement, the Increase Lender agrees to
assume and will assume all of the obligations corresponding to the Commitment
specified in the Schedule (the “Relevant Commitment”) as if it was an Original
Lender under the Agreement.

 

4. The proposed date on which the increase in relation to the Increase Lender
and the Relevant Commitment is to take effect (the “Increase Date”) is [—].

 

5. On the Increase Date, the Increase Lender becomes party to the Finance
Documents as a Lender.

 

6. The Facility Office and address, fax number and attention details for notices
to the Increase Lender are set out in the Schedule.

 

7. The Increase Lender expressly acknowledges the limitations on the Lenders’
obligations referred to in Clause 2.2 (Increase).

 

8. The Increase Lender confirms, for the benefit of the Facility Agent and
without liability to the Company, that it is:

 

  8.1.1 [a Qualifying Lender falling within paragraph (a)(i) or paragraph (b) of
the definition of Qualifying Lender;]

 

  8.1.2 [a Treaty Lender;]

 

  8.1.3 [not a Qualifying Lender].*

 

9. [The Increase Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document is either:

 

  9.1.1 a company resident in the United Kingdom for United Kingdom tax
purposes; or

 
117

--------------------------------------------------------------------------------

  9.1.2 a partnership each member of which is:

 

  (1) a company so resident in the United Kingdom; or

 

  (2) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

  9.1.3 a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]**

 

10. [The Increase Lender confirms (for the benefit of the Facility Agent and
without liability to the Company) that it is a Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme (reference number [—]), and is
tax resident in [—] *** so that interest payable to it by the Company is
generally subject to full exemption from UK withholding tax and notifies the
Company that the Company must make an application to HM Revenue & Customs under
form DTTP2 within 30 days of the Transfer Date.]****

NOTES:
 

* Delete as applicable - each Increase Lender is required to confirm which of
these three categories it falls within.

 

** Include if Increase Lender comes within paragraph (a)(ii) of the definition
of Qualifying Lender in Clause 14.1 (Definitions).

 

*** Insert jurisdiction of tax residence.

 

**** This confirmation must be included if the Increase Lender holds a passport
under the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the
Agreement.

 

11. This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

 

12. This Increase Confirmation and any non-contractual obligations arising out
of or in connection with it are governed by English law.

 

13. This Increase Confirmation has been entered into on the date stated at the
beginning of this Increase Confirmation.

 
118

--------------------------------------------------------------------------------

THE SCHEDULE
Relevant Commitment/rights and obligations to be assumed by the Increase Lender
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Increase Lender]
By:
This Increase Confirmation is confirmed as an Increase Confirmation for the
purposes of the Agreement by the Facility Agent and the Increase Date is
confirmed as [—].
Facility Agent
By:
as Facility Agent for and on behalf of each of the
parties to the Agreement (other than the Increase
Lender)
 
119

--------------------------------------------------------------------------------

SCHEDULE 7
TIMETABLES
 

                   Loans in euro  
Loans in
sterling
  
Loans in
other
currencies
Facility Agent notifies the Company if a currency is approved as an Optional
Currency in accordance with Clause 4.3 (Conditions relating to Optional
Currencies)
   —     —      U-4        
Delivery of a duly completed Request (Clause 5.2 (Completion of Requests))
   U-3
 
9:30 a.m.
  U-1
 
9:30 a.m.
   U-3
 
9:30 a.m.
       
Facility Agent determines (in relation to a Loan) the Base Currency Amount of
the Loan, if required under Clause 5.4 (Advance of Loan) and notifies the
Lenders of the Loan in accordance with Clause 5.4 (Advance of Loan)
   U-3
 
Noon
  U-1
 
Noon
   U-3
 
Noon
       
Facility Agent receives a notification from a Lender under Clause 7.2.1
(Revocation of a currency)
   Quotation
Day   —      Quotation
Day        
Facility Agent gives notice in accordance with Clause 7.2 (Revocation of a
currency)
   Quotation
Day
 
5:30 p.m.
  —      Quotation
Day
 
5:30 p.m.
       
LIBOR or EURIBOR is fixed
   Quotation
Day as of
11:00
a.m.
London
time in
respect of
LIBOR
and as of
11:00
a.m.
(Brussels
time) in
respect of
EURIBOR   Quotation
Day as of
11:00
a.m.    Quotation
Day as of
11:00
a.m.

“U” = date of utilisation
“U-X” = X Business Days prior to date of utilisation.
 
120

--------------------------------------------------------------------------------

SCHEDULE 8
FORM OF SUBORDINATION DEED
THIS SUBORDINATION DEED is entered into as a deed on [            ] and is made
BETWEEN:
 

1. WESTERN POWER DISTRIBUTION (EAST MIDLANDS) PLC (registered number 02366923)
(the Company);

 

2. [SUBORDINATED CREDITOR] (the Subordinated Creditor); and

 

3. [—], as Facility Agent acting on behalf of the Lenders (the Facility Agent).

 

1. INTERPRETATION

 

1.1 Definitions

In this Deed:
Agreement means the £300,000,000 Multicurrency Revolving Facility Agreement
dated 4 April 2011 as amended from time to time between, amongst others, the
Company and Bank of America Merrill Lynch International Limited as Facility
Agent.
Certificate means a document substantially in the form set out in Annex 2 (Form
of Certificate).
Party means a party to this Deed.
Permitted Subordinated Debt Payment means:
 

  (a) the repayment or prepayment of any principal amount (or capitalised
interest) outstanding under the Subordinated Finance Document;

 

  (b) the payment of any interest, fee or charge accrued or due under or any
other amount payable in connection with the Subordinated Finance Document; or

 

  (c) the purchase, redemption, defeasance or discharge of any amount
outstanding under the Subordinated Finance Document,

provided that the Company, prior to any action referred to in paragraphs (a) to
(c) above being taken, delivers to the Facility Agent a Certificate, signed by
two directors of the Company, certifying that, taking into account any such
action, the Company will be in compliance with its obligations under Clause 20
(Financial Covenants) of the Agreement on each of the next two Measurement
Dates.
Senior Debt means any present or future liability (actual or contingent) payable
or owing by the Company to a Finance Party under or in connection with the
Finance Documents.
 
121

--------------------------------------------------------------------------------

Senior Debt Discharge Date means the date on which all the Senior Debt has been
unconditionally and irrevocably paid and discharged in full and no Finance Party
has any commitment or liability, whether present or future, actual or
contingent, in relation to the Facility, as determined by the Facility Agent.
Subordinated Creditor Accession Deed means a deed substantially in the form set
out in 0 (Form of Subordinated Creditor Accession Deed).
Subordinated Debt means any present or future liability (actual or contingent)
payable or owing by the Company to the Subordinated Creditor under or in
connection with any Subordinated Finance Document.
Subordinated Finance Document means [—].
 

1.2 Construction

 

  1.2.1 Capitalised terms defined in the Agreement have the same meaning in this
Deed, unless given a different meaning in this Deed.

 

  1.2.2 The principles of construction set out in the Agreement will have effect
as if set out in this Deed.

 

  1.2.3 Any undertaking by the Subordinated Creditor in this Deed remains in
force from the date of this Deed to the Senior Debt Discharge Date.

 

1.3 Third Party rights

Unless otherwise indicated and save in respect of any other creditor under any
of the Finance Documents, a person who is not a party to this Deed has no right
under the Contracts (Rights of Third Parties) Act 1999 (or any other applicable
law) to enforce any term of this Deed.
 

2. SUBORDINATION

 

2.1 Ranking

Each of the Parties hereby agrees that the Senior Debt, whether secured or
unsecured, shall rank senior in priority to the Subordinated Debt.
 

2.2 Undertakings of the Company

The Company must not without the prior consent of the Lenders:
 

  2.2.1 make any payment whatsoever in respect of the Subordinated Debt other
than a Permitted Subordinated Debt Payment; or

 

  2.2.2 secure, in any manner, all or any part of the Subordinated Debt; or

 

  2.2.3 defease, in any manner, all or any part of the Subordinated Debt; or

 
122

--------------------------------------------------------------------------------

  2.2.4 give any financial support (including the taking of any participation,
the giving of any guarantee or other assurance or the making of any deposit) to
any person in connection with all or any part of the Subordinated Debt; or

 

  2.2.5 procure any other person to do any of the acts or take any of the
actions referred to paragraphs 2.2.1 to 2.2.4 above.

 

2.3 Undertakings of the Subordinated Creditor

 

  2.3.1 The Subordinated Creditor will not without the prior written consent of
the Lenders:

 

  (a) allow to exist or receive the benefit of any Security Interest, guarantee,
indemnity or other assurance against loss in respect of all or any of the
Subordinated Debt or all or any rights which it may have against the Company in
respect of all or any part of the Subordinated Debt; or

 

  (b) take or omit to take any action or step whereby the subordination of all
or any of the Subordinated Debt might be terminated, impaired or adversely
affected.

 

  2.3.2 The Subordinated Creditor will not without the prior written consent of
the Lenders receive any payment save where such payment is a Permitted
Subordinated Debt Payment.

 

  2.3.3 The Subordinated Creditor will not without the prior written consent of
the Lenders:

 

  (a) demand payment, declare prematurely due and payable or otherwise seek to
accelerate payment of or place on demand all or any part of the Subordinated
Debt or enforce the Subordinated Debt by execution or otherwise;

 

  (b) initiate or support or take any steps with a view to, or which may lead
to:

 

  (i) any insolvency, liquidation, reorganisation, administration or dissolution
proceedings;

 

  (ii) any voluntary arrangement or assignment for the benefit of creditors; or

 

  (iii) any similar proceedings,

involving the Company or any of its Subsidiaries, whether by petition, convening
a meeting, voting for a resolution or otherwise;
 

  (c) bring or support any legal proceedings against the Company or any of its
Subsidiaries; or

 

  (d) otherwise exercise any remedy for the recovery of all or any part of the
Subordinated Debt (including, without limitation, the exercise of any right of
set-off, counterclaim or lien).

 

  2.3.4 If the Subordinated Creditor receives any payment which is in breach of
any Finance Document, it shall hold such sums on trust for the Facility Agent
(acting on behalf of the Lenders) and pay them immediately to the Facility Agent
(acting on behalf of the Lenders) to be applied against the Senior Debt.

 
123

--------------------------------------------------------------------------------

  2.3.5 The Subordinated Creditor and the Company hereby agree for the benefit
of the Facility Agent and the Lenders that, notwithstanding the terms of the
Subordinated Finance Document and any agreement relating to the Subordinated
Debt, the Subordinated Debt is made available on terms such that it is not, save
for a Permitted Subordinated Debt Payment or otherwise with the consent of the
Lenders, repayable unless and until the Senior Debt Discharge Date shall have
occurred.

 

2.4 Subordination on insolvency

If there occurs any payment, distribution, division or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets of any kind or character of the Company or the proceeds
thereof, to creditors of the Company, by reason of the liquidation, dissolution
or other winding-up of the Company or its businesses or any bankruptcy,
reorganisation, receivership or insolvency or similar proceeding or any
assignment for the benefit of creditors or there is a marshalling of the assets
and liabilities of the Company, or the Company becomes subject to any event
mentioned in clause 22.6 (Insolvency proceedings) of the Agreement or a
voluntary arrangement, then and in any such event:
 

  2.4.1 the Subordinated Debt shall continue to be subordinated to the Senior
Debt;

 

  2.4.2 any payment or distribution of any kind or character and all and any
rights in respect thereof, whether in cash, securities or other property which
is payable or deliverable upon or with respect to the Subordinated Debt or any
part thereof by a liquidator, administrator or receiver (or the equivalent
thereof) of the Company or its estate (the “rights”) made to or paid to, or
received by the Subordinated Creditor or to which the Subordinated Creditor is
entitled shall be held on trust by the Subordinated Creditor for the Lenders and
shall forthwith be paid or, as the case may be, transferred or assigned to the
Lenders to be applied against the Senior Debt;

 

  2.4.3 if the trust referred to in paragraph 2.4.2 above or paragraph 2.3.4 of
Clause 2.3 above fails or cannot be given effect to or if the Subordinated
Creditor receives and retains the relevant payment or distribution, the
Subordinated Creditor will pay over such rights in the form received to the
Facility Agent (acting on behalf of the Lenders) to be applied against the
Senior Debt;

 

  2.4.4 the Subordinated Creditor acknowledges the rights of the Facility Agent
(acting on behalf of the Lenders) to demand, sue and prove for, collect and
receive every payment or distribution referred to in paragraph 2.4.2 above and
give acquittance therefore and to file claims and take such other proceedings,
in the Facility Agent’s own name or otherwise, as the Facility Agent may deem
necessary or advisable for the enforcement of this Deed; and

 

  2.4.5
the Subordinated Creditor by way of security for its obligations under this Deed
irrevocably appoints the Facility Agent to be its attorney in order to enable
the Facility Agent to enforce any and all claims upon or with respect to the
Subordinated Debt or any part thereof, and to collect and receive any and all
payments or distributions referred to in paragraph 2.4.2 above or to do anything
which that

 
124

--------------------------------------------------------------------------------

  Subordinated Creditor has authorised the Facility Agent or any other Party to
do under this Deed or is itself required to do under this Deed but has failed to
do (and the Facility Agent may delegate that power on such terms as it sees
fit).

 

3. SET-OFF

 

  3.1.1 The Subordinated Creditor shall not set off against the Subordinated
Debt any amount payable by the Subordinated Creditor to the Company.

 

  3.1.2 If any part of the Subordinated Debt is discharged in whole or in part
by way of set- off, the Subordinated Creditor will promptly pay to the Facility
Agent for application in accordance with the terms of paragraph 2.4.2 of Clause
2.4 (Subordination on insolvency) an amount equal to the amount of the
Subordinated Debt discharged by such set-off.

 

4. NEW MONEY

The Subordinated Creditor hereby agrees that the Facility Agent (acting on
behalf of the Lenders) may, at its discretion, increase the facility made
available to the Company and make further advances to the Company, and each such
advance will be deemed to be made under the terms of the Agreement.
 

5. PROTECTION OF SUBORDINATION

 

  5.1.1 The subordination in this Deed is a continuing subordination and
benefits the ultimate balance of the Senior Debt.

 

  5.1.2 Except as provided in this Deed, the subordination is, and the
Subordinated Creditor’s obligations under this Deed will, not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice the subordination or any of the Subordinated Creditor’s obligations
under this Deed.

 

6. MISCELLANEOUS

 

  6.1.1 This Deed overrides anything in any Subordinated Finance Document to the
contrary.

 

  6.1.2 Any communication in respect of this Deed must be in writing. Contact
details for each Party are set out opposite their name, below.

 

  6.1.3 This Deed is a Finance Document.

 

7. ASSIGNMENT

 

  7.1.1 The Facility Agent (acting on behalf of the Lenders) shall have the full
and unfettered right to assign or otherwise transfer the whole or any part of
the benefit of this Deed to any person to whom all or a corresponding part of
its rights, benefits and obligations under any of the Finance Documents are
assigned or transferred in accordance with their provisions.

 

  7.1.2
The Subordinated Creditor shall not assign or transfer all or any of its rights,
title, benefit and interest in or to all or any part of the Subordinated Debt
unless in full and

 
125

--------------------------------------------------------------------------------

  on or prior to such assignment or transfer the assignee or transferee accedes
to this Deed as Subordinated Creditor pursuant to the Subordinated Creditor
Accession Deed.

 

8. TRUSTS

 

  8.1.1 The Facility Agent shall hold the benefit of this Deed upon trust for
itself and the Lenders.

 

  8.1.2 The perpetuity period for each trust created by this Deed shall be 80
years.

 

9. TERMINATION

Subject to Clause 4 (New Money), on the Senior Debt Discharge Date, the terms of
this Deed shall terminate.
 

10. GOVERNING LAW

This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.
 

11. JURISDICTION

The English courts have exclusive jurisdiction to settle any dispute including a
dispute relating to non-contractual obligations arising out of or in connection
with this Deed and the Parties submit to the exclusive jurisdiction of the
English courts.
IN WITNESS whereof this Deed has been duly executed by the Parties on the day
and year first above written.
 
126

--------------------------------------------------------------------------------

Annex 1
Form of Subordinated Creditor Accession Deed
 

To: [—], as Facility Agent acting on behalf of the Lenders.

 

To: WESTERN POWER DISTRIBUTION (EAST MIDLANDS) PLC

 

From: [Acceding Subordinated Creditor]

THIS DEED is made on [date] by [Acceding Subordinated Creditor] (the “Acceding
Subordinated Creditor”) in relation to the subordination deed (the
“Subordination Deed”) dated [•] between, among others, Western Power
Distribution (East Midlands) plc) as Company, [—] as Facility Agent and the
Subordinated Creditor (as defined in the Subordination Deed). Terms defined in
the Subordination Deed shall, unless otherwise defined in this Deed, bear the
same meanings when used in this Deed.
In consideration of the Acceding Subordinated Creditor being accepted as the
Subordinated Creditor for the purposes of the Subordination Deed, the Acceding
Subordinated Creditor confirms that, as from [date], it intends to be party to
the Subordination Deed as the Subordinated Creditor and undertakes to perform
all the obligations expressed in the Subordination Deed to be assumed by the
Subordinated Creditor and agrees that it shall be bound by all the provisions of
the Subordination Deed, as if it had been an original party to the Subordination
Deed as the Subordinated Creditor.
This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.
IN WITNESS whereof this Deed has been duly executed by the Parties on the day
and year first above written.
 
127

--------------------------------------------------------------------------------

SIGNATORIES
Company
 

          EXECUTED as a DEED   )     by WESTERN POWER DISTRIBUTION (EAST
MIDLANDS) PLC   )     acting by   )  
 
        Director

 

              In the presence of:     Witness’s Signature:  
 
    Name:  
 
    Address:  
 
  Company contact details:

 

          Address:    Avonbank, Feeder Road,      Bristol BS2 0TB Fax number:   
01179 332 108 Phone number:    01179 332 354 E-mail:    jhunt9@wsternpower.co.uk
Attention:    Julie Hunt

 

          Acceding Subordinated Creditor               EXECUTED as a DEED   )  
  by [ACCEDING SUBORDINATED CREDITOR]   )     acting by   )  
 
        Director

 

                 
In the presence of:
       
Witness’s Signature:
 
 
   
Name:
 
 
   
Address:
 
 

 

           
Subordinated Creditor contact details:

 

      Address:      Fax number:      Phone number:      E-mail:      Attention:
    

 
128

--------------------------------------------------------------------------------

          Facility Agent               EXECUTED as a DEED   )     by [AGENT]   )
    acting by   )  
 
        Director

 

          In the presence of:     Witness’s Signature:  
 
    Name:  
 
    Address:  
 
  Facility Agent contact details:   Address:

 
129

--------------------------------------------------------------------------------

Annex 2
Form of Certificate
 

To: [—] as Facility Agent

 

From: [Western Power Distribution (East Midlands) plc]

 

Date: [—]

Western Power Distribution (East Midlands) plc - £300,000,000 Revolving Facility
Agreement dated 4 April 2011 (as amended and restated from time to time) (the
“Agreement”) and Subordination Deed dated [—] (as amended and restated from time
to time) (the “Deed”)
 

1. We refer to the Agreement and the Deed. Capitalised terms defined in the Deed
have the same meaning in this Certificate, unless given a different meaning in
this Certificate.

 

2. We confirm that the Company will make [insert type of payment] of [insert
amount and currency] under [insert description of relevant Subordinated Finance
Document] on [insert date of payment].

 

3. We confirm that, taking into account such payment, the Company will be in
compliance with its obligations under Clause 20 (Financial Covenants) of the
Agreement on each of the next two Measurement Dates (as such term is defined in
the Agreement).

WESTERN POWER DISTRIBUTION (EAST MIDLANDS) PLC
 

  By:   Director   By:   Director

 
130

--------------------------------------------------------------------------------

SIGNATORIES
 

          Company               EXECUTED as a DEED   )     by WESTERN POWER
DISTRIBUTION (EAST MIDLANDS) PLC   )     acting by   )  
 
        Director

 

           
In the presence of:
   
Witness’s Signature:
 
 
   
Name:
 
 
   
Address:
 
 
 
Company contact details:

 

          Address:    Avonbank, Feeder Road,      Bristol BS2 0TB Fax number:   
01179 332 108 Phone number:    01179 332 354 E-mail:    jhunt9@wsternpower.co.uk
Attention:    Julie Hunt

 

          Subordinated Creditor               EXECUTED as a DEED   )     by
[SUBORDINATED CREDITOR]   )     acting by   )  
 
        Director

 

          In the presence of:     Witness’s Signature:  
 
    Name:  
 
    Address:  
 
  Subordinated Creditor contact details:

 

      Address:      Fax number:      Phone number:      E-mail:      Attention:
    

 
131

--------------------------------------------------------------------------------

          Facility Agent       EXECUTED as a DEED   )     by [—]   )     acting
by   )  
 
        Director

 

          In the presence of:     Witness’s Signature:  
 
    Name:  
 
    Address:  
 
    Facility Agent contact details:         Address:   Bracken House     One
Friday Street     London EC4M 9JA

 
132

--------------------------------------------------------------------------------

SIGNATORIES
 

      THE COMPANY         Signed by:   ) for and on behalf of   )     ) WESTERN
POWER   ) DISTRIBUTION (EAST MIDLANDS) PLC    

 

      Address:    Avonbank      Feeder Road      Bristol BS2 0TB Fax:    +44
(0)1179 332 108

--------------------------------------------------------------------------------

THE BOOKRUNNER AND MANDATED LEAD ARRANGERS
 

          )     ) Signed by:   )     ) ABBEY NATIONAL TREASURY SERVICES   ) PLC
(TRADING AS SANTANDER GLOBAL   ) BANKING & MARKETS)    

 

      Address:    2 Triton Square      Regents Place      London NW1 3AN
Attention:    Alejandro Ciruelos (for credit matters)      Samuel Russell (for
administration matters) Fax:    +44 (0)20 7756 5816      with a copy to Jim
Inches/ David Navalón Vaquero Fax:    +44 (0)845 602 7837

--------------------------------------------------------------------------------

THE BOOKRUNNER AND MANDATED LEAD ARRANGERS
 

      Signed by:   )     ) for and on behalf of   ) BANK OF AMERICA MERRILL
LYNCH     INTERNATIONAL LIMITED    

 

      Address:    King Edward Street      London, EC1A 1HQ Fax:    +44 (0)20
7995 2886

--------------------------------------------------------------------------------

THE BOOKRUNNER AND MANDATED LEAD ARRANGERS
 

      Signed by:    ) for and on behalf of    )      ) BARCLAYS BANK PLC    )

 

      Address:    5 The North Colonnade      London E14 4BB Fax:    +44 (0)20
7773 1840

--------------------------------------------------------------------------------

THE BOOKRUNNER AND MANDATED LEAD ARRANGERS
 

      Signed by:   ) CREDIT SUISSE AG, LONDON BRANCH   )     )

 

      Address:    One Cabot Square      London E14 4QJ Fax:    +44 (0)20 888
8398

--------------------------------------------------------------------------------

THE BOOKRUNNER AND MANDATED LEAD ARRANGERS
 

      Signed by:   ) HSBC BANK PLC   )     )

 

      Address:    Sharon daw      West & Wales Corporate Banking Centre      3
Rivergate, Bristol, BS1 6ER Fax:    +44 (0)8455 877941

--------------------------------------------------------------------------------

THE BOOKRUNNER AND MANDATED LEAD ARRANGERS
 

      Signed by:   ) LLOYDS BANK PLC   )     )

 

      Address:    10 Gresham Street      London EC2V 7AE Fax:    +44 (0)20 7158
3297

 

--------------------------------------------------------------------------------

THE BOOKRUNNER AND MANDATED LEAD ARRANGERS
 

      Signed by:   )     ) MIZUHO BANK, LTD.   )     )

 

      Address:    Bracken House      One Friday Street      London EC4M 9JA Fax:
   +44 (0)207 012 4301

--------------------------------------------------------------------------------

THE BOOKRUNNER AND MANDATED LEAD ARRANGERS
 

      Signed by:   )     ) THE ROYAL BANK OF SCOTLAND PLC   )     )

 

      Address:    7th Floor, 135 Bishopsgate      London EC2M 3UR Fax:    +44
(0)20 7085 8762

--------------------------------------------------------------------------------

THE LEAD ARRANGER
 

      Signed by:   )     ) ROYAL BANK OF CANADA   )

 

      Attention:    Mike Atherton/ Mark Goodin (for credit matters) Address:   
Thames Court      One Queenhithe      London EC4V 4DE Fax:    +44 (0)20 7029
7912     Attention:    David Banning/ Maggie Weiyan Tang/ Ahmed Awad/ Vinodkumar
NalappadamVeetil (for administration matters) Address:    Riverbank House      2
Swan Lane      London EC4R 3BF Fax:    +44 (0)20 7332 0036

--------------------------------------------------------------------------------

THE LENDERS
 

          )     ) Signed by:   )     ) ABBEY NATIONAL TREASURY SERVICES   ) PLC
(TRADING AS SANTANDER GLOBAL   ) BANKING & MARKETS)   )

 

      Address:    2 Triton Square      Regents Place      London NW1 3AN
Attention:    Alejandro Ciruelos (for credit matters)      Samuel Russell (for
administration matters) Fax:    +44 (0)20 7756 5816      with a copy to Jim
Inches/ David Navalón Vaquero Fax:    +44 (0)845 602 7837

--------------------------------------------------------------------------------

THE LENDERS
 

      Signed by:   )     ) BANK OF AMERICA MERRILL LYNCH   ) INTERNATIONAL
LIMITED    

      Address:   King Edward Street     London EC1A 1HQ Fax:   +44 (0)20 7995
2886

--------------------------------------------------------------------------------

THE LENDERS
 

      Signed by:   )     ) BARCLAYS BANK PLC   )     )

 

      Address:    5 The North Colonnade      London E14 4BB Fax:    +44 (0)20
7773 1840

--------------------------------------------------------------------------------

THE LENDERS
 

      Signed by:   )     ) CREDIT SUISSE AG, LONDON BRANCH   )

 

      Address:    One Cabot Square      London E14 4QJ Fax:    +44 (0)20 888
8398

--------------------------------------------------------------------------------

THE LENDERS
 

      Signed by:   )     ) HSBC BANK PLC   )

 

      Address:    Sharon daw      West & Wales Corporate Banking Centre      3
Rivergate, Bristol, BS1 6ER Fax:    +44 (0)8455 877941

--------------------------------------------------------------------------------

THE LENDERS
 

      Signed by:   )     ) LLOYDS BANK PLC   )

 

      Address:    10 Gresham Street      London EC2V 7AE Fax:    +44 (0)20 7158
3297

--------------------------------------------------------------------------------

THE LENDERS
 

      Signed by:   )     ) MIZUHO BANK, LTD.   )     )

 

      Address:    Bracken House      One Friday Street      London EC4M 9JA Fax:
   +44 (0)207 012 4301

--------------------------------------------------------------------------------

THE LENDERS
 

      Signed by:   )     ) ROYAL BANK OF CANADA   )

 

      Attention:    Mike Atherton/ Mark Goodin (for credit matters) Address:   
Thames Court      One Queenhithe      London EC4V 4DE Fax:    +44 (0)20 7029
7912     Attention:    David Banning/ Maggie Weiyan Tang/ Ahmed Awad/ Vinodkumar
NalappadamVeetil (for administration matters) Address:    Riverbank House      2
Swan Lane      London EC4R 3BF Fax:    +44 (0)20 7332 0036

--------------------------------------------------------------------------------

THE LENDERS
 

      Signed by:   )     ) THE ROYAL BANK OF SCOTLAND PLC   )     )

 

      Address:    7th Floor, 135 Bishopsgate      London EC2M 3UR Fax:    +44
(0)20 7085 8762

--------------------------------------------------------------------------------

THE ISSUING BANK
 

      Signed by:   )     )
BANK OF AMERICA MERRILL LYNCH
INTERNATIONAL LIMITED
  )

      Address:    King Edward Street      London, EC1A 1HQ Fax:    +44 (0)20
7995 2886

--------------------------------------------------------------------------------

THE FACILITY AGENT
 

      Signed by:   )     )
BANK OF AMERICA MERRILL LYNCH
INTERNATIONAL LIMITED
  )

      Address:    King Edward Street      London, EC1A 1HQ Fax:    +44 (0)20
7995 2886

--------------------------------------------------------------------------------

THE JOINT COORDINATORS
 

      Signed by   ) for and on behalf of   )     ) MIZUHO BANK, LTD.    

 

      Address:    Bracken House      One Friday Street      London EC4M 9JA Fax:
   +44 (0)207 012 4053

--------------------------------------------------------------------------------

THE JOINT COORDINATORS
 

      Signed by   ) for and on behalf of   )     ) HSBC BANK PLC    

 

      Address:    Sharon daw      West & Wales Corporate Banking Centre      3
Rivergate, Bristol, BS1 6ER Fax:    +44 (0)8455 877941

--------------------------------------------------------------------------------